Explanations of vote
We will now proceed to the explanations of vote.
Oral explanations of vote
Mr President, not for the first time in this Chamber, I feel that I have fallen through some kink in the space-time continuum, some warp or tunnel that has led me back to the 1970s. Here we are in a world of state control of industry, of price and income policies, of limited working hours and of subventions to unprofitable corporations.
I can do no better than to read out the voting list of what we have been voting on today: subsidies to SI/Mura in Slovenia, to Heidelberger Druckmaschinen AG in Germany, to the automotive industry in Wielkopolskie in Poland, to the retail trade in Aragón in Spain, to the textile sector in the Comunidad Valenciana in Spain, to the manufacture of natural stone products in the Comunidad Valenciana in Spain, to Lear in Spain, and to H. Cegielski-Poznań in Poland. In the 1970s, we used to talk about picking winners. What we are actually doing here is picking losers. We are making the EU step in with money where the free market has decreed a failure.
Why are we doing so? Because the EU is now a mechanism for the redistribution of wealth to favoured client groups. Mr President, you know as well as I do that this is nonsense. You were a brilliantly successful Conservative leader in Catalonia. You understand the importance of free peoples and free markets, and so do our voters. The money is running out. We are reaching the moment when, as in George Orwell's magnificent metaphor, the people will shake off the system like a horse shaking off flies.
(LT) Mr President, today, the European Parliament demonstrated a strong position by taking a step towards deeper cooperation between the European Union and the South Caucasus. The South Caucasus and Georgia are regions that are strategically important for the EU. My country, Lithuania, has always had a special relationship with Georgia. We supported it at the most difficult moments and not simply at state level as a government. There was always huge public support for this country. I believe that the whole of the European Union wants Georgia to join the family of European nations. This country has made huge efforts to be part of Europe and therefore, we must assess them accordingly. Visa facilitation will help to ensure people's mobility, their cooperation and, at the same time, both economic and cultural links. I would very much like to welcome Georgia and its people with this decision, adopted today in the European Parliament. The EU is sending them a message that we expect them to become members of the European Union.
(PL) Mr President, we cannot allow the huge sum of money we spend on cohesion policy to be wasted or squandered. It is therefore vital to improve the way in which the money is managed, and also to ensure that it is spent more effectively. Local authorities, which are most aware of the needs of their region, play a key role in this regard. Attention should also be paid to cross-border areas, in order to facilitate their integration. In order for there to be proper vertical and horizontal cooperation, procedures must be streamlined, and more money spent on the training of specialists from implementing bodies in the individual Member States. We also need to support modernisation and expansion of the IT system, which will ensure easy and equal access to information for all beneficiaries.
(IT) Mr President, ladies and gentlemen, I agree with the rapporteur that we should proceed towards multi-level governance for greater involvement of sub-national authorities in drawing up development policies, above all, in the convergence objective areas, which are interested in increasing their ability to come into line with the areas of the Member States and to compete on the global market.
In order for the regional development policies to be more effective, we need to involve those who know their own regions and can help drive their development. That is the link between multi-level governance and territorial cohesion highlighted by the rapporteur.
Regarding the simplification of regulations, the lighter the burden of bureaucracy, the greater the acceleration and quality of European investments for regional development. Greater assistance for the Managing Authorities from the Commission would contribute to reducing the mistakes made in the past at the first level of controls.
(HU) Mr President, the controllability and efficiency of regional policy contributes to the security of the economic and social status of EU citizens. I voted on the course of good governance laid out by Parliament because I agree that the key to the progress of our countries lies in closer regional cooperation. It is therefore desirable to call upon the Member States to make better use of the available forms of cooperation across regional borders. Priority multi-level governance is precisely what may help local regional authorities and the private and public sectors to find each other.
The idea formulated with regard to implementation, according to which the local and regional authorities must also be involved in policy making, also deserves support. The large number of participants involved in the policy at Community, national, regional and local level represents both opportunities and uncertainties. The framework set up by the EU must ensure an appropriate balance between the two.
(FI) Mr President, firstly, I want to thank the rapporteur, Mrs Mǎnescu, for her excellent work. It is very important to point out that there is a need for good governance in regional policy. In my opinion, good governance mainly involves the principles of fairness and impartiality. We need to look at the European Union as an entity and not just cherry-pick and provide support for certain areas only. The whole of Europe must be developed impartially, and we also have to ensure that that can and will be done, using the tools of regional policy.
I am also very concerned that when we look at the criteria for regional policy and funding, it should not just be GDP that we consider. That is not a sustainable criterion in itself, as we will be examining remote regions in the EU, and for that reason, it is important to include the notions of sparsely populated areas and long distances.
When we talk about good governance, we are talking, above all, about impartial, fair governance in the European Union's regional policy.
(FI) Mr President, the immigration issue is a very topical one throughout the European Union. For that reason, it is very important that we create a network of liaison officers. We also need to try and act in a way where we are becoming more objective in these matters in Europe.
Recently, however, there have been worrying examples of our failures in some aspects of immigration policy. People who have arrived in Europe and settled here have not been prepared to accept fundamental European values. Accordingly, as Europeans, we need to ensure, in particular, that those core values, on which the whole of the European Union is built, are preserved, and that they are adhered to. They include democracy, human rights and freedom of opinion. It is these that we especially need to uphold.
For that reason, alongside the creation of a liaison officer network, it is also important to establish codes of ethics and values for it, as a point of reference when immigration policy is being laid down. It is important that migrants can integrate and accept fundamental European values when they are resident in the European Union.
(CS) Mr President, I would like to talk about the vote on the European Protection Order, because I personally consider this instrument to be enormously important. I can well imagine the position of the women to whom the order mainly applies, and who find themselves in situations where they are literally being persecuted, wanting to move and needing protection. For this reason, I am concerned that the text we have voted on is not established on a reliable legal basis. I firmly believe, however, that the text can be modified, and I believe that this obviously good idea will be fully implemented. At this point in time, however, I have abstained from the vote for these reasons.
Mr President, I just want to say that my voting machine did not work for the vote on the European Protection Order, but I would have voted in favour because this is a very important issue and it was important for Parliament to adopt the European Protection Order today.
This legislation is essential for Europe. The mutual recognition of judgment and judicial decisions is fundamental in an area of freedom, security and justice. In order to prevent a crime, or a new crime, being committed against a protected person, the executing state is now given a legal base for recognising a decision previously adopted in another Member State.
This legislation is needed for the prevention of violence against women and the other victims of violence. It is an essential and important step in enabling victims to reside or stay wherever they want in the EU and thereby be included in the freedom of movement.
Mr President, human trafficking is a very serious issue. Since 2008, 35 people have been rescued from exploitation in my own constituency of Northern Ireland; 25 of these were rescued in 2009. However, no one has yet been convicted of an offence of human trafficking. It is a form of modern-day slavery, a serious crime and a violation of a person's fundamental human rights. Indeed, many of the women taken or rescued in Northern Ireland are from the Far East and are there through organised crime gangs who are making huge profits and exploiting these people both for labour and sexual exploitation.
While there are many valuable aspects to this report, and I believe that this is an area where there can be considerable cooperation between national police forces - indeed the police force of Northern Ireland has been leading the way in this - I abstained in the eventual vote because I firmly believe that the setting of minimum tariffs is a matter for the Member State alone.
(FI) Mr President, currently, human trafficking is one of the biggest and most crucial issues and one of the most serious threats facing the European Union. We need to recognise the problem and admit that there is one, even if often, it is as if we were hiding behind the notion that we have already resolved it. Unfortunately, that is not the case. We need to ensure that the fundamental rights of each person can become a reality.
The term 'human trafficking' is something of a misnomer, because there is nothing human about it. It is an appalling business, where people are stripped of the onetime chance of life and of human dignity. Women and children are in the special risk group. Prostitution and the trade in organs are the most glaring examples of this.
I would like to call on the European Union actually to start to act - not just talk, but act - to bring human trafficking in the European Union to a complete end, using this report as a point of reference. We need to take action to fight against it properly, using the sanctions that would ensure that each person would have a chance to preserve their human dignity and enjoy a good life.
(SK) Mr President, I supported the directive, because human trafficking is a denial of freedom in the broadest sense of the word.
I am pleased that the new directive places a duty on states to improve their legislation with the aim of combating this crime effectively, but I would also like to point out that a Community-wide condemnation of exploitation must come before the pursuit of traffickers. Every trade involves a buyer and these are often people from the rich democratic countries, and they may be our neighbours. The report pays attention to victims, but we must do more, we must open our eyes and notice what is happening around us, so that people who see no way out of their poverty never become victims.
We must concentrate on educating children and young people, we must inform parents and teachers, and we must talk about this in the media, since the most effective form of prevention is a lack of demand.
(IT) Mr President, I asked for the floor to give an explanation of vote on preventing and combating trafficking in human beings.
Obviously, I voted in favour of the report by Mrs Bauer because the fight against trafficking in human beings is, and must remain, one of our priorities. This problem has grown to such an extent that it can be called a new form of slavery. The most vulnerable parts of society - women and children - are taken abroad and exploited through the most abominable forms of prostitution, slavery and pornography.
Each year, this phenomenon has 1 million victims around the world and 500 000 in Europe alone. Those who take advantage of this phenomenon are committing a criminal act, financing the trafficking of human beings and using people as goods to be bought and sold.
As the report emphasises, we need to take action in the countries where the victims of trafficking come from and where they are moved to. We will only be able to find a solution through a common effort, by carrying out collective awareness raising and supporting and assisting the victims and, above all, by fighting the root causes of this phenomenon so as to help those countries involved to develop suitable legislation to combat all forms of slavery.
(DE) Mr President, I am pleased that, in Parliament today, we have talked not only about the agreement between the European Union and Georgia on the facilitation of the issuance of visas but also about the agreement between the European Union and Georgia on the readmission of persons residing without authorisation.
In this regard, it is important that we do not merely deal with the pleasant things in life, but also with the serious issues, and I hope that, as Parliament, in perhaps a year's time, we will receive an interim report on how this agreement between the European Union and Georgia has been implemented and, above all, how well it has worked. I would also like the European Parliament to be much more involved in the initial discussions next time.
Mr President, I wanted to explain why my group and I abstained on the vote on the EU rapid response capability. The multiplication of major disasters outside the EU in recent years has led to increased calls to improve the effectiveness of the EU disaster response capacity. While I can agree with many of the excellent points raised in this report, I cannot support the call for the establishment of a new EU civil protection force.
While I support calls for the EU to coordinate its response to humanitarian catastrophes with the wider development community, I can only support such developments when they take place within already existing mechanisms, such as the Community's civil protection mechanism. While it is extremely important that the EU responds effectively to humanitarian catastrophes, it is equally important that we are not the only ones responding.
In addition to focusing our attention on improving the EU's response, we must also focus on strengthening the capacity of developing countries and regions and sub-regional capacity in the affected area, so that we do this together as an international community. Otherwise, we will be doing all the hard work and they will be doing nothing.
(PL) Mr President, many EU citizens are still not aware of the significance of cohesion policy for the development not only of individual regions, but also of entire countries. Its main task is to create a level playing field for regions within the European Union. As a result, populations from less privileged regions with difficult farming conditions and poor access to communications benefit from the same level of access to social, education, transport and energy services as the citizens of areas enjoying better social and economic positions. The idea of cohesion is therefore one whose significance cannot be overestimated.
We must therefore support all measures aimed at making better use of money granted under the Structural Funds and at making more effective use of its integrating role, all the more so because the effects of cohesion policy measures are most keenly felt at local level and, therefore, to a significant extent in rural areas too. These are the reasons why I voted in favour of this report.
(SK) Mr President, I would like to talk about the Luhan report, which is the final topic in today's debate.
Competitiveness and cohesion are elements which complement and support one another. The competitiveness of the EU as a whole, however, can be secured only if economic growth is genuinely sustainable. Many investments co-financed from the Structural Funds have proved their worth, among which I would like to emphasise infrastructure improvement, because it has resulted in foreign investment being attracted into many regions, contributing to economic development. Cohesion policy, however, has also proved its worth in a time of financial crisis as an effective instrument for responding flexibly to new socio-economic challenges.
I also agree with the rapporteur's view that the economic competitiveness of EU regions is closely connected with the average level of employment, the education and qualifications of the workforce, social security and access to public services, because support for social cohesion is of key importance for overall regional competitiveness, even on a global scale.
Written explanations of vote
I voted for the report on the mobilisation of the European Union Solidarity Fund (flooding in Madeira, Portugal, and a storm in France). Portugal applied for assistance from the Solidarity Fund after unusual and abnormal rainfall on the island of Madeira in February 2010 triggered landslides and flooding, causing severe damage to public and private infrastructure, businesses and agriculture. The Portuguese authorities officially estimated the damage caused by the floods in Madeira at EUR 1.08 billion. The Solidarity Fund is contributing about EUR 31 million. I was in Madeira myself and witnessed the need for this fund to be more flexible and generous in its support, particularly for the more remote and island regions, which are often battered by bad weather.
On the basis of the report by my esteemed German colleague, Mr Böge, I voted for the proposal for a decision by the European Parliament and of the Council on mobilising the European Union Solidarity Fund to the tune of EUR 67 million to help Madeira (Portugal), which was hit by landslides and floods, as well as France, affected by floods following storm Xynthia in February 2010. I note that the amount represents 2.7% of an estimated EUR 2.5 billion of total direct damage. Of course, this is a substantial amount of funding, but given that it is a relatively small proportion of the total damage (2.7%), I cannot help but wonder whether the European Union should not use this fund to finance a European civil protection force which could immediately come to the aid of disaster victims, in order to cope with extremely acute situations that are beyond the capabilities of national forces. This force would not be very expensive because, initially, it would involve coordinating existing national civil protection forces. In addition it could be used for missions abroad (such as Haiti).
I welcome the adoption of the report awarding Portugal EUR 31 255 790 from the European Union Solidarity Fund, following the flooding that occurred in Madeira last February. The torrential rain that fell on the island of Madeira caused chaos and extreme material damage, with landslides, collapsed bridges, closed highways, and houses and cars swept away by the floods.
Forty-two people died and 13 disappeared in the disaster that struck Madeira. Today, the European Parliament here in Strasbourg has witnessed a genuine demonstration of European solidarity, which is one of the most important values of the European project and one that deserves to be emphasised.
I voted for this report because I agree that, in respect of the general budget of the European Union for the 2010 financial year, the European Union Solidarity Fund should be mobilised to provide the sum of EUR 66 891 540 in commitment and payment appropriations in order to address the application made by Portugal to respond to a disaster caused by landslides and flooding on the island of Madeira and also the application by France with regard to a disaster caused by storm Xynthia.
I, of course, welcome the mobilisation of the Solidarity Fund to aid the victims of the tragedy that struck Madeira following abnormal rainfall. I congratulate my fellow Member, Mr Teixeira, on his able and continual efforts to raise awareness in the European institutions and to establish a basis for the necessary support. I reiterate my strong belief that the procedures need to be simplified so that the Solidarity Fund can be mobilised more swiftly in future. Emergency aid that arrives too late tarnishes the Union's efficient image and undermines the feeling of European solidarity.
Portugal applied for assistance from the Solidarity Fund after unusual and abnormal rainfall on the island of Madeira in February 2010 triggered landslides and flooding, causing severe damage to local public and private infrastructure, businesses and agriculture. The Portuguese authorities, in conjunction with the regional government of Madeira, estimated the total direct damage at EUR 1.08 billion, equivalent to 0.68% of Portugal's gross national income. The flooding caused considerable damage to many homes, farms, roads and water mains. The financial aid released through the fund will enable the Portuguese authorities, particularly the regional government of Madeira, to recover part of the expenses they incurred in responding to the emergency. I voted overall in favour of this report out of a sense of responsibility and a commitment to avoid unnecessary delays in mobilising financial aid for the regions of Portugal and France that have been struck by natural disasters.
Ten months after storm Xynthia hit the French coast, killing 53, injuring 80 and causing substantial material damage, Parliament has adopted a budgetary amendment in order to mobilise the EU Solidarity Fund to the tune of EUR 35.6 million. The reconstruction process aside, however, how many other tragedies will there have to be before we finally have a Community approach to preventing natural disasters? Natural and man-made disasters are becoming more and more frequent, which is why we must ensure that national measures are more effective and better coordinated, and that European measures are more flexible. I also want to point out that since 2006, we have had a report by Mr Barnier on establishing a rapid reaction force for responding to natural disasters: what is stopping us from adopting it? What is stopping us from using it?
I voted in favour of this report today which means that the EU Solidarity Fund can be mobilised following the damage in the wake of major floods in Portugal and storm Xynthia in 2010. This demonstrates the strong ties between the Union's Member States and underlines the importance of coming to the aid of regions struck by natural disasters. I am delighted that over EUR 35 million have been released from the Solidarity Fund to repair the considerable damage caused by Xynthia in some coastal areas, primarily Charente-Maritime, Vendée and the Côtes-d'Armor.
The Commission is proposing to mobilise the Solidarity Fund to provide a total sum of EUR 66 891 540 in favour of Portugal and France: EUR 31 255 790 for Portugal and EUR 35 635 750 for France. Portugal requested assistance following a storm in Madeira in February 2010, which caused severe damage to public and private infrastructure, businesses and farms. France, for its part, requested assistance from the Solidarity Fund following storm Xynthia, also in February 2010, which struck a significant part of the country, killing 53 people, injuring 80, and also causing severe damage to dams and dykes, public and private infrastructure, road and rail networks, farms and businesses.
While I am wholly in favour of this mobilisation, not least because of its importance to the Autonomous Region of Madeira, I have to express my disappointment that the aid is only being made available in December, 10 months after the disasters that struck the French coast and the island of Madeira. We urgently need to find faster ways of getting the Solidarity Fund procedure to work and we must focus our efforts on achieving that.
We, of course, voted in favour of this report, which proposes mobilising the Solidarity Fund to address the enormous damage that occurred on the island of Madeira following the storm that struck the region in February 2010. Nonetheless, we would like to reiterate some remarks here.
According to the Solidarity Fund Regulation, 'in the event of major disasters, the Community should show its solidarity with the population of the regions concerned by providing financial assistance to contribute to a rapid return to normal living conditions in the disaster-stricken regions'. The regulation also states that this instrument should enable the Community 'to act swiftly and efficiently to help, as quickly as possible, in mobilising emergency services to meet people's immediate needs and contribute to the short-term restoration of damaged key infrastructure'.
However, the rules and procedures involved in mobilising the fund have already shown that this principle of helping the affected populations quickly is not being observed in practice. In this case, this House is only voting to mobilise the fund 10 months after the disaster. That is why we have argued - and we do so again now - that the rules for mobilising this fund need to be adjusted to allow for more flexible and timely mobilisation and to reduce the time that elapses between the disaster and the point at which the funds are made available.
In my view, the EU Solidarity Fund, like the Globalisation Adjustment Fund, is one of the budgetary tools that give the strongest practical expression to the 'solidarity' value that we Members of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament strive to promote when drafting Community policies. On 27 and 28 February 2010, storm Xynthia killed 53 and injured around 80 in Vendée and Charente-Maritime. It was a genuinely traumatic experience for the region and the nation, and its psychological and economic impact is still being felt 10 months later. As from the March 2010 plenary session, Parliament took action, adopting by a very large majority a resolution calling for the fund to be used to provide assistance to the victims.
Today's vote, which confirmed the release of EUR 35.6 million for these departments, as well as EUR 31.2 million for Portugal, which suffered flooding in Madeira caused by this storm, is an example of this common desire to show true solidarity between European citizens. This is the Europe we wish to build, a Europe close to its citizens, alert to the issues affecting them, and capable of addressing those issues collectively.
I voted for the mobilisation of the European Solidarity Fund. I believe, in fact, that the fund is a valuable tool for enabling the European Union to show solidarity with the populations of regions affected by natural disasters, by providing financial support to help ensure a swift return to normal living conditions. Today's vote concerned two requests for assistance. The first was made by Portugal, following the abnormal rainfall on the island of Madeira, which triggered landslides and severe flooding, causing damage to public and private infrastructure, to businesses and to agriculture.
The second request for mobilisation was made by France following storm Xynthia, which caused the deaths of 53 people and flooded wide areas, including residential areas, and caused severe damage to dams and dykes, public and private infrastructure, road and rail networks, agriculture and businesses. Lastly, I would add that the Fund was mobilised to the tune of EUR 31 255 790 for the flooding in Madeira and EUR 35 635 750 for storm Xynthia, totalling EUR 66 891 540.
in writing. - I welcome this report which grants 31 million euro to Portugal and 35 million euro to France from the EU Solidarity Fund. This is an important gesture of support following flooding and landslides in Portugal in February, and destruction caused by the storm 'Xynthia' on the Atlantic coastline in France.
I voted in favour of mobilising the European Union Solidarity Fund for the areas hit by floods in Portugal and the French regions hit by storm Xynthia in February 2010. The Atlantic coastal regions were the worst affected, with the storm flooding vast areas, including residential areas, causing serious human and material damage. Today's vote responds to the request by the French authorities for these regions to receive, among other things, European financial assistance for an 'extraordinary disaster, mainly a natural one, affecting the major part of its population, with serious and lasting repercussions on living conditions and the economic stability of the region'. Of the estimated EUR 1 425.43 million of direct damage caused by the disaster, EUR 35 635.750 will be paid out to France. The mobilisation of the Solidarity Fund is a practical expression of a Europe that is close to its citizens, which is what they expect. The European institutions still need to work towards delivering swifter operations and procedures, which are justified by the urgency and scale of natural phenomena.
The aid that the European Union is allocating to Portugal and France following the storms in February 2010 is good news. It is, however, regrettable that the EU does not act as swiftly to help citizens devastated by the consequences of climate change as it does when it has to bail out the banks.
The European Union is an area of solidarity, and the EU Solidarity Fund is a part of that. Support from the fund is crucial for aiding areas affected by natural disasters, such as the flooding in Madeira (Portugal) and storm Xynthia in France. After verifying that both applications meet the eligibility criteria of Regulation (EC) No 2012/2002, the Commission proposed to mobilise the Solidarity Fund for an amount of EUR 31 255 790 for Portugal (Madeira flooding) and EUR 35 635 750 for France (storm Xynthia), resulting in a total amount of EUR 66 891 540 to be deducted from the ceiling of EUR 1 billion in commitment and payment appropriations. I would, however, like to highlight the delay in mobilising this type of support. The procedure needs to be made less bureaucratic and more streamlined in order to respond to future disaster situations in a timely manner.
Although I voted in favour of this proposal to grant aid, I consider that this is an analgesic and palliative measure for the consequences of the capitalist model, and that it does not represent any progress in the fight against the root causes of the crisis. I agree with the mobilisation of resources from the European Globalisation Adjustment Fund (EGF) for citizens made redundant due to structural changes in commercial models or as a direct consequence of the current economic and financial crisis. I believe that the sum of more than EUR 250 million that is being requested as additional assistance and aid for the more than 600 employees made redundant from the retail sector in the Netherlands can help to achieve the ultimate goal of facilitating the reintegration of these workers into the labour market. I also voted in favour because I am convinced that this assistance complements the redundancy aid provided for in all national legislation and collective agreements. Therefore, this mobilisation of funds from the EGF cannot, under any circumstances, replace the legal responsibilities of governments and business vis-à-vis employees who have been made redundant, or enable the evasion of such responsibilities.
In such circumstances, support is essential, so that all EU Member States may feel they belong to a united family. It would be many times cheaper if European Union funds were to be granted to projects that were capable of alleviating the consequences of natural disasters. For instance, construction of dams and protective structures, and investment in public information and warning measures. I consider that it would also be useful to develop building regulations for higher-risk regions. If the European Union merely provides funds and does not work towards prevention of natural disasters, this may have graver consequences in the future.
Portugal applied for assistance from the Solidarity Fund after unusual rainfall caused landslides and severe flooding on the island of Madeira in February 2010, which resulted in damage to public and private infrastructure and to businesses and agriculture. The Portuguese authorities estimate the total cost of the direct damage to be EUR 1 080 million. France applied for assistance from the Solidarity Fund after the major part of France was hit by storm Xynthia in February 2010, with the Atlantic coast region, particularly Charente-Maritime and Vendée, being worst affected. The storm claimed 53 lives and nearly 80 people were injured. For the designated zone, the French authorities estimate the total cost of the direct damage caused by the disaster to be EUR 1 425.43 million.
After verifying that both applications comply with the eligibility criteria of Regulation (EC) No 2012/2002, the Commission proposed to mobilise the Solidarity Fund to the tune of EUR 31 255 790 for Portugal (flooding in Madeira) and EUR 35 635 750 for France (storm Xynthia), resulting in a total amount of EUR 66 891 540. As all conditions for the assistance are met, I voted in favour of the report in order to show solidarity with the victims and the states affected.
I supported the vote of the European Parliament, which today, Tuesday 14 December 2010, approved the release of EUR 35.6 million for France, whose Atlantic coastline was partly devastated by storm Xynthia in February. This money will be used to finance the rehabilitation of infrastructure damaged by the disaster. As MEP for the worst affected regions, I welcome the allocation of these funds to repair the damage caused by the storm: it comes as a real relief to all the French départements affected. This mobilisation proves that solidarity is not a hollow word where the European Union is concerned.
To conclude, I wish to point out that storm Xynthia in February 2010 affected a large part of France, with the départements of Charente-Maritime and Vendée being the worst hit, leaving 53 people dead and 80 injured. The material damage was estimated at EUR 1 425.43 million. A total of EUR 35.6 million has been released from the EU Solidarity Fund to repair this damage.
According to the Böge report, EUR 66.9 million have been made available to combat the effects of severe natural disasters in France and Portugal. I therefore voted in favour of the report.
I voted in favour of this report because I agree that, in respect of the general budget of the European Union for the 2010 financial year, the European Union Solidarity Fund should be mobilised to provide the sum of EUR 66 891 540 in commitment and payment appropriations in order to address the applications made by:
Portugal to mobilise the fund in response to a disaster caused by landslides and flooding on Madeira Island; and
France to mobilise the fund with regard to a disaster caused by storm Xynthia.
I warmly welcome the adoption of this report providing for the allocation of EUR 31 255 790 to Portugal to address the terrible damage caused by the disaster that struck the island of Madeira in February 2010. In this respect, I should point out the major commitment shown by the Portuguese delegation from the Partido Social Democrata, particularly the work done by Mr Teixeira, which proved decisive in obtaining this result.
in writing. - The Commission proposes to mobilise the European Union Solidarity Fund in favour of Portugal and France under point 26 of the interinstitutional agreement of 17 May 2006 on budgetary discipline and sound financial management (IIA). The IIA allows the mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. In 2010, so far, only one proposal to mobilise the Solidarity Fund has been submitted by the Commission, a proposal of 24 September 2010 to mobilise EUR 13.02 million following severe flooding in Ireland in November 2009. This proposal and the corresponding draft amending budget (DAB No 8/2010) are still in the process of being adopted by the two arms of the budgetary authority. In parallel to the proposal to mobilise the Solidarity Fund in favour of Portugal and France, the Commission has presented a draft amending budget (DAB No 9/2010 of 13 October 2010) in order to enter the corresponding commitment and payment appropriations in the 2010 budget as provided in point 26 of the IIA.
The Solidarity Fund was set up with the aim of demonstrating the European Union's solidarity with the people of regions affected by natural disasters. In February this year, the region of Madeira, where I come from, was struck by a disaster caused by landslides and flooding. Following this tragedy, Portugal submitted an application to mobilise the Solidarity Fund in order to address the damage, particularly by repairing infrastructure and rebuilding the affected areas.
The French authorities also submitted an application to mobilise the fund following storm Xynthia. The total damage caused by both disasters has been assessed at EUR 66 891 540, and this amount will soon be mobilised once the amending budget has been changed as required to make it available. The effects of February's disaster made themselves felt straight away, and extensive and severe damage was caused to public and private infrastructure, businesses and crops. However, even though the effects of the tragedy that devastated the region were so severe, European help was not immediately forthcoming. Ten months have now passed. Since I endorse the need to make the whole procedure less tardy, I am voting for the fund to be mobilised for the affected regions and appeal for it to be done as quickly as possible.
The adoption today in plenary of a budgetary amendment to mobilise the EU Solidarity Fund to the tune of EUR 35.6 million following a proposal by the Commission is good news. This is in response to the request made by the French Government following storm Xynthia, which hit the French coast on 27 and 28 February 2010, leaving 53 people dead and 80 injured in Vendée and Charente-Maritime. The procedure is undoubtedly long and in need of improvement, but I am pleased to see European solidarity being shown in this way, in the face of the tragedy the victims have experienced. I had written to Commissioner Hahn to support the French Government's request for aid, and he has honoured the commitment he made to me during his visit to La Rochelle in early March. This fund is more than much-needed financial assistance; it symbolises the common values shared by our continent.
In view of the opinion by the Committee on Regional Development and the proposal to reduce payment appropriations from the line 'Energy projects to aid economic recovery - European offshore wind grid system' so as to aid the countries (Portugal and France) affected by major natural disasters through the Solidarity Fund, and also bearing in mind the fact that this decision sets out the basic criteria for the operation of the Solidarity Fund, I agree with this report.
We all remember storm Xynthia, which devastated the Vendée coast nearly a year ago. Since then, where water had destroyed everything, reconstruction has had to take place. The European Union Solidarity Fund is the ideal instrument for supporting local efforts. By voting for this text, I have helped to release EUR 35 635 750, earmarked not for compensation of damage suffered by private individuals, but for infrastructure rehabilitation. Created following the 2002 floods in Germany, Austria, the Czech Republic and France, the Solidarity Fund is meant to assist European regions affected by unforeseeable disasters. This text also allocates an equivalent amount to the areas affected by recent flooding in Portugal.
I, of course, welcome the mobilisation of the Solidarity Fund to aid the victims of the tragedy that struck Madeira following abnormal rainfall. I congratulate my fellow Member, Mr Teixeira, on his able and continual efforts to raise awareness in the European institutions and to establish a basis for the necessary support. I reiterate my strong belief that the procedures need to be simplified so that the Solidarity Fund can be mobilised more swiftly in future. Emergency aid that arrives too late tarnishes the Union's efficient image and undermines the feeling of European solidarity.
The sole purpose of Draft amending budget No 9/2010 is to formally enter the budgetary adjustment arising from the mobilisation of the European Union Solidarity Fund into the 2010 budget. I have already voted in favour of a parallel draft report recommending that mobilisation of the Solidarity Fund be approved for Portugal (Madeira flooding) and France (storm Xynthia), and so it is out of the same sense of responsibility that I am voting in favour of this report on the amending budget to mobilise EUR 31 255 790 for Portugal and EUR 35 635 750 for France, making a total of EUR 66 891 540 to be deducted from the fund's ceiling.
Despite the importance of investment projects for energy infrastructure, and most especially wind energy, I am voting in favour of reducing the payment appropriations from budget line 06 04 14 03 so that the funds can be reallocated to the EUR 66 891 540 in payment appropriations (line 13 06 01) required to cover needs relating to the mobilisation of the European Union Solidarity Fund.
As we vote on this draft amending budget, which will allow for the mobilisation of the Solidarity Fund in favour of the people of Madeira and the regions of France affected by the storm Xynthia - which, of course, we supported - it is important to highlight a few points here, in addition to the delay in mobilising the fund, which we mentioned previously.
The Commission believes that the eligibility criteria for mobilisation have been met, particularly, in Madeira's case, as regards the threshold for damage. It should be noted, however, that the Union support now made available will only cover 2.89% of the total damage caused by the disaster. Madeira is an outermost region and, hence, has to bear the resulting constraints. It is also pursuing convergence objectives (despite the damaging changes in this field since the last enlargement). These particular characteristics ought, therefore, to be taken into account by increasing support for the region, either from this fund or through other measures.
Consequently, when the rules of the fund were being discussed, we proposed considering the idea of increasing financial assistance to cohesion countries and convergence regions by introducing an indispensable cohesion dimension into this question of providing support for damage caused by natural disasters. That would also reduce the disparities between the various regions and Member States in the European Union.
At a time when we are facing ever more frequent natural disasters in Europe, the European Union must be able to provide appropriate aid to its Member States when one of them is hit by a disaster of this kind. Consequently, following storm Xynthia in March, which hit the coastal areas of Charente-Maritime and Vendée, and the floods that affected the island of Madeira in Portugal in February, it was only natural that I should approve the mobilisation of the European Solidarity Fund in order to compensate for the damage caused by these disasters. To my mind, this vote illustrates the solidarity that exists between the nations of Europe, and which should exist in many other areas too, for that matter.
When faced with a natural disaster - and we are facing ever more disasters of this type - it is imperative that the European Union provide aid to Member States and regions which are grappling with the lasting effects of such tragedies. The EU Solidarity Fund was established to precisely this end.
The fund makes it possible to grant financial assistance to victims in areas affected by 'major natural disasters', such as the Portuguese island of Madeira which was destroyed by floods, or the French regions devastated by storm Xynthia. With the memory of this year's floods in Poland and other parts of Europe still fresh in my mind, I concur with the proposal to grant support to the countries that have suffered, in solidarity with the thousands of citizens of regions affected by such devastating cataclysms.
in writing. - I voted for this report which approves the transfer of 66 million euro from the European offshore wind grid system to the EU Solidarity Fund in order to help the victims of flooding in Portugal and storms in France.
This draft amending budget makes sense, considering the purpose of the funds mobilised through the Solidarity Fund to address the effects of the landslides and severe flooding that took place on the island of Madeira, Portugal, and the effects of storm Xynthia in France. After verifying that both applications meet the eligibility criteria of Regulation (EC) No 2012/2002, the Commission proposed to mobilise the Solidarity Fund to the tune of EUR 31 255 790 for Portugal (flooding in Madeira) and EUR 35 635 750 for France (storm Xynthia), resulting in a total amount of EUR 66 891 540 to be deducted from the ceiling of EUR 1 billion in commitment and payment appropriations. I would, however, like to highlight the delay in mobilising this type of support. The procedure needs to be made less bureaucratic and more streamlined in order to respond to future disaster situations in a timely manner.
An increase in the budget in times of financial and economic crisis should, in principle, be rejected. In this case, however, it is a matter of an adjustment on account of storm damage in France and Portugal caused by storm Xynthia. Mutual aid and assistance in the event of natural disasters is a true sign of active European solidarity and is therefore to be welcomed and supported. For this reason, I have voted in favour of the report.
According to the report, it must be ensured that the funds made available for Portugal and France are used to help in the rebuilding of infrastructure in both countries, and they are to be used as a 'tool of refinancing'. I therefore voted in favour of it. The people affected must be helped and their living conditions and the economic stability of the region must be improved.
I fully support the mobilisation of the EU Solidarity Fund in response to the natural disasters in France and Portugal. I regard the Solidarity Fund as one of the most important ways to build European identity and a sense of community between EU citizens. In 2010, Poland was one of the countries to benefit from the Solidarity Fund, and this met with a positive response from the media. I would like to highlight the need to raise public awareness of the Solidarity Fund and the effects of its use.
I voted in favour of this report because I agree that, in respect of the general budget of the European Union for the 2010 financial year, the European Union Solidarity Fund should be mobilised to provide the sum of EUR 66 891 540 in commitment and payment appropriations in order to address the applications made by:
Portugal to mobilise the fund in response to a disaster caused by landslides and flooding on Madeira Island; and
France to mobilise the fund with regard to a disaster caused by storm Xynthia.
I welcome this draft amending budget making it possible to mobilise the European Union Solidarity Fund to provide a total of EUR 66 891 540 in commitment and payment appropriations, EUR 31 255 790 of which is to address the request for assistance submitted by Portugal following the considerable damage caused by the storm that struck the Autonomous Region of Madeira in February 2010.
in writing. - According to Article 37(1) of the Financial Regulation, the Commission may present draft amending budgets if there are 'unavoidable, exceptional or unforeseen circumstances'. On this aspect, and regarding the mobilisation of the EU Solidarity Fund, the Commission proposes to mobilise the European Union Solidarity Fund in favour of Portugal and France on the basis of point 26 of the interinstitutional agreement of 17 May 2006 on budgetary discipline and sound financial management (IIA). The IIA allows the mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. The conditions for eligibility to the fund are detailed here as well as in Council Regulation No 2012/2002 establishing the EUSF. It is important to note that the objective of the fund is not to compensate private damage but to repair infrastructure and is a tool for refinancing. In 2010, so far, only one proposal to mobilise the Solidarity Fund has been submitted by the Commission, a proposal of 24 September 2010 to mobilise EUR 13.02 million following severe flooding in Ireland in November 2009.
The aim of this European Parliament document is to approve the Council's position on Draft amending budget No 9/2010 with a view to implementing the changes needed for the mobilisation of the Solidarity Fund. The disasters that occurred in Madeira and France were considered by the Commission to be a 'major natural disaster' and an 'extraordinary regional disaster', respectively, and both applications by the national authorities for mobilisation of the fund were accepted.
According to the Financial Regulation, the Commission may present draft amending budgets 'if there are unavoidable, exceptional or unforeseen circumstances'. In this case, the Commission proposed to mobilise the Solidarity Fund to provide EUR 31 255 790 for Portugal and EUR 35 635 750 for France, making a total of EUR 66 891 540. Today, in the name of European solidarity, we are approving the redeployment of this amount in payment appropriations from budget line 06 04 14 03: Energy projects to aid economic recovery - European offshore wind grid system, for the repair of infrastructure and reconstruction of the areas affected by the disasters.
I welcome the measure that has been adopted, although I regret the slowness of the whole procedure for mobilising the fund, given the extent of the tragedy that devastated the region that I come from, the Autonomous Region of Madeira.
On the basis of the report by my excellent Italian colleague, Barbara Matera, I voted in favour of the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the sum of EUR 2.2 million in aid to Slovenia, which is facing redundancies in the textile industry. The plant in question is Mura, European Fashion Design, which has laid off 2 554 workers. I find it strange that 583, or 22.8%, of the 2 554 workers made redundant in total have a long-standing health problem or disability. I am not sure they fulfil EGF criteria. It should be noted that 1 114 of the 2 554 dismissed workers 'have not concluded primary school education'. It is legitimate to question the educational level of those recruited and their suitability with respect to current industrial standards. I question the independence of the civil servants at the Slovenian Ministry of Labour, Family and Social Affairs who have to assume the role of certification authority for supervising this expenditure.
Like the proposals she tabled in the last plenary session, Mrs Matera's resolutions advocating the mobilisation of the European Globalisation Adjustment Fund in six specific cases are entirely justified. This fund will provide assistance to employees suffering from the harmful effects of globalisation in Slovenia, Germany, Poland and Spain. I have always felt that using this fund was effective, because it produces concrete results and meets specific and perfectly identifiable needs. As a member of the Committee on Employment and Social Affairs, I simply had to vote in favour of adopting these resolutions.
Given that Slovenia has requested assistance for 2 554 redundancies at Mura, European Fashion Design, a company operating in the wearing apparel sector, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons that led to its approval, in accordance with the requests made by Parliament.
Aid to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In light of structural changes in international trade, it is important that the European economy is able to quickly implement assistance policies for workers affected by such changes whilst also giving them the skills required to return swiftly to the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities normally incumbent upon companies, nor is it intended for the financing and restructuring of companies. Given that Slovenia has requested assistance in respect of 2 554 redundancies at Mura, European Fashion Design, a company that operates in the wearing apparel sector in the NUTS III region of Pomurje, and that 7% of all people employed in the region of Pomurje were working for Mura and incomes in this region were already below the Slovenian average, I am voting overall in favour of this report on the mobilisation of the European Globalisation Adjustment Fund for Slovenia.
The number of times in recent months that this House has approved the mobilisation of the European Globalisation Adjustment Fund (EGF), which was set up to provide additional support for workers suffering from the consequences of major changes in the structure of world trade, is, in my view, highly indicative of the crisis that Europe is going through. The EGF is not the answer to this crisis, but it is a considerable, significant help. In this specific case, the aid is intended to address the consequences of 2 554 redundancies at Mura, European Fashion Design, a company in Slovenia that operates in the wearing apparel sector. This sector has been particularly badly affected by changes in the structure of world trade and is the victim of cheap textile imports.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European citizens and families, contributing to their social reintegration and professional development, and, at the same time, developing a new, skilled workforce to meet the needs of companies and boost the economy. It is in this context that this intervention plan for Slovenia is being put forward, in relation to 2 554 redundancies at Mura, European Fashion Design, a company operating in the wearing apparel sector. I therefore hope that the European institutions will redouble their effects to implement measures to speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
Applications to mobilise the European Globalisation Adjustment Fund are being submitted month after month. Thus, there are now eight more applications from four Member States: Slovenia, Germany, Poland and Spain. Several hundred more companies are shutting down in various industries, from car manufacturing to the textile sector via the retail trade. In all, over 6 500 workers (6 592 to be precise) have been made redundant. That makes almost 10 000, if we also add in the ones discussed here a month ago.
As we approve this mobilisation, I cannot avoid reiterating that what is needed is a clear break with the neoliberal policies that are causing the obvious economic and social disaster to be seen in the countries of the European Union. Palliative measures are indeed necessary, but it is the causes of the disaster that have to be addressed.
It has become increasingly urgent to implement the proposal that we made during the debate on the 2011 budget, to create a European programme for employment and sustainable development, to which 1% of EU gross domestic product would be allocated, supplemented with funds from the Member States. The aim of this would be real convergence, promotion of each country's potential, the sustainable use of its resources, investment in production and the creation of jobs with rights.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Slovenia because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 2 554 redundancies in Mura, European Fashion Design, an enterprise which operates in the wearing apparel sector, amounting to a total of EUR 2 247 940 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I welcome the mobilisation of the European Globalisation Fund to help the 2 554 workers made redundant in the Mura, European Fashion Design, enterprise in Slovenia. I hope the EUR 2.2 million will help the workers and the region recover quickly from the structural changes they are facing.
I am abstaining out of consideration for the Slovenian workers of the Mura Group, who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses a rationale that has led the investment funds that own this Group and the banks that invest in them to make profits at their expense.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of the company relocations that occur in a globalised world. More and more companies are relocating, taking advantage of the lower labour costs in a number of countries, particularly China and India, with a damaging effect on those countries that respect workers' rights. The EGF is aimed at helping workers who are victims of company relocations, and it is fundamental in facilitating their access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Slovenia, which has applied for assistance for 2 554 redundancies at Mura, European Fashion Design, a company operating in the wearing apparel sector.
I voted in favour, as I have done on previous occasions relating to mobilisation of the European Globalisation Adjustment Fund. We must support people who have lost their jobs and give them the opportunity of applying their potential in different areas. It is a real shame that, despite the fact that I made a personal approach to the Prime Minister of the Republic of Latvia, pointing out to him the opportunity of drawing on the European Globalisation Adjustment Fund, Latvia has nevertheless not made use of this opportunity, even though 15% of Latvia's population is unemployed. It appears that a signal needs to be sent to the leadership of the European Commission about the inaction of the powers that be in the Republic of Latvia. More than 100 000 people from Latvia have already left their native country. It seems that the fate of these people is of no concern to the government of the Republic of Latvia.
The Slovenian clothing company Mura, European Fashion Design, had to make 2 554 workers redundant between 21 October 2009 and 20 February 2010 as a result of the economic and financial crisis. Slovenia is therefore applying for EUR 2 247 940 from the European Globalisation Adjustment Fund in order to be able to take measures for the rapid reintegration into the labour market of the workers affected. I have voted in favour of the report, because mobilisation of the funding is fully justified.
According to the report by Mrs Matera, we need to support the reintegration into the labour market of workers in Slovenia who have been made redundant as a result of the global financial and economic crisis. I think this is a positive thing to do and have therefore voted in favour of it.
Given that Slovenia has requested assistance for 2 554 cases of redundancy at Mura, European Fashion Design, a company operating in the wearing apparel sector, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the Commission's proposal to establish an alternative source of payment appropriations to unused European Social Fund resources, following Parliament's frequent reminders that the EGF was created as a separate, specific instrument with its own aims and deadlines, and that suitable budget lines for transfers must therefore be identified.
The request presented by Slovenia for assistance from the European Globalisation Adjustment Fund (EGF) for 2 554 redundancies at Mura, European Fashion Design, a company operating in the wearing apparel sector, in the period from 21 October 2009 to 20 February 2010, fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily expanded to cover its intervention in situations like this in which there are 'at least 500 redundancies over a period of four months in an enterprise in a Member State' as a direct result of the global financial and economic crisis. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF will help these workers successfully rejoin the labour market.
Given that Germany has requested assistance for 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen in Baden-Württemberg, a company operating in the printing machinery manufacturing sector, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree that it should be ensured that the European Globalisation Adjustment Fund (EGF) supports the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors.
Aid to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In light of structural changes in international trade, it is important that the European economy is able to quickly implement assistance policies for workers affected by such changes whilst also giving them the skills required to return swiftly to the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities normally incumbent upon companies, nor is it intended for the financing and restructuring of companies. Given that Germany has requested assistance for 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen in Baden-Württemberg, a company operating in the printing machinery manufacturing sector, I am voting overall in favour of this report on the mobilisation of the European Globalisation Adjustment Fund for Germany.
Today, we are approving a package of EUR 8 308 555 in aid from the European Globalisation Adjustment Fund in favour of Germany, in order to address the consequences of 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen AG in Baden-Württemberg, a company operating in the printing machinery manufacturing sector. As I have always pointed out, although such assistance is extremely important in dealing with the current symptoms, it is not a final solution to the problems affecting European industries, which lie not only in the economic crisis that we are experiencing, but also in the need for Europe to adapt to a changing world, one in which it is essential to be competitive.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European citizens and families, contributing to their social reintegration and professional development, and, at the same time, developing a new, skilled workforce to meet the needs of companies and boost the economy. It is in this context that this intervention plan for Germany is being put forward, in relation to 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen in Baden-Württemberg, a company operating in the printing machinery manufacturing sector. I therefore hope that the European institutions will redouble their effects to implement measures to speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
Today's decision will result in the workers from the enterprise Heidelberger Druckmaschinen AG in Baden-Württemberg who are threatened with redundancy receiving around EUR 8 million in assistance from the European Globalisation Adjustment Fund. These funds are to be used to assist these workers in finding new jobs as quickly as possible. It is important to me that these people receive these funds quickly and without significant bureaucratic frictional losses. The assistance is needed now and not in six months' or a year's time. The European Union and the Member States must also endeavour to do more than simply counter the negative consequences of globalisation. Globalisation is a process the progress of which we can, and indeed must, control.
My abstention from this vote is not only due to the sceptical attitude of the German Free Democratic Party to the European Globalisation Adjustment Fund, but is also based on a possible conflict of interests as a shareholder in Heidelberger Druckmaschinen AG.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Germany because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 1 181 redundancies at four production sites of Heidelberger Druckmaschinen AG in Baden-Württemberg, an enterprise which operates in the manufacturing of printing machinery sector, amounting to a sum of EUR 8 308 555 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - The European Globalisation Fund was created in order to provide assistance for workers suffering the consequences of major structural changes in world trade patterns. The 1 181 redundancies at four production sites of the enterprise Druckmaschinen AG in Baden Württemberg (manufacturing of printing machinery sector) fall exactly into this category and I therefore supported the mobilisation of EUR 8 308 555 to assist them.
I am abstaining out of consideration for the German workers of the Heidelberger Druckmaschinen Group, who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the rationale that has led this Group, a world leader in the manufacture of printing machines, to relocate with the aim of increasing its profits.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of the company relocations that occur in a globalised world. More and more companies are relocating, taking advantage of the lower labour costs in a number of countries, particularly China and India, with a damaging effect on those countries that respect workers' rights. The EGF is aimed at helping workers who are victims of company relocations, and it is fundamental in facilitating their access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Germany, which has requested assistance for 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen in Baden-Württemberg, a company operating in the printing machinery manufacturing sector.
The effects of the economic crisis are still being felt throughout Europe. In Germany, too, some enterprises are still struggling to survive and are making numerous people redundant. Between 26 January 2010 and 26 May 2010, the printing machinery manufacturer Druckmaschinen AG, based in Heidelberg, had to make 1 181 workers redundant as a result of the crisis. The Federal Republic of Germany has therefore applied for EUR 8 308 555 in assistance from the European Globalisation Adjustment Fund. I am voting in favour of the report, as all of the stipulated criteria for mobilisation of the funds are met.
I support the mobilisation of the fund in connection with this application because this measure can provide additional support to workers who are suffering the consequences of major structural changes in world trade patterns and assist their reintegration into the labour market. I therefore voted in favour of it.
Given that Germany has requested assistance for 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen in Baden-Württemberg, a company operating in the printing machinery manufacturing sector, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the Commission's proposal to establish an alternative source of payment appropriations to unused European Social Fund resources, following Parliament's frequent reminders that the EGF was created as a separate, specific instrument with its own aims and deadlines, and that suitable budget lines for transfers must therefore be identified.
The request presented by Germany for assistance from the European Globalisation Adjustment Fund (EGF) for 1 181 redundancies spread across the four production sites of Heidelberger Druckmaschinen in Baden-Württemberg, a company operating in the printing machinery manufacturing sector, in the period between 26 January and 26 May 2010, fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily expanded to cover its intervention in situations like this in which there are 'at least 500 redundancies over a period of four months in an enterprise in a Member State' as a direct result of the global financial and economic crisis. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF will help these workers successfully rejoin the labour market.
Apart from the application from the enterprise Heidelberger Druckmaschinen, I have, without reservations, voted in favour of all of the applications for mobilisation of the European Globalisation Adjustment Fund that have been voted on today, as I support the general idea of the Globalisation Adjustment Fund and, in particular, the direct support given to the people who, through no fault of their own, have lost their jobs as a result of globalisation. However, with regard to the aforementioned enterprise, Heidelberger Druckmaschinen, I abstained from the vote. In this case, I have definite reservations. It is well-known that Heidelberger Druckmaschinen is a jewel of the German mechanical engineering sector. The company made excellent profits for many years.
Then, admittedly, came two or three financially difficult years. Heidelberger Druckmaschinen reacted with the reflex typical of large companies: it reduced staff numbers in the area where wages were high, in other words, in Germany, and, at the same time, invested and increased the number of staff in China, where wages were low. If, during such a process, an application is made for mobilisation of the European Globalisation Adjustment Fund, this represents a negative example of how a socially meaningful and very responsible EU measure is exploited by international companies to wheedle out of their social responsibility.
On the basis of the report by my Italian colleague, Barbara Matera, I voted in favour of the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) for the sum of EUR 0.6 million in aid to Poland, which is facing redundancies in the automotive sector. Five hundred and ninety workers have been made redundant from two companies within the automotive industry. I support the fact that this aid is being managed and controlled by the bodies responsible for the European Social Fund (ESF) in Poland, thereby limiting monitoring costs to a mere EUR 2 000. Like Mrs Matera, I congratulate the Commission on the fact that, in the context of mobilising the EGF, it has proposed an alternative source of payment appropriations to unused ESF funds. Nonetheless, I regret the fact that, in order to mobilise the EGF in favour of this case, payment appropriations have been taken from a budget heading designed to support SMEs and innovation. We must deplore the Commission's shortcomings in implementing competitiveness and innovation programmes, especially during an economic crisis that is likely to significantly increase the need for assistance.
Given that Poland has submitted a request for assistance for 590 redundancies at two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Wielkopolskie, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree with the Commission's proposal, in relation to the mobilisation of the EGF, to establish an alternative source of payment appropriations to unused European Social Fund resources, following Parliament's frequent reminders that the EGF was created as a separate, specific instrument with its own aims and deadlines, and that suitable budget lines for transfers must therefore be identified.
Aid to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In view of the structural changes in world trade, it is vital that the European economy is able to promptly deploy the instruments designed to support workers affected in this way, and to provide them with new skills so that they can be quickly reintegrated into the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities normally incumbent upon companies, nor is it intended for the financing and restructuring of companies. Given that Poland has submitted a request for assistance for 590 redundancies at two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the region of Wielkopolskie, I am voting in favour of this report or, in other words, in favour of the mobilisation of the European Globalisation Adjustment Fund for Poland.
The financial and economic crisis that we are going through, combined with the constant shifts in the labour market caused by changes to the structure of world trade, has resulted in countless victims of unemployment, which, in many cases, is long term. The European Globalisation Adjustment Fund was created to respond to situations like these. In this particular case, we are talking about the mobilisation of in excess of EUR 600 000 in favour of Poland to support 613 redundancies at two companies in the motor vehicle manufacturing sector between 1 March 2009 and 30 November 2009. As the Commission has assessed this application and considers it to be suitable and to meet the set requirements, and as it recommends that the request be approved, I voted in favour.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European citizens and families, contributing to their social reintegration and professional development, and, at the same time, developing a new, skilled workforce to meet the needs of companies and boost the economy. It is in this context that this intervention plan for Poland is being put forward, in relation to 590 redundancies at two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Wielkopolskie. I therefore hope that the European institutions will redouble their effects to implement measures to speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Poland because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
The request for assistance concerned 1 104 redundancies (of which 590 have been targeted for assistance) made redundant by two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers), amounting to a sum of EUR 633 077 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - The Commission has proposed granting EUR 633 077 from the European Globalisation Fund to help 1 104 workers made redundant in Poland in two enterprises involved in the manufacture of motor vehicles, trailers and semi-trailers. I voted for this proposal.
I am abstaining out of consideration for the workers of the Polish car industry, who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the rationale that leads companies such as SEWS and Leoni Atokabel to shamelessly relocate in order to increase their profits.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of the company relocations that occur in a globalised world. More and more companies are relocating, taking advantage of the lower labour costs in a number of countries, particularly China and India, with a damaging effect on those countries that respect workers' rights. The EGF is aimed at helping workers who are victims of company relocations, and it is fundamental in facilitating their access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Poland, which has applied for assistance for 590 redundancies at two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Wielkopolskie.
In order to be able to prevent a significant increase in the level of unemployment as a result of the financial and economic crisis, the EU Member States need funds to be able to implement effective political measures quickly. The European Globalisation Adjustment Fund makes available an annual amount of EUR 500 billion for this purpose. If more than 500 workers from one or more enterprises are made redundant during a specific period, an application may be made for mobilisation of funds. I am voting in favour of the report, as assistance amounting to EUR 633 077 for 1 104 redundant Polish workers from enterprises operating in NACE Revision 2 Division 29 is fully justified.
I voted in favour of the report because it concerns targeted measures to help workers suffering as a result of the economic crisis and its consequences.
Given that Poland has submitted a request for assistance for 590 redundancies at two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Wielkopolskie, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the Commission's proposal to establish an alternative source of payment appropriations to unused European Social Fund resources, following Parliament's frequent reminders that the EGF was created as a separate, specific instrument with its own aims and deadlines, and that suitable budget lines for transfers must therefore be identified.
The request submitted by Poland for assistance from the European Globalisation Adjustment Fund (EGF) for 590 redundancies at two companies operating in NACE Revision 2 Division 29 (manufacture of motor vehicles, trailers and semi-trailers) in the NUTS II region of Wielkopolskie fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily expanded to cover its intervention in situations like this in which there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level' as a direct result of the global financial and economic crisis. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF will help these workers successfully rejoin the labour market.
I voted in favour of the aid to Aragón. This autonomous community has a population density of less than the EU average (112 inhabitants per square kilometre); its traditional economy is growing cereals and rearing sheep; its retail trade has suffered 1 154 redundancies from 593 businesses in a nine-month period; 56% of people in its service sector were unemployed in February 2010, 73% of whom were women; 73.9% of workers made redundant were sales assistants in shops and markets; 14.4% were doing unskilled jobs. It is regrettable that measures began to be adopted too late, 11 months after the first redundancies.
It would be interesting to analyse the results of the temporary and extraordinary assistance measures for those made redundant which will be adopted for their reintegration into the labour market. It must, however, remain clear that these actions must not substitute those that the businesses are obliged to adopt under national legislation or collective agreements.
Given that Spain has submitted a request for assistance for 1 154 redundancies at 593 companies operating in NACE Revision 2 Division 47 (retail trade, except for motor vehicles and motorcycles) in the NUTS II region of Aragón, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree that the functioning and added value of the European Globalisation Adjustment Fund should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006, within the framework of the 2007-2013 Multiannual Financial Framework mid-term review process.
Aid to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In view of the structural changes in world trade, it is vital that the European economy is able to promptly deploy the instruments designed to support workers affected in this way, and to provide them with new skills so that they can be quickly reintegrated into the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities normally incumbent upon companies, nor is it intended for the financing and restructuring of companies. Given that Spain has submitted a request for assistance for 1 154 redundancies at 593 companies operating in NACE Revision 2 Division 47 (retail trade, except for motor vehicles and motorcycles) in the region of Aragón, I am voting overall in favour of this report or, in other words, in favour of the mobilisation of the European Globalisation Adjustment Fund for Spain.
The financial and economic crisis that we are going through, combined with the constant shifts in the labour market caused by changes to the structure of world trade, has resulted in countless victims of unemployment, which, in many cases, is long term. The European Globalisation Adjustment Fund was created to respond to situations like these. In this particular case, we are talking about the mobilisation of in excess of EUR 1.5 million in favour of Spain to support 1 154 redundancies at 593 companies in the retail trade between 1 June 2009 and 28 February 2010. As the Commission has assessed this application and considers it to be suitable and to meet the set requirements, and as it recommends that the request be approved, I voted in favour.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European citizens and families, contributing to their social reintegration and professional development, and, at the same time, developing a new, skilled workforce to meet the needs of companies and boost the economy. It is in this context that this intervention plan for Spain is being put forward, in relation to 1 154 redundancies at 593 companies operating in Division 47 (retail trade, except for motor vehicles and motorcycles) in the NUTS II region of Aragón. I therefore hope that the European institutions will redouble their effects to implement measures to speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Spain because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's request for assistance concerned 1 154 redundancies in 593 enterprises operating in NACE Revision 2 Division 47 (retail trade, except for motor vehicles and motorcycles), amounting to a sum of EUR 1 560 000 financed by the EGF. Lastly, I must emphasise the importance of the EGF, which has proved to be a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - The extent of the global downturn is revealed in this application from Spain to mobilise EUR 1 560 000 from the European Globalisation Fund to help 1 154 people made redundant in 593 different retail enterprises over a nine month period. I supported this request.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of the company relocations that occur in a globalised world. More and more companies are relocating, taking advantage of the lower labour costs in a number of countries, particularly China and India, with a damaging effect on those countries that respect workers' rights. The EGF is aimed at helping workers who are victims of company relocations, and it is fundamental in facilitating their access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Spain, which has applied for assistance for 1 154 redundancies at 593 companies operating in NACE Revision 2 Division 47 (retail trade, except for motor vehicles and motorcycles) in the NUTS II region of Aragón.
There have been 1 154 redundancies affecting 593 Spanish enterprises operating in NACE Revision 2 Division 47 in the NUTS II region of Aragón. The financial and economic crisis has resulted in a drastic downturn in sales in the retail sector. This situation has serious consequences, particularly for the region of Aragón, which has a lower population density than the EU average. Further emigration from this region, which, prior to the crisis, was experiencing a slight upturn, is to be feared. I am voting in favour of the report, as immediate action must be taken to respond to increased levels of unemployment, particularly in small regions with struggling economies.
in writing. - (DE) Since this is a matter of additional support for workers made redundant as a result of the consequences of the global financial and economic crisis so as to provide them with additional funds for their reintegration into the labour market, I have voted in favour.
Given that Spain has submitted a request for assistance for 1 154 redundancies at 593 companies operating in NACE Revision 2 Division 47 (retail trade, except for motor vehicles and motorcycles) in the NUTS II region of Aragón, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the Commission's proposal to establish an alternative source of payment appropriations to unused European Social Fund resources, following Parliament's frequent reminders that the EGF was created as a separate, specific instrument with its own aims and deadlines, and that suitable budget lines for transfers must therefore be identified.
The request submitted by Spain for assistance from the European Globalisation Adjustment Fund (EGF) for 1 154 redundancies at 593 companies operating in NACE Revision 2 Division 47 (retail trade, except for motor vehicles and motorcycles) in the NUTS II region of Aragón fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily expanded to cover its intervention in situations like this in which there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level' as a direct result of the global financial and economic crisis. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF will help these workers successfully rejoin the labour market.
I voted in favour of European Globalisation Adjustment Fund aid for Valencia because, as a result of the structural changes in world trade and the financial crisis, there were 544 unexpected redundancies from 143 businesses between 13 April 2009 and 12 January 2010 in the Valencian textile industry, which have had a serious impact at local level. Out of those dismissed, 61.7% are men, 22% are over the age of 55, 79.9% only have a basic education and four are disabled.
I believe that the training that they will be given during the 14 months of paid part-time work experience will improve their professional qualifications so that they can enter the labour market. As in the previous case, it is regrettable that the measures were applied too late, one year and two months after the first redundancies.
Given that Spain has submitted a request for assistance for 350 redundancies at 143 companies operating in NACE Revision 2 Division 13 (manufacture of textiles) in the NUTS II region of Comunidad Valenciana, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons that led to its approval, in accordance with the requests made by Parliament.
Aid to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In view of the structural changes in world trade, it is vital that the European economy is able to promptly deploy the instruments designed to support workers affected in this way, and to provide them with new skills so that they can be quickly reintegrated into the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities normally incumbent upon companies, nor is it intended for the financing and restructuring of companies. Given that Spain has submitted a request for assistance for 350 redundancies at 143 companies operating in NACE Revision 2 Division 13 (manufacture of textiles) in the region of Comunidad Valenciana, I am voting overall in favour of this report or, in other words, in favour of the mobilisation of the European Globalisation Adjustment Fund for Spain.
The financial and economic crisis that we are going through, combined with the constant shifts in the labour market caused by changes to the structure of world trade, has resulted in countless victims of unemployment, which, in many cases, is long term. The European Globalisation Adjustment Fund was created to respond to situations like these. In this particular case, we are talking about the mobilisation of in excess of EUR 2 million in favour of Spain to support 544 redundancies at 143 companies in the textile sector between 13 April 2009 and 12 January 2010. As the Commission has assessed this application and considers it to be suitable and to meet the set requirements, and as it recommends that the request be approved, I voted in favour.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European citizens and families, contributing to their social reintegration and professional development, and, at the same time, developing a new, skilled workforce to meet the needs of companies and boost the economy. It is in this context that this intervention plan for Spain is being put forward, in relation to 350 redundancies at 143 companies operating in NACE Revision 2 Division 13 (manufacture of textiles) in the NUTS II region of Comunidad Valenciana. I therefore hope that the European institutions will redouble their effects to implement measures to speed up and improve the rates of utilisation of such an important resource as the EGF, which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Spain because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's request for assistance concerned 544 redundancies (of which 350 have been targeted for assistance) in 143 enterprises operating in NACE Revision 2 Division 13 (manufacture of textiles), amounting to a sum of EUR 2 059 466 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - The textile industry is currently facing a challenging time all over Europe. The Commission proposes mobilising EUR 1 422 850 in response to 528 redundancies in 33 enterprises in the sector in Spain. I voted in favour.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and victims of the company relocations that occur in a globalised world. More and more companies are relocating, taking advantage of the lower labour costs in a number of countries, particularly China and India, with a damaging effect on those countries that respect workers' rights. The EGF is aimed at helping workers who are victims of company relocations, and it is fundamental in facilitating their access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Spain, which has applied for assistance for 350 redundancies at 143 companies operating in NACE Revision 2 Division 13 (manufacture of textiles) in the NUTS II region of Comunidad Valenciana.
Between 13 April 2009 and 12 January 2010, 544 Spanish workers were made redundant from 143 enterprises operating in NACE Revision 2 Division 13 (manufacturing of textiles). In order to be able to provide 350 of them with assistance, Spain has applied for the mobilisation of EUR 2 059 466 from the European Globalisation Adjustment Fund. I am voting in favour of the report, as all the criteria for the mobilisation of the fund have been met in full.
Since the proportion of small and medium-sized enterprises specialising mainly in the manufacture of furniture, shoes, textiles, ceramics and toys in Comunidad Valenciana is very high and the service sector represents 60% of total employment in this region, this sector has been particularly badly affected by the high number of redundancies in the last two years. This has a high impact at local level. It is therefore particularly important for us to strengthen and continue to support the textile industry. I therefore voted in favour of this application.
Given that Spain has submitted a request for assistance for 350 redundancies at 143 companies operating in NACE Revision 2 Division 13 (manufacture of textiles) in the NUTS II region of Comunidad Valenciana, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the Commission's proposal to establish an alternative source of payment appropriations to unused European Social Fund resources, following Parliament's frequent reminders that the EGF was created as a separate, specific instrument with its own aims and deadlines, and that suitable budget lines for transfers must therefore be identified.
The request submitted by Spain for assistance from the European Globalisation Adjustment Fund (EGF) concerns 544 redundancies (350 of which are eligible to receive support) at 143 companies operating in NACE Revision 2 Division 13 (manufacture of textiles) in the NUTS II region of Comunidad Valenciana. According to the Commission's assessment, this application fulfils all the legally established eligibility criteria. In effect, under Regulation (EC) No 546/2009 of the European Parliament and of the Council of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily expanded to cover its intervention in situations like this in which there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level' as a direct result of the global financial and economic crisis. I therefore voted in favour of this resolution, in the hope that the mobilisation of the EGF will help these workers successfully rejoin the labour market.
I voted in favour of this initiative so that 330 people out of the 528 who were made redundant over a period of nine months from 66 companies in Valencia in the natural-stone processing sector can receive additional aid in order to make it possible for them to re-enter the labour market. Of those dismissed, 62% are over the age of 45, three are disabled, 51% do not have any training and 34.4% only have a basic education.
This community has already received other aid due to job losses in the manufacturing sector. Therefore, other measures urgently need to be adopted. The mobilisation of the European Globalisation Adjustment Fund can only form part of those measures. To conclude, I must once again regret the fact that the Spanish State applied measures too late: one year and three months after the redundancies, when these types of measures have to be applied immediately and urgently.
Given that Spain has submitted a request for assistance for 300 redundancies at 66 companies operating in NACE Revision 2 Division 23 (manufacture of other non-metallic mineral products) in the NUTS II region of Comunidad Valenciana, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree that the functioning and added value of the European Globalisation Adjustment Fund should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006, as part of the 2007-2013 Multiannual Financial Framework mid-term review.
Assistance to workers made redundant due to restructuring and relocation must be dynamic and flexible so that it can be implemented rapidly and effectively. In the light of structural changes to international trade, it is important for the European economy to quickly implement instruments to aid workers affected by such changes, whilst also giving them the skills required for their swift reintegration into the labour market. On this basis, financial assistance should be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for companies' normal responsibilities, nor is it intended to finance companies or lead to their restructuring. Given that Spain has requested assistance for 300 individuals who have lost their jobs at 66 companies operating in NACE Revision 2 Division 23 (manufacture of other non-metallic mineral products) in the region of Comunidad Valenciana, overall, I am voting in favour of this report or, put another way, in favour of mobilising the European Globalisation Adjustment Fund to support Spain.
We are today approving the mobilisation of an aid package totalling EUR 1 422 850 from the European Globalisation Adjustment Fund in favour of Spain, a country that has been badly affected by the global economic crisis and, in particular, has seen unemployment rise above the European average. In this specific case, the aid concerns 528 redundancies at 66 companies operating in NACE Revision 2 Division 23 (manufacture of other non-metallic mineral products). I hope the Spanish economy will be able to respond adequately to the crisis, as the mobilisation of this aid is only part of that response.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, supplying new qualified resources to meet the needs of companies and boost the economy. It is in such a context that this intervention plan for Spain has been designed, a plan implemented regarding 66 companies operating in NACE Revision 2 Division 23 (manufacture of other non-metallic mineral products) in the NUTS II region of Comunidad Valenciana. I hope, therefore, that the European institutions will consolidate efforts to implement measures designed to accelerate and improve the level of utilisation of a resource of such importance as the EGF which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Spain because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
Today's vote concerned a request for assistance for 528 redundancies (of which 300 have been targeted for assistance from the fund) in 66 companies operating in NACE Revision 2 Division 23 (manufacture of non-metallic mineral products), amounting to a sum of EUR 1 422 850 financed by the EGF.
in writing. - This application refers to the mobilisation of a global amount of EUR 1 422 850 from the EGF for Spain. It concerns 528 redundancies in 66 enterprises operating in NACE Revision 2 Division 23, namely 'Manufacture of non-metallic mineral products', during the nine-month reference period from 31 March to 30 December 2009. The Commission's assessment was based on: the evaluation of the link between the redundancies and major structural changes in world trade patterns or the financial crisis; the unforeseen nature of the redundancies concerned; demonstration of the number of redundancies and compliance with the criteria of Article 2(a); the explanation of the unforeseen nature of those redundancies; the identification of dismissing enterprises and workers targeted for assistance, the territory concerned and its authorities and stakeholders; the impact of the redundancies as regards local, regional or national employment; the coordinated package of personalised services to be funded, including its compatibility with actions funded by the Structural Funds; dates on which the personalised services to affected workers were started or planned to start; procedures for consulting the social partners, management and control systems. In accordance with the Commission's assessment, the application fulfils the eligibility criteria set up by the EGF Regulation and I therefore support it.
I am abstaining out of consideration for the Spanish workers of companies such as Levantina who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the rationale that has enabled the Charterhouse and Impala Funds to increase their capital at the expense of the Levantina workers in Comunidad Valenciana.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of this. This aid is essential in helping the unemployed and victims of the relocations occurring in an era of globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries which respect workers' rights. The EGF aims to help workers who are victims of companies relocating and is crucial in facilitating access to new jobs. The EGF has been used in the past by other EU countries, so it is proper to provide aid to Spain which has presented a request for assistance relating to the 300 individuals who have lost their jobs in 66 companies operating in NACE Revision 2 Division 23 (manufacture of other non-metallic mineral products) in the NUTS II region of Comunidad Valenciana.
EUR 500 million is the annual ceiling for the funds that can be mobilised through the European Globalisation Adjustment Fund. As there were a total of 528 redundancies in 66 enterprises in Spain between 31 March 2009 and 30 December 2009, the mobilisation of funds from the European Globalisation Adjustment Fund amounting to EUR 1 422 850 is not in the least surprising. I am voting in favour of the report, as the full utilisation of the European Globalisation Adjustment Fund is extremely welcome.
I support this application, which seeks to cushion the effects of the numerous redundancies in this sector and to assist the reintegration into the labour market of workers who have been made redundant as a result of the global financial and economic crisis.
Given that Spain has requested assistance in respect of 300 redundancies at 66 companies operating in NACE Revision 2 Division 23 (manufacture of other non-metallic mineral products) in the NUTS II region of Comunidad Valenciana, I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the European Commission's proposal to establish a source of funds other than unused European Social Fund resources, in response to the repeated statements by the European Parliament that it is necessary to identify appropriate budgetary mechanisms for the transfer of funds, given that the EGF was set up to be a specific and separate instrument with its own aims and funding periods.
The request submitted by Spain to mobilise the European Globalisation Adjustment Fund (EGF) in relation to 300 of the 528 redundancies at 66 companies operating in NACE 2 Division 23 (manufacture of other non-metallic mineral products) in the NUTS II region of Comunidad Valenciana fulfils all the legally established eligibility criteria. Under Regulation (EC) No 546/2009 of the European Parliament and of the Council amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened: intervention was envisaged in situations like this where, as a direct result of the global financial and economic crisis, there are 'at least 500 redundancies over a period of nine months, particularly in small or medium-sized enterprises, in a NACE 2 division in one region or two contiguous regions at NUTS II level'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful reintegration of these workers into the labour market.
The crisis has led to a 28% decline in vehicle registrations. In Terres de l'Ebre (Catalonia), employment in the service sector is at 60%. The closure of Lear Automotive led to a 4% increase in unemployment in the area, which, in 2009, stood at 22.7%.
This aid aims to provide a package of personalised services similar to other aid granted in the same region and to the same sector, in another case that covered 1 429 of the 2 330 people made redundant. This case will apply to 508 of the 515 redundancies recorded over a period of four months in 2010 due to the closure of Lear Automotive. I voted in favour of this initiative so that its application will enable those affected to re-enter the labour market and it will help to reduce unemployment.
Given that Spain has applied for assistance for 508 redundancies at Lear Automotive (EEDS) Spain, S.L. Sociedad Unipersonal, a company that operates in the automotive sector, I voted in favour of the resolution because I agree with the Commission's proposal as amended by Parliament. I also agree that the Commission's proposal, in its explanatory statement, should include clear and detailed information on the application, analysing the eligibility criteria and explaining the reasons that led to its approval, in accordance with the requests made by Parliament.
Aid to workers made redundant due to restructuring and relocation should be dynamic and flexible so that it can be implemented rapidly and effectively. In view of the structural changes in world trade, it is vital that the European economy is able to promptly deploy the instruments designed to support workers affected in this way, and to provide them with new skills so that they can be quickly reintegrated into the labour market. Financial assistance should therefore be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for the responsibilities normally incumbent upon companies, nor is it intended for the financing and restructuring of companies. Given that Spain has applied for assistance for 508 redundancies at Lear Automotive (EEDS), a company operating in the automotive sector in the region of Catalonia, I am voting overall in favour of this report or, in other words, in favour of the mobilisation of the European Globalisation Adjustment Fund for Spain.
We are here again today to adopt the mobilisation of a European Globalisation Adjustment Fund (EGF) assistance package totalling EUR 382 000 to support the Spanish automotive industry. In this particular case, the assistance relates to the 515 jobs which have been lost at Lear Automotive (EEDS) Spain, S.L. Sociedad Unipersonal, a company which operates in the automotive sector in Catalonia. Before the crisis, the automotive sector was Spain's most important source of exports. However, the reduction in demand for such products in the European Union as a result of the crisis promises to threaten yet more job losses, not only in Spain but throughout the Union, and, as a consequence, it is important that utilisation of the EGF can effectively assist a sector which is so important to the European economy.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, supplying new qualified resources to meet the needs of companies and boost the economy. It is in such a context that this intervention plan for Spain has been designed, a plan which will assist the 508 individuals who have lost their jobs at Lear Automotive (EEDS) Spain, S.L. Sociedad Unipersonal, a company which operates in the automotive sector. I hope, therefore, that the European institutions will consolidate efforts to implement measures designed to accelerate and improve the level of utilisation of a resource of such importance as the EGF which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Spain because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market.
The report adopted today concerned a request for assistance for 515 redundancies (of which 508 have been targeted for assistance from the fund) in Lear Automotive (EEDS) Spain, an enterprise which operates in the automotive sector in Catalonia, amounting to a total of EUR 382 200 financed by the EGF. To conclude, I welcome the adoption of the report, which shows that the EGF is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - The economic downturn in the automotive sector has led to 515 redundancies in the enterprise Lear Automotive (Spain). I support the proposal to mobilise EUR 382 200 from the European Globalisation Fund to assist them.
I am abstaining out of consideration for the Spanish workers of Lear Automotive, who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the rationale that has led this US multinational and its main shareholders, Pezna Investment Management and the Californian teachers' pension fund, to relocate without any consideration for those who made them wealthy.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This aid is essential in helping the unemployed and victims of the relocations occurring in an era of globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights. The EGF aims to help workers who are victims of companies relocating and is crucial in facilitating access to new jobs. The EGF has already been used in the past by other EU countries, so we should now grant this aid to Spain for assistance with respect to 508 redundancies at Lear Automotive (EEDS) Spain, S.L. Sociedad Unipersonal, a company which operates in the automotive sector in Catalonia.
In order to be able to apply for funds from the European Globalisation Adjustment Fund and for the application subsequently to be approved, there are clearly defined criteria that need to be met. It is intended to benefit workers who have been made redundant as a result of the global financial and economic crisis by establishing measures that will guarantee their rapid reintegration into the labour market. The fund provides an annual amount of EUR 500 million for such cases. However, an enterprise must have made at least 500 redundancies - like the Spanish enterprise Lear Automotive, which meets all the criteria - for Spain to be able to apply for funds. I am voting in favour of the report, as this is precisely what the funds from the European Globalisation Adjustment Fund are for.
Given that Spain has requested assistance in respect of 508 redundancies at Lear Automotive (EEDS) Spain, S.L. Sociedad Unipersonal, a company which operates in the automotive sector, I voted in favour of the resolution, because I agree with the Commission's proposal and the amendments to it tabled by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the European Commission's proposal to establish a source of funds other than unused European Social Fund resources, in response to the repeated statements by the European Parliament that it is necessary to identify appropriate budgetary mechanisms for the transfer of funds, given that the EGF was set up to be a specific and separate instrument with its own aims and funding periods.
The request submitted by Spain to mobilise the European Globalisation Adjustment Fund (EGF) in relation to 508 redundancies at Lear Automotive (EEDS) Spain, S.L. Sociedad Unipersonal, a company which operates in the automotive sector, fulfils all the legally established eligibility criteria. Under Regulation (EC) No 546/2009 of the European Parliament and of the Council amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened: intervention was envisaged in situations like this where, as a direct result of the global financial and economic crisis, there are 'at least 500 redundancies over a period of four months in an enterprise in a Member State'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful reintegration of these workers into the labour market.
Given that Poland has requested assistance in respect of 189 redundancies at H. Cegielski-Poznań and at four of its suppliers, all operating in the marine diesel engine sector, I voted in favour of the resolution, as I agree with the Commission's proposal combined with the respective amendments introduced by Parliament. I also agree that we should ensure that the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors.
Aid to workers made redundant due to restructuring and relocation must be dynamic and flexible so that it can be implemented rapidly and effectively. In the light of structural changes to international trade, it is important for the European economy to quickly implement instruments to aid workers affected by such changes, whilst also giving them the skills required for their swift reintegration into the labour market. Given this, financial assistance should be provided on an individual basis. It is also important to emphasise that this assistance is not a substitute for companies' normal responsibilities, nor is it intended to finance companies or lead to their restructuring. Given that Poland has requested assistance for 189 cases of redundancy at H. Cegielski-Poznań, a producer of diesel motors used in ships and electricity stations and four of its suppliers, overall, I am voting in favour of this report or, put another way, in favour of mobilising the European Globalisation Adjustment Fund to support Poland.
We are here today to adopt a European Globalisation Adjustment Fund (EGF) assistance package of EUR 114 250 for Poland to allow it to address the consequences of the 658 job losses at four productive facilities at H. Cegielski-Poznań, a company involved in the production of maritime diesel motors, and four of its suppliers in the cities and district of Poznań. As I have always warned, whilst such assistance is very important in dealing with the present symptoms, it is not a final solution to the problems affecting European industries which relate not only to the economic crisis we are facing but also to the need for Europe to adapt to a changing world, one in which competitiveness is fundamental.
Given the social impact of the global economic crisis, which has had a particular effect on employment, proper utilisation of the European Globalisation Adjustment Fund (EGF) is of pivotal importance in alleviating the plight of many European individuals and families, contributing to their social reintegration and professional development, while, at the same time, supplying new qualified resources to meet the needs of companies and boost the economy. It is in this context that this intervention plan for Poland has been designed, a plan which relates to the 189 individuals who have lost their jobs at H. Cegielski-Poznań, a firm which produces maritime diesel motors, and four of its suppliers. I hope, therefore, that the European institutions will consolidate efforts to implement measures designed to accelerate and improve the level of utilisation of a resource of such importance as the EGF which currently has very low levels of mobilisation. This year, only 11% of the EUR 500 million available was requested.
The global economic crisis has given rise to major structural changes in many businesses, resulting in a huge number of people losing their jobs. The proposal under examination relates to assistance for a large group of workers laid off in the Polish region of Wielkopolskie. A second proposal for financial assistance upon which we are voting today relates to several hundred more lay-offs in the same region. There is therefore a huge amount of upheaval on the local market in this region of Poland. I am delighted that the European Commission has confirmed that the application meets the conditions required for the granting of financial support. As a result, the laid-off workers will be able either to get back their old jobs or find new ones, and the owners of the businesses will make use of the support to mitigate the negative effects of the global crisis and to maintain their place in the market.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Poland. The EGF was set up in 2006 to provide practical support to workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to assist their reintegration into the labour market. Today's vote concerned a request for assistance for 658 redundancies (of which 189 have been targeted for assistance) at H. Cegielski-Poznań and four of its suppliers, enterprises which operate in the sector concerned with the manufacture of marine diesel engines in the cities of Poznań and Poviat, amounting to a total of EUR 114 250 financed by the EGF.
Lastly, I would note that the adoption of today's reports once again shows the importance of the EGF, which is a valuable resource to assist workers in difficulties due to the economic crisis and is also an effective tool for combating unemployment.
in writing. - I voted for this application for the European Globalisation Adjustment Fund to assist 658 redundancies in the enterprise H. Cegielski-Poznań and four of its suppliers, which operate in the manufacture of marine diesel engines in Poznań and the surrounding district. The Commission proposed mobilising EUR 114 250 and I support the proposal.
I am abstaining out of consideration for the workers of the Polish car industry, who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the rationale which leads to the privatisation of State-owned companies such as Ciegielski-Poznań.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This aid is essential in helping the unemployed and victims of the relocations occurring in an era of globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights. The EGF aims to help workers who are victims of companies relocating and is crucial in facilitating access to new jobs. The EGF has been used in the past by other EU countries, so it is appropriate for providing aid to Poland, which has presented a request for assistance relating to the 189 redundancies at H. Cegielski-Poznań, a company which produces marine diesel engines, and at four of its suppliers.
In order for States in which workers have been made redundant as a result of the global financial and economic crisis to be able to provide these workers with practical assistance, the EU has set up the European Globalisation Adjustment Fund. The mobilisation of funds is intended to facilitate the reintegration into the labour market of those affected. I am voting in favour of the report, as Poland needs to support 658 workers who have been made redundant from the enterprise H. Cegielski-Poznán.
Given that Poland has requested assistance in respect of 189 redundancies at H. Cegielski-Poznań and at four of its suppliers, all operating in the marine diesel engine sector, I voted in favour of the resolution, as I agree with the Commission's proposal combined with the respective amendments introduced by Parliament.
I also agree that:
the European Globalisation Adjustment Fund (EGF) should support the reintegration of individual redundant workers into employment, and I would reiterate that assistance from the EGF is not a substitute for measures that are the responsibility of companies by virtue of national law or collective agreements, nor is it intended to finance the restructuring of companies or sectors;
the operation and added value of the EGF should be evaluated in the context of the general assessment of the programmes and various other instruments created by the interinstitutional agreement of 17 May 2006.
I welcome the European Commission's proposal to establish a source of funds other than unused European Social Fund resources, in response to the repeated statements by the European Parliament that it is necessary to identify appropriate budgetary mechanisms for the transfer of funds, given that the EGF was set up to be a specific and separate instrument with its own aims and funding periods.
The request submitted by Poland to mobilise the European Globalisation Adjustment Fund (EGF) in relation to 189 of the 658 redundancies at H. Cegielski-Poznán, a company which produces marine diesel engines, and four of its suppliers, in the period from 1 September 2009 to 1 January 2010, fulfils all the legally established eligibility criteria. Under Regulation (EC) No 546/2009 of the European Parliament and of the Council amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened: intervention was envisaged in situations like this where, as a direct result of the global financial and economic crisis, there are 'at least 500 redundancies over a period of four months in an enterprise in a Member State, including workers made redundant within its suppliers or downstream producers'. I therefore voted in favour of this resolution, and I hope that the mobilisation of the EGF will contribute to the successful reintegration of these workers into the labour market.
in writing. - With the adoption of this text, the EP has requested the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF. It also recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis. It emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market. Finally, it stresses that, in accordance with Article 6 of the EGF Regulation, it should be ensured that the EGF supports the reintegration of individual redundant workers into employment, and reiterates that assistance from the EGF must not replace actions which are the responsibility of companies by virtue of national law or collective agreements, nor measures restructuring companies or sectors.
It is regrettable that this proposal, dating back to 2003, and which aims to provide refugees with long-term resident status after five years of continuous legal residence, has not been implemented in the intervening period. With the amendments proposed by the European Parliament in April 2008, which provide for, amongst other measures, the calculation of the five years of residence preceding the application for residence status, and with the lack of unanimity in the Council, this new proposal will directly aid beneficiaries of international protection who have been residing within EU territory for more than five years but still do not have resident status.
I voted for this report which supports the application of the proposal to both Geneva Convention refugees and beneficiaries of subsidiary protection. In its report, the European Parliament supports the European Commission's proposal and takes into account the commitment to protect the interests of beneficiaries of international protection. I would like to draw attention to the fact that currently, the situation for citizens of third countries who are beneficiaries of international protection is confusing and unclear because the conditions for granting this status are not harmonised. According to the Commission's proposal, the conditions and procedure for granting status will become simpler and clearer in the European Union. Furthermore, this new directive will enable beneficiaries of international protection who become long-term residents to take up residence in a Member State other than the one in which they were recognised.
This initiative has been tabled to follow up on the 2007 proposal for a directive on the extension of long-term resident status to refugees and persons under subsidiary protection, which never achieved the unanimity in the Council that was necessary before the Treaty of Lisbon entered into force. It aims to give beneficiaries of international protection who have been legally residing in a Member State for a period of five years legal certainty about their right of residence in a Member State, as well as a set of rights comparable to those of EU nationals.
The compromise reached is of the greatest importance, not only because it allows refugees within the EU to have a high level of protection and legal certainty, but also because the discriminatory treatment of all nationals of countries outside the EU has finally been abolished.
It is also an important political signal, because the adoption of this first initiative of a series of six pieces of legislation is not only a first step, but also a reflection of the constructive approach guiding the three institutions in the establishment of a Common European Asylum System by 2012.
I voted in favour of adopting this directive. The proposal for a directive amends another directive from 2003 so as to allow beneficiaries of international protection as well (refugees in particular) to be granted the right to be eligible for a long-term residence permit within the EU if the relevant person has already lived legally in the EU for at least five years. Once they have this permit, they will enjoy similar rights to the rest of citizens and will be able, for example, to move around and settle in any EU state (apart from the UK, Denmark and Ireland). It is further stipulated that these beneficiaries of international protection may continue to be expelled from the EU, but only under very strict rules, bearing in mind the principle of refoulement and the rights granted primarily under the Charter of Fundamental Rights.
This proposal aims to extend the scope of Council Directive 2003/109/EC concerning the status of third-country nationals who are long-term residents and beneficiaries of international protection who have been legally residing in a Member State for a period of more than five years. By treating beneficiaries of international protection equally in all Member States, such a measure puts an end to the inequalities which have hitherto existed between Member States and will allow the individuals in question to reside in a Member State other than the one in which they gained legal recognition, something which did not happen previously. These measures are important precisely because we are building a common area of freedom and security within Europe, creating an area in which those who are duly recognised as having the protection of international law must benefit from the same rights in the various Member States.
After a first failed attempt, it was about time that beneficiaries of international protection finally enjoyed equal treatment with other third-country nationals who are long-term residents. Indeed, there is no reason why they should be treated so differently or why there should be such uncertainty over their status within the Union. I therefore supported Claude Moraes's report, which, among other things, has made it possible to further strengthen the guarantees against 'refoulement' and, despite the reservations expressed, to arrive at the favourable figure of five years' residence. Another significant fact to be welcomed is that this is the only text of the 'asylum package' to have ultimately been adopted under the Belgian Presidency of the Council of the European Union, and this in spite of the commitments made at the beginning of its mandate. Therefore, we need to continue to work hard to ensure that the Common European Asylum System, founded, inter alia, on common procedures and reception conditions, finally becomes a reality within the Union. Today, the issues at stake are clear to see: only by improving and harmonising national asylum systems, which differ so much at present, will we be able to have a common system.
I voted for the report on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/109/EC to extend its scope to beneficiaries of international protection. I did so because I believe that it is important to guarantee refugees the same rights as citizens from third countries who hold a long-term residence permit.
Through today's vote, the European Parliament has plugged a gap in European Union law regulating the legal status of long-term legal residents, which did not apply to refugees and beneficiaries of international protection. Thanks to the new rules, these people will be able to enjoy greater certainty with regard to their legal status in the European Union and will not be subject to inequality of treatment compared to citizens of third countries.
in writing. - I voted for this proposal which intends to give long-term resident status to beneficiaries of international protection who have been residing legally on the territory of the EU for more than 5 years. This gives them an opportunity to integrate, which means being able to communicate in one of the official languages of their Member State of residence, and to increase their awareness of their rights and obligations, as well as of the core values of the Member State of residence. To this end, language training should be provided by the Member State to long-term residents. Member States should also be encouraged to develop training programmes about the fundamental laws and core values of the Member State of residence and principles of democracy, human rights and equality, as well as individual rights and obligations in that Member State.
I voted for this report because I am convinced that it would have positive effects for all beneficiaries of international protection who have been residing legally on the territory of the European Union for more than five years, but who currently have no entitlement to long-term resident status.
We are convinced of the need to ensure greater certainty regarding their legal situation in the EU, avoiding all possible differential treatment vis-à-vis other third-country nationals. We share the serious concern of some Member States that they may host a disproportionate number of beneficiaries of international protection due to their particular geographical or demographic situation.
Therefore, it seems that further measures to deal with any unwanted consequences are more necessary than ever, including, for instance, the adoption of measures to make it easier for such people to move to and establish residence in a Member State other than the one that afforded them international protection. We therefore support all possible proposed safeguards against refoulement (only the Member State which granted international protection should be authorised to carry out expulsions), striving to uphold family unity where desirable.
The intention is that the adoption of this report will extend the scope of Council Directive 2003/109/EC concerning the status of third-country nationals who are long-term residents and beneficiaries of international protection who have been legally residing in a Member State for a period of more than five years. From now on, this will allow equal treatment of beneficiaries of international protection in all Member States and will allow the individuals in question to reside within a Member State other than the one in which they gained legal recognition, something which did not happen previously. The importance of these measures is directly related to the aim of creating a common area of freedom and security within Europe, creating an area in which those who are duly recognised as having the protection of international law must benefit from the same rights in the various Member States.
International law and moral principles give the European Union the opportunity of accelerating the granting of legal status to individuals whose life in their country of birth, outside the European Union, is impossible. Every individual has the right to be treated humanely. However, refugee status must be defined taking into account all the circumstances and prohibiting any kind of speculative dealings, be it of a financial nature or pertaining to migration policy. Unfortunately, facts that have not been thoroughly verified are often accepted as true in both the European Union and the European Parliament. Sometimes, the false statements made by defenders of rights and various assorted individuals are accepted as true. It is important not to tolerate populism. Otherwise, whole peoples may be able to settle in Europe under refugee status.
Whether, under what circumstances and after what period of legal residence refugees are granted a long-term residence permit is a matter for the Member States to decide and must not be dictated by the EU. The fact that this proposal was adopted two years late and in a revised form is not without its problems, because a correct interpretation of the much cited Geneva Convention would result in only a fraction of the asylum applications being accepted. The fact that after five years of legal residence, beneficiaries of international protection are to have rights comparable to those of EU nationals has raised problems and questions, particularly in those EU states with strong social systems, which will give rise to inestimable costs.
Extension of the area of application to include refugees and beneficiaries of subsidiary protection can only serve to burden the public purse even more. We must, in particular, always take into account the enticement to refugees, in other words, the fact that the measures intended to provide protection and financial security are exactly those that represent an incentive for many economic migrants to immigrate illegally into Europe on the pretext of seeking asylum from inhumane and life-threatening conditions. Equally questionable is the idea of taking into account the duration of the asylum procedure when calculating entitlement to a residence permit. For these reasons, I voted against the report.
After residing in a Member State for five years, refugees are to be granted a long-term residence permit, which is then to apply throughout the whole of the EU. Since the asylum systems in the different Member States have different levels of stringency, a well-advised refugee would settle initially in the Member State that has the most lenient asylum law with the most loopholes. After five years, he can then leave his place of residence and move to any other Member State of the European Union of his choosing. The result is secondary migration from countries with low standards to Member States with generous social systems. People will first choose the Member States according to the stringency of the asylum law and then according to the level of social services. That would, of course, put a particular burden on countries like Austria, Germany or the Netherlands. The approach taken by this report is certainly not a sensible way to deal with asylum challenges in the EU and pursue appropriate integration policy. I therefore voted against this report.
I voted in favour of the present report as I agree with the extension of the scope of Directive 2003/109/EC to provide long-term resident status to individuals who benefit from protection under international law and who have already legally resided in the territory of a Member State for a period of five years.
In particular, I would emphasise the inclusive nature of the policy which would result from the present proposal. Long-term resident status provides the opportunity to integrate these individuals, particularly through the language training which must be provided by Member States to long-term residents.
For the same reasons, I support the rapporteur's proposal to encourage Member States to develop educational programmes on the fundamental values and legal principles of the Member State of residence, as well as on the general principles of democracy, human rights and the rights and duties of individuals.
I should like to thank Mr Moraes for his excellent work and I share with him the idea of adopting a constructive approach that includes most of the amendments proposed by the Commission, as well as numerous technical amendments agreed in the Council during negotiations on this instrument. The draft report reflects the desire to take some of the Member States' concerns into consideration, with the aim of reaching an agreement at first reading, as well as a commitment to protect the interests of beneficiaries of international protection before and after they obtain long-term residency status.
I voted in favour of this report as I believe that the extension of long-term resident status to beneficiaries of international protection who have been legally residing in a Member State for a period of five years is quite clearly justifiable, since it guarantees equality of treatment to all nationals of third countries, and promotes the economic and social cohesion of the European Union.
in writing. - In 2001, the Commission presented a proposal for a directive concerning the status of third-country nationals who are long-term residents. In this proposal, it was originally foreseen that refugees could qualify for long-term resident status after five years of legal and continuous residence in a Member State. In the course of the negotiations, it was nevertheless decided by the Member States to exclude refugees from the scope of the directive. Subsequently, in the Joint Statement from the Council and the Commission, made at the JHA Council of 8 May 2003, it was agreed that the Commission would table a proposal for a directive on the extension of long-term resident status to refugees and persons under subsidiary protection.
This proposal was tabled by the Commission in June 2007 using the same legal base as the act it was supposed to amend, i.e. Articles 63(3)(a) and 63(4) of the EC Treaty. The main objective of the proposal was to give beneficiaries of international protection who have been legally residing in a Member State for a period of 5 years legal certainty about their right of residence in a Member State, as well as a set of rights comparable to those of EU nationals.
in writing. - I voted in favour of this resolution which approves the conclusion of an agreement with Georgia on the facilitation of the issuance of visas. This agreement shows a clear desire for rapprochement between Georgia and the EU which has been expressed in recent years through a series of significant political acts, ranging from improved bilateral cooperation between the EU and Georgia to Georgia's accession to the Council of Europe and the European Convention on Human Rights. I supported the resolution as I strongly believe that the agreement on the facilitation of the issuance of visas will facilitate people-to-people contacts, which are a very important condition for the development of economic, social, humanitarian, cultural, scientific and other ties.
I believe that the elimination of the visa requirement for the citizens of Georgia will mark an important step on their path to European integration. A visa facilitation regime is of great significance in people's lives as it strengthens contacts between peoples and brings about the realisation of the idea of free movement, which is one of the fundamental rights in Europe.
in writing. - (LT) I voted in favour of this European Parliament recommendation on the facilitation of the issuance of visas for Georgia, because the enlargement of the European Union was an opportunity for the Union to create a new framework for cooperation with its neighbours to the east and the south. In particular, the agreement on the facilitation of the issuance of visas will facilitate people-to-people contacts that form a major precondition for developing economic, humanitarian, cultural, scientific and other ties. Furthermore, a visa facilitation regime is of great significance in people's lives as it strengthens contacts between peoples and brings about the realisation of the idea of free movement, which is one of the fundamental rights in Europe. The elimination of the visa requirement for citizens of Georgia will also mark an important stage on their path to European integration. I agree with the European Parliament's position that agreements concluded between the Union and Georgia, such as that on the readmission of persons residing without authorisation and on the facilitation of the issuance of visas, are, first of all, a very important stage, a step forward in relations between the European Union and Georgia. Furthermore, these agreements are also relevant from a regional point of view and will support EU efforts to enhance cooperation with other countries in the region.
The European Union has speeded up the process of opening up to the states of the South Caucasus ever since its expansion towards Eastern Europe, at a time when this region has become extremely important from a strategic, stability and security perspective. Europe now has a duty to the countries in this region. Its commitment is clear, especially given the proximity of these countries to the EU's eastern border. Apart from the economic and commercial potential offered by these states, the agreement between the EU and Georgia on the facilitation of issuance of visas to citizens from this state is also a measure for encouraging democracy in this country. It is important for the EU to export the principles of good governance, fair justice and total respect for human rights. This action will also be boosted by the two agreements signed recently with Georgia. One concerns the readmission of persons residing without authorisation and the other the facilitated issuance of visas.
Waiving the compulsory requirement for Georgian citizens to have visas will mark an important step on the road to bringing them closer to Europe. A visa facilitation scheme is of paramount importance to people's lives as it increases contacts between people and makes a reality of the idea of free movement, one of the European Union's fundamental rights.
The actions of the European Union must be based upon the principles of good governance and respect for democracy and human rights. In relations with the South Caucasus region, the EU must be a partner to it, assisting with economic and commercial development, with security, with stability, with the promotion of prosperity, and with conflict resolution. The agreement to facilitate the visa process for Georgia will contribute to the EU's enlarged neighbourhood policy by promoting cooperation and the exchange of individuals between the two parties. I therefore voted in favour of this resolution.
Without any doubt, this agreement constitutes significant progress in relations between the EU and Georgia. Following on from the strengthening of bilateral cooperation with the EU, and from Georgia's participation in the Council of Europe and the European Convention on Human Rights, this agreement represents another step towards improving the operation of justice and increased respect for basic freedoms by Georgia. It is to be hoped that this agreement will provide Georgia with the incentive to carry out the necessary reforms in the areas of freedom, security and justice.
At the same time, the agreement should make it easier for citizens of the two contracting parties to move and maintain personal contacts, something which is essential to ensuring the development of economic, humanitarian, cultural and other relations. I also hope that the necessary information campaigns will be implemented in Georgia, in order to inform the Georgian public both of the entry into force of this facilitated visa regime and of the new opportunities from which they can now benefit.
Two important agreements for relations between the European Union and Georgia have just been adopted: one on the readmission of persons residing without authorisation and one on visa facilitation. These agreements represent a first step in the process of strengthening relations between the European Union and Georgia. Thus, the EU wishes to encourage Georgia to implement the reforms required in the areas of freedom, security and justice. These agreements are also beneficial at a regional level. They will contribute to the efforts made by the Union to strengthen cooperation with other countries in the South Caucasus region, such as Armenia and Azerbaijan.
The growing relationship between Georgia and the European Union, evident in a range of recent actions, is to be welcomed. The agreement on the facilitation of the issuance of visas is another important step towards Georgia's integration into Europe. The freedom of movement of individuals is one of the most important rights which the EU provides to its citizens and, for this reason, I view cooperation between the EU and Georgia favourably. Combating illegal immigration and providing incentives for reform in the spheres of security, freedom and justice could bear ample fruit if there is a spirit of commitment from both sides.
in writing. - (LV) I have always emphasised that it is the European Union's duty to lend a helping hand to those peoples who feel that they belong and wish to belong to the West and to accept our values. In the Rose Revolution, the people of Georgia rejected stagnation, dishonest governance, the past and post-Communism, and chose development, the future and Western values. By its actions, that country has confirmed that it wishes to be a partner of a modern international society, one that does not shirk taking responsibility. Georgia has achieved much in a short time. It has substantially improved its governing structures, attracted significant investment and significantly reduced corruption. I consider the facilitated issuance of visas to be an essential step in opening up new opportunities for study to Georgian citizens, and in allowing Georgian entrepreneurs to make new contacts with entrepreneurs in European Union Member States. In this way, we shall all be winners, but Georgia's citizens most of all. Just as we Europeans take pride in our achievements, our history and cultural values, so Georgians take pride in their country, its natural beauty and ancient culture. I hope that a facilitated visa regime between the EU and Georgia will also encourage Europeans to become acquainted with Georgia.
in writing. - I supported this report on the EU-Georgia agreement on the facilitation of issuance of visas. The process of deepening the relations between the EU and the countries of the South Caucasus, including Georgia, will undoubtedly contribute to improving the exercise of justice and the respect for freedoms. The two agreements recently concluded with Georgia, one on the readmission of persons residing without authorisation and the other on the facilitation of the issuance of visas, will contribute fully to achieving these objectives
Georgia has made noteworthy efforts to develop closer relations with the European Union, as is evident in a range of recent actions. The present agreement on the facilitation of the issuance of visas is thereby another important step towards Georgia's integration into Europe. The freedom of movement of individuals is one of the most important rights which the EU provides to its citizens and, for this reason, this cooperation between the EU and Georgia is very important. It is, however, essential for the struggle against illegal immigration to continue and for there to continue to be incentives for reform in the spheres of security, freedom and justice in Georgia.
The South Caucasus is of strategic importance to the European Union. The process of strengthening relations between the European Union and the countries of the South Caucasus, including Georgia, will help to improve the exercise of justice and the level of respect for freedoms. This agreement represents an important stage in the relations between the European Union and Georgia and an encouraging step forward, given Georgia's European aspirations. Furthermore, the agreement is also beneficial at a regional level and will contribute to the efforts made by the Union to strengthen cooperation with other countries in the region.
For Georgia, this also represents a step forward and an encouragement to cooperate further with its neighbours and with the European Union. Moreover, this type of agreement will encourage Georgia to implement the reforms required in the areas of freedom, security and justice, such as the fight against illegal immigration, the strengthening of democracy, the rule of law and human rights.
I abstained in the vote, because I am well informed about the situation in Georgia and about the Georgian President's determination to increase his prestige with the signing of this agreement. I consider Mr Saakashvili to be a war criminal. His regime is responsible for the deaths of thousands of innocent civilians. I saw it with my own eyes in August 2008 in the city of Tskhinvali. Any kind of flirtation with a criminal will inspire him to commit further crimes.
An agreement with Georgia would bring a wave of bogus asylum seekers. Thus, we first need to dispel our security concerns. As the experience with the Balkans shows, visa-free travel is not just used for travel to the EU, but also sets a real stream of asylum shopping in motion. It is to be feared that the same thing would also happen in the case of visa facilitation for Georgian citizens. In general, the facilitation of the issuance of visas to citizens of non-EU states should not be granted too hastily. Before doing so, it must be examined as carefully as possible whether appropriate readmission agreements for bogus asylum seekers and economic migrants could prevent the abuse of the system.
The problems with the Schengen Information System II must also be resolved beforehand. Finally, it must not primarily be asylum seekers, or even criminals, that benefit from visa-free travel. The preconditions mentioned have not been met and I therefore reject an extension of the visa-free area in the strongest possible terms.
According to the report, visa liberalisation for Georgia would provide an incentive for necessary reforms in the areas of freedom, security and justice. Quite apart from the opportunities for abuse of the system that visa liberalisation would open up, this logic needs to be turned on its head: no visa negotiations until all of the necessary reforms have been implemented. At the end of the day, this is about the security of EU citizens, who must be protected against visa tourists and organised crime. I therefore voted against this report.
The process of strengthening relations between the European Union and the countries of the Southern Caucasus, including Georgia, is vital if we are to create a solid, coherent and effective foreign policy. The conclusion of an agreement to simplify the visa process has clearly contributed to the realisation of this objective.
The draft decision regarding the conclusion of the agreement includes standard elements of the facilitation of the issuance of EU visas and establishes timescales for decisions to be made, along with the relevant costs and exemptions, the necessary documentation, and a joint declaration concerning cooperation and travel documents. I support the proposal to include an EU declaration regarding facilitation of the process for family members, as this responds to specific requests made by Georgia and aims to improve the mobility of a significant number of individuals who have family ties with those Georgian citizens residing legally in the territories of the Member States.
Regarding the implementation of the two agreements recently concluded with Georgia, I fully support Mrs Griesbeck's assertion that the people need to be informed of the new situation and benefit from the new possibilities that derive from it. In addition, the changes in the visa policy should also appear as soon as possible on the European institutions' websites.
I voted in favour of the signing of this agreement as I believe that, combined with the agreement on the re-admission of illegal residents, it constitutes very significant progress in relations between the EU and Georgia, signalling an important stage in its integration into Europe and, at the same time, providing an incentive for the country to promote the necessary reforms in the areas of freedom, security and justice.
in writing. - The enlargement of the European Union to 25 Member States in 2004 and then to 27 in 2007 was an opportunity for the Union to create a new framework for cooperation with its neighbours to the east and the south. The European Union thus engaged in an enlarged neighbourhood policy extending as far as the countries of the South Caucasus region and aimed at deepening its relations with the countries located at the EU's external borders, promoting their security, stability and development and preventing new divisions on the European continent. Europe thus signalled its growing interest in the States of the South Caucasus and it must today pursue its engagement with the countries of this region as an area to be protected near its new frontiers.
The process of deepening relations between the EU and the countries of the South Caucasus, including Georgia, will undoubtedly also help to improve the exercise of justice and respect for freedom. The two agreements recently concluded with Georgia - one on the readmission of persons residing without authorisation and the other on facilitation of the issuance of visas - will contribute fully to achieving these objectives.
I voted in favour of the report on a proposal for a European Parliament recommendation to the Council on setting up an EU rapid response capability to address the various major natural or man-made disasters which have occurred outside the EU in recent years. This is because I believe that it is important to improve the efficiency of EU disaster response capabilities and that a preventive action plan has become increasingly necessary as a global, integrated EU response. The disaster which occurred in Haiti demonstrated the need for the EU to implement fundamental reforms in terms of its rapid and efficient response to emergencies and catastrophes. In order to have a quick and effective response, I believe that it will also be necessary for there to be more political will amongst the different parties involved. It is also necessary to implement a restructuring of competences in order to provide greater coherence and coordination in responses to disasters by the EU. I believe that it is essential to put into practice certain concrete proposals included in the 2006 Barnier report concerning the creation of a European civil protection force.
in writing. - I supported this resolution as it is obvious that the multiplication of major disasters outside the European Union in recent years has led to increased calls to improve the effectiveness of the existing EU disaster response capacity. One of the major steps towards a more integrated response has been the inclusion of civil protection and humanitarian aid under the portfolio of one single Commissioner to create opportunities for enhanced coherence and coordination of the EU disaster response. It is, however, regrettable that two years after the publication of the 2008 Commission Communication, many actions from the Action Plan still remain to be implemented, while the EU response to recent crises has revealed the limitations of the existing system.
If efforts have recently been made to reinforce coherence and coordination between the civil protection and humanitarian aid dimensions of the EU response, steps towards the creation of a European civil protection force have remained minimal. Therefore, a strong political will is needed for a more efficient and rapid response to emergencies.
I support the need for the EU to provide a coordinated, coherent and high-profile response in the event of disasters. This is why I consider it important to develop EU civil capabilities which will be permanently available and take action independently of the military structures. I think that the EU civil protection force should enhance the instruments currently available, whether in terms of disaster response training or disaster management by developing initiatives taken during preparatory actions.
Given the numerous serious disasters in the world and their increasing frequency, caused mainly by climate change, I voted for the excellent report by my Italian colleague, Mrs Zanicchi, containing a proposal for a European Parliament recommendation to the Council on setting up a rapid response capability. The moment has come to improve the EU's disaster response in terms of efficiency, coordination and visibility. It is becoming more and more urgent to create a European rapid response capability, or 'European civil protection force', as Mr Barnier has suggested. Clearly, the coordination of national civil protection forces seems to be a useful means of assisting a Member State which could not cope on its own with a large-scale disaster (fire, flood, natural disaster, and so on). This European civil protection force would also be very useful for intervening in external situations such as in Haiti. At a time when we are going to celebrate, in 2011, the European Year of Volunteering, an action such as this would trigger European interest and could help to consolidate European citizenship.
I voted for this report. Disasters causing significant human, economic and environmental damage are on the increase worldwide and such crises are happening with greater frequency and scope in more parts of the world. Although progress has been made in recent years towards a more coherent EU disaster response, efforts must continue to ensure effective, coherent and coordinated EU actions in this area.
It is necessary to develop an Action Plan with a number of concrete actions to build up a more integrated coordination between the various instruments for disaster response, and to assess possible responses by the EU and the Member States. The recently established European External Action Service should be included in these activities in order to coordinate aid more effectively outside the EU. Furthermore, it is necessary to ensure there are sufficient financial resources to fund the aid measures required.
I voted for this report because the multiplication of major natural or man-made disasters outside the European Union in recent years has led to increased calls to reform EU disaster response capacity and improve the effectiveness of the existing EU disaster response capacity. For example, the lack of visibility of the EU response has also been highlighted as one of the main shortcomings of disaster response. Clear agreements and procedures should therefore be established to ensure a dual visibility (for both the Member States and the European Union) for civil protection assets deployed by Member States through the EU civil protection mechanism. Another problem with EU response concerns coordination and, therefore, the European Parliament trusts that in future, the European External Action Service will create a single crisis response, which will require a rationalisation of the existing crisis platforms. Furthermore, clear mechanisms for coordination between the Commission and the Council should be ensured, also in relation to the coordination and the use of EU military assets in a disaster response.
A rapid response agency for dealing with emergencies would make the European Union's interventions in the event of natural or accidental disasters much more coherent and effective. The European Union clearly intervened rapidly and responded to real needs in the wake of the devastating earthquake in Haiti. However, it is also just as obvious that we need to learn from real situations and improve the service we give every time. The earthquake in Haiti was immediately followed by a period of confusion over who should take the lead for the coordination of the EU's overall action. In the future, it is expected that the EEAS will create a single crisis response, which will require streamlining of the existing crisis platforms.
Clear responsibilities need to be defined for each Member State in the event of a disaster, with the necessary logistical preparations so that capabilities can be mobilised as quickly as possible to the highest possible standards. The intervention in Haiti highlighted that actions of this kind become effective when each state specialises in a particular service, as was the case with France, which provided a water purification unit, and Italy, an advanced medical unit.
I expect the recommendation on the creation of an EU rapid reaction instrument to result in greater pressure to improve the effectiveness of existing EU capabilities to respond to catastrophes, whether natural or man-made. I consider the existing civil defence mechanism of the Community to be an important, but insufficient, step towards a genuinely operational civil defence mechanism that is as effective as possible. The limits of the current civil defence mechanism were apparent, for example, in the reaction to this year's crisis in Haiti, which was relatively flexible and extensive, but, on the other hand, suffered from a lack of efficiency, coordination and visibility. It was also unclear who was supposed to lead coordination of the overall EU operation. In view of the extent of the crisis, High Representative Ashton finally secured the coordination of EU assistance in close cooperation with Commissioner Georgieva, who is responsible for humanitarian assistance, civil defence and international cooperation. I see scope for extending the operational ability of the EU to cope with catastrophes, particularly through the creation of a permanently available civilian capability which will operate independently of military structures, and in the creation of budgets and research and industrial potential (for example, satellite imaging in the GMES programme).
In light of the increasing frequency and impact of natural disasters which have had serious consequences in human, economic, social and environmental terms, the European Parliament recommendation to the Council on setting up an EU rapid response capability is particularly important. I voted in favour of the proposal, as I believe that it covers the fundamental issues which should be considered. Amongst these issues, it reiterates that cooperation between Member States could provide operational and financial benefits, and it recognises that there must be an integrated approach to disaster management, which also includes prevention of, preparation for, and management of disasters, as well as post-disaster reconstruction. Furthermore, I believe that it is important for the coordination and efficiency of the European response to be improved, not least through a European civil protection force.
I abstained on the report on setting up an EU rapid response capability to humanitarian disasters because, although it contains positive ideas and elements, it also attaches military means and a military presence to this capability. It is a very good thing that the reports states that 'the use of civil protection resources, where deployed in any humanitarian crisis, should be needs driven and complementary to, and coherent with, humanitarian aid..., with a view to ensuring compliance with the humanitarian principles of neutrality, humanity, impartiality and dependence'. However, there are also points in the report which go in a completely different direction, which is why I abstained. For example, the facility to also respond to 'military crises' or 'to use military assets and capabilities in disaster response', even if it is 'exceptional'.
The recent natural disasters afflicting the world highlight the pressing need for rapid and effective response mechanisms to reduce their disastrous social, economic and cultural impact on affected regions.
Following previous European Parliament resolutions, particularly those on the Haitian earthquake and on preventing natural or man-made disasters, this House is once again wrestling with this topic. In general, I support the report by my colleague, Mrs Zanicchi, and I emphasise that future EU capacity relating to disasters must be based on mechanisms available at European and international level, avoiding any duplication, making the best use of resources and enabling the European civil protection force to be based on the already existing Community Mechanism for Civil Protection.
I welcome the fact that, following the tragedy in Haiti, there has been greater political will and more efforts to strengthen coherence and coordination between the civil protection and humanitarian assistance sectors. I also welcome the work done by the parties involved on achieving this objective. However, it is regrettable that the previous proposals of the European Parliament still have not been fully implemented, notably, those relating to the Barnier report.
Whether in Haiti following January's earthquake, or in Pakistan following this summer's floods, whenever there is a disaster, Europe does a lot but in a disorganised manner. Each Member State sends its own staff, its own rescue dogs, its own aeroplanes, and so on. Taken together, however, the hastily organised individual responses will never beat a planned and organised European response. The European Union, with the 27 Member States acting collectively, is the world's largest donor of humanitarian aid and development aid. We have at our disposal a vast array of civil and military resources to meet emergency and reconstruction needs. However, as long as there are still national knee-jerk responses, we will unfortunately be unable to derive any real benefit from this virtual collective force. What we need is a true 'rapid response capability'. Equally, increased efficiency and speed when dealing with an emergency requires a strong political will on the part of the various parties concerned.
Rapid response to catastrophes and natural disasters is essential, since it is in the first few hours following such an event that the greatest number of people can be saved. Furthermore, in recent years, we have witnessed a significant increase in disasters, whether natural or man-made, and these require a high level of technical expertise and coordination of the different means of responding to disasters. The creation of a Community Mechanism for Civil Protection may be a first step but I agree with the rapporteur that there is more to be done in this area. EU coordination and cooperation on rapid and effective response to disasters can be very successful, as it was in the case of the Haitian earthquake in January 2010. It is essential that the response should be of this kind.
Natural disasters can and must be prevented. Factors such as intensive soil use, poorly planned urban growth, rural flight and desertification, among others, are the causes of an increased risk of disasters. The promotion of sensible land use, and of economic and social development in harmony with nature, is a vital factor in disaster prevention. It is, above all, in this respect that the EU should intensify its efforts, implementing the recommendations made in a recent Parliamentary report and strengthening this aspect of its cooperation policy.
With regard to responses to those disasters which cannot be prevented, there is also clearly a place for strengthening cooperation, mutual assistance and intervention between the various Member States and third countries.
The best forms and means of achieving this must be the result of a debate involving the various national civil protection and other authorities, whilst respecting the sovereignty of each Member State. This should be the path set out by the report, not the 'immediate establishment of an EU Civil Protection Force' or the use of military means in response to humanitarian aid situations, which the report admits could act without being under the aegis and coordination of the UN.
This vote represents an important step towards the creation of a European civil protection force that could intervene quickly and effectively wherever there is a serious emergency.
As we will all remember, although the European response in providing aid to the people of Haiti was swift and on a large scale, it highlighted a number of critical problems in the management, coordination and visibility of the operation, which are down to the mechanics of the current system, which is based on voluntary and ad hoc contributions subject to different national decision-making processes.
The recent European Commission communication on the role of civil protection and humanitarian support aims precisely to lay the foundations for an effective and coherent synergy of the actions already taken at national, regional and local levels. The Treaty of Lisbon provides the opportunity to develop a more thorough, coordinated and functional disaster response capacity. The time has therefore come to speed up the process that will equip the EU with a modern and efficient civil protection capability.
I voted for the report with a proposal for a European Parliament recommendation to the Council on setting up a European Union rapid response capability because I believe that the European Union must make significant efforts to ensure coordinated and effective responses to the various major disasters that we have recently witnessed.
The need for such a commitment was emphasised in the latest Commission communication on 'Reinforcing the Union's disaster response capacity', which included an Action Plan designed to establish integrated coordination between the various instruments for disaster response. In addition, I agree with Mrs Zanicchi that it is high time we recognised the political importance of reinforcing the EU disaster response capability and that all means should be mobilised to achieve this objective.
in writing. - I welcome this report which:
recalls the pivotal role of the High Representative/Vice-President in coordinating EU operations in third countries and regions;
underlines that the structure and working methods of the European External Action Service (EEAS) should aim at ensuring the coherence and consistency of EU action in crisis situations;
calls therefore on the Council to grant the HR/VP a permanent mandate allowing her to activate a crisis cell, gathering representatives from all the appropriate services of the Commission and the Council and from all EU planning capabilities (MIC, CMPD, EUMS, CPCC) to coordinate the EU response in the event of disaster, in order to be able to start work quickly without having to systematically go to the Council;
suggests that this cell could be supported by a team, deployable within the first hours of the crisis, could be composed of civilian (CRT, MIC), military and civ-mil (EUMS, CPCC) experts and could also benefit from SITCEN and SATCEN intelligence;
emphasises the need for optimal coordination between an EU disaster response and other EU instruments - particularly common security and defence policy (CSDP) civil or military missions and instruments (i.e. Battlegroups).
The creation of a means of responding rapidly to catastrophes and natural disasters is essential, since it is in the first few hours following such an event that the largest number of people can be saved. Furthermore, in recent years, we have unfortunately witnessed a significant increase in disasters, whether natural or man-made, and these demand meaningful and swift intervention capability. The creation of a Community Mechanism for Civil Protection is very important for these reasons, but much remains to be done in this area.
The number of major disasters in EU countries and third countries alike is increasing all the time, not least because of climate change and increased urbanisation. Developing countries are the worst affected by disasters, with a particularly high death toll as a result. The economic cost of such disasters is also much greater in these countries. The creation of a rapid response force will enable the EU and the Member States to better coordinate their efforts and give better visibility to EU activity. That is why I supported this recommendation. Like its author, I call for the many excellent practical proposals made in the Barnier report to be taken into account.
The rapporteur, Mrs Zanicchi, has updated the question of the possibility of rapid response only after considerable delay, but its topicality has not been diminished thereby. I am convinced that it is the European Union's duty to increase significantly financing for the preparation, provisioning and expansion of rapid response forces. Natural cataclysms will occur ever more frequently as a result of climate change. We cannot get by here without a professional rescue team, whose professional preparedness will permit rapid localisation and effective control over fires and technogenic disasters. I voted in favour.
A strong rapid reaction unit would be a good thing and would be able to help citizens of Europe and other states during their most difficult times. Sadly, the rapporteur does not seem to be concerned with strengthening humanitarian aid or the EU's civil protection programme, but rather with making the 'EU' stamp as visible as possible. It must not be the goal of this rapid reaction unit to promote the EU throughout the world. As a result of the leadership of the United Nations and the involvement of the military in providing emergency aid, we also risk giving up our independence, which I do not wish to support. It is for that reason that I voted against this report.
It has proved necessary to improve the effectiveness of the existing EU disaster response capacity in many situations which we have tackled during recent years. I would just like to mention the disastrous floods or the forest fires which have affected a number of European states. Another example is the recent large-scale environmental accident which occurred in Hungary. Faced with such incidents, no state has the capacity to respond at a sufficiently high level on its own. There is also a duty of solidarity between EU Member States. The report spells out the criteria which need to be met by a rapid reaction force, as well as the conditions which would be required for it to carry out its activities.
It seems the report has less to do with increasing the efficiency of development aid or the protection of citizens than it has with promoting and drawing attention to the 'EU' brand. It is for that reason that I voted against this report.
The need for an effective European Union response capability to deal with the increasing number of major disasters over recent years is what drove me to vote for this report. There have been numerous calls in the last few years for the EU to improve the effectiveness of its response and, as we stand, much more needs to be done to ensure more coherent and visible progress. In my opinion, we need to mobilise all available resources to achieve this objective because, since 2008 and the last communication from the Commission on this matter, we have moved towards a comprehensive and integrated EU response. We all expect that the implementation of this report will result in a concrete action plan to gradually build up more integrated coordination between the various instruments for disaster response.
I agree with the proposal for a European Parliament recommendation to the Council on setting up an EU rapid response capability for natural disasters. In fact, an analysis of the lessons learned in Haiti clearly shows the need for renewed reform of EU disaster response capability, as I had, as a matter of fact, already stated in my opinion 'on a Community approach on the prevention of natural and man-made disasters'.
Rapid and effective response in emergency situations is absolutely essential if we are to ensure that the EU demonstrates solidarity, whether with Member States or with third countries, and this requires strong political will from the various decision-making bodies.
It is generally acknowledged that major efforts are currently under way to strengthen coherence and coordination between the civil protection forces and the various areas of humanitarian aid. However, meaningful steps must be taken towards the creation of a European Civil Protection Force, as is also stated in my opinion 'on a Community approach on the prevention of natural and man-made disasters'. I agree with the rapporteur: it is time to make greater progress in this matter, particularly in terms of implementing the concrete proposals of the 2006 Barnier report.
I share the rapporteur Mrs Zanicchi's belief that it is high time to recognise the political importance of strengthening the European Union's disaster response capability and that all means should be mobilised to achieve this objective. I also agree with Mrs Zanicchi's view that the encouraging results of the 2008 Preparatory Action should be further assessed and that the idea of a voluntary pool of Member States' assets on stand-by for immediate deployment in EU operations should be further developed.
In this regard, the rapporteur wished to remind the Council and the Commission of the recommendation in the report by Mr Barnier, according to which only preventive organisation and a pooling of existing resources can bring about the emergence of a European civil protection force.
I voted in favour of this report as I agree that it is essential that we endeavour to implement policies to strengthen the EU's capacity to respond to disasters, promoting the efficiency, coordination and visibility of these activities.
in writing. - The multiplication of major disasters (natural/man-made) outside the European Union in recent years has led to increased calls to improve the effectiveness of the existing EU disaster-response capacity. If the EU disaster-response capacity has constantly evolved since the establishment of the Community civil protection mechanism in 2001, the rapporteur believes that much more needs to be done to ensure a coordinated, coherent and visible EU response. This need for a more coherent response was also highlighted in the latest communication from the Commission on 'reinforcing the Union's disaster response capacity', which dates back to March 2008. This communication was supposed to be a first step on the road to a comprehensive and integrated EU response. It included an action plan with a number of practical actions to gradually build up more integrated coordination between the various instruments for disaster response. Today, we have Parliament's response to that problem.
Now that, because of climate change, the number of natural disasters across the world resulting in serious humanitarian, economic and environmental damage has increased, it is imperative that the European Union is able to act quickly. The creation of a European civil protection force provides a clear structure for this kind of rapid response. After the earthquake in Haiti, we have learned the lesson that we need to increase the efficiency, coordination and visibility of the Union. I am therefore in favour of civil protection and humanitarian aid being brought together under the portfolio of a single Commissioner. I also believe that, where possible, humanitarian relief operations should always be carried out under the coordinating umbrella of the UN.
In this report, the Commission has been invited to set up programmes in the affected areas, working together with national governments, local authorities and NGOs, in order to enable local communities to prevent and manage disasters. Military and civil defence resources should only be used in disasters as a last resort.
The incidence of natural and man-made disasters has been increasing, not only in number but also in impact and scale and, as a result, in terms of human, socio-economic and environmental impact. This obliges the EU to rethink its response strategy in terms of prevention, management and assistance, so that it becomes more concerted and efficient in operational terms.
I welcome the adoption of this report, which uses the recent disaster in Haiti as a case study and calls for the creation of a European Union Civil Protection Force capable of creating synergies between the Member States and European institutions in order to prevent disasters and assist third countries, especially any developing country that has been struck by a disaster. The humanitarian nature of this initiative is representative of the increasingly concrete nature of the external dimensions of EU solidarity.
However, I believe that it is extremely important for this same initiative to be regarded as leading to the coordination and management of those disasters which occur inside the European Union. I recall the disaster which devastated the island of Madeira last February and, on that basis, I consider it essential to create this Civil Protection Force whilst, at the same time, making best possible use of existing mechanisms.
Work is continuing in the field of financial regulation. I voted for this own-initiative report by the European Parliament, which seeks to subject all financial products to supervision by the market authorities. Lack of transparency is detrimental to market efficiency and has helped exacerbate the financial crisis. The Markets in Financial Instruments Directive facilitated the transfer of market activities to better regulated and more transparent negotiating spaces. Echoing the conclusions of the September 2009 G20 summit in Pittsburgh, this report aims to ensure that 'all standardised OTC derivative contracts [are] traded on exchanges or electronic trading platforms'.
Since the implementation of the Markets in Financial Instruments Directive (MiFID), the European financial markets have undergone unprecedented changes, both as a result of the directive and for other reasons linked to the crisis. As a consequence, it has not been possible to achieve the desired regulatory aims. The implementation of the MiFID has caused the fragmentation of the markets, which has encouraged the explosive growth of high-frequency trading strategies. The market has adjusted to the use of dark pools for trading large orders in private broker crossings, and to exemptions established in the MiFID for such actions when they are conducted through organised trading venues, called 'dark transactions', where transactions were formerly undertaken in regulated markets. It is essential to apply legislation, designed to ensure the effective regulation and transparency of these technological developments, in order to prevent the creation of any systemic risk to the overall functioning of the markets.
The European Parliament continues to adopt reports relating to certain elements of financial regulation, but without ever getting to the bottom of the matter. Of course, it is better for there to be some regulation of financial transactions by private brokers and/or financial institutions. However, this is not the fundamental issue.
The report does not go beyond arguments for greater regulation of trading platforms, referring to the need for 'increasing transparency and safety within the markets in financial instruments', and to the need for 'equitable treatment' of multilateral trading facilities and regulated markets.
The fundamental question at issue here is the continued existence of the same old speculative system, yet the report only addresses the form of this speculation, and not the most important aspect: the content.
For our part, we continue to argue for an end to the derivatives market and to tax havens, as well as for effective control of financial powers by political powers, rather than vice versa. Until this happens, any other policy will be merely cosmetic.
in writing. - I voted for this report. It seems that a significant consequence of the competition brought about by implementation of the Markets in Financial Instruments Directive (MiFID) has been market fragmentation which has, in itself, encouraged the explosive growth of HFT strategies. Regulation must reflect the fact that these technological advances are in need of suitable provisions in the legislation, so that they do not fall through regulatory gaps and inadvertently cause systemic risk to the overall functioning of the markets.
With the recent implementation of the Markets in Financial Instruments Directive (MiFID), the European financial markets have undergone unprecedented changes, both as a result of the directive and for other reasons linked to the crisis. As a consequence, it has not been possible to achieve the regulatory aims intended by the adoption of the MiFID. The market has adjusted to the use of dark pools for trading large orders in private broker crossings, and to exemptions established in the MiFID for such actions when they are conducted through organised trading venues, called 'dark transactions', where transactions were formerly undertaken in regulated markets. For these reasons, it is essential to start applying legislation designed to ensure the effective regulation and transparency of these technological developments, in order to prevent the systemic risks to the overall functioning of the markets from being created again in the future.
Data acquisition costs in Europe are much too high. They are sometimes ten times higher than they are in the United States. The report contains some good proposals for reducing these and other unnecessary costs. However, I fear that the author is on the wrong track with her plans to achieve this goal of cost reduction by introducing numerous additional provisions. There is a danger that doing so will merely replace one bureaucratic obstacle with another one. It is for that reason that I abstained from voting.
My decision to vote for report is in line with the current situation on European capital markets, which are going through a period of unprecedented flux thanks to new technological advancements. Thanks to the introduction of the Markets in Financial Instruments Directive (MiFID), which promotes competition between trading venues for execution services, the efficiency of the price formation process has increased, widening choice for investors. Market fragmentation has, however, led to poor post-trade transparency in over-the-counter (OTC) trades and this situation means a more effective regulatory framework for consolidated post-trade information is required. In my opinion, regulators need to ensure that they can, at any time, recreate every detail of the trade in order to understand the market dynamics and the participants' involvement. The impact of new technology and the advent of new market participants has led to faster trading speeds and to an increase in direct market access by clients of trading platform members. Although the introduction of MiFID brought innovation, it seems that it also contributed to the fragmentation of the market. I voted for the report because I believe that these technological advances need to be adequately regulated in order that they do not cause systemic risk to the overall functioning of the markets.
I support the call for the Commission to strengthen market infrastructures across all trading venues and clearing systems to enable them to cope with future risk through enhanced transparency, improved resilience and regulatory oversight of all aggregated trades. I thus voted in favour of Parliament's resolution, as it supports the idea that:
multilateral trading facilities should be subject to the same level of oversight and, therefore, regulated in a comparable manner;
investment firms which provide a portfolio management service and act in a portfolio management capacity should benefit from the best possible terms from investment companies;
the Commission should evaluate the effects of setting a minimum order size for all dark transactions;
firms that pursue high-frequency trading strategies should be analysed to ensure that they have robust systems and controls with ongoing regulatory reviews of the algorithms they use.
I fully support the rapporteur, Mrs Swinburne, and her idea to promote competition between trading venues for execution services. This has led to increased investor choice, lowered transaction costs and has helped increase the efficiency of the price formation process. There are now 136 multilateral trading facilities (MTF), as well as the primary exchanges, which collectively make up the organised trading venues.
These organised venues account for some 60% of the trading volume, with the remainder being carried out by broker-dealers, collectively termed 'over the counter' (OTC). Bilateral trades, where the client gives the broker an order and he finds a match, have migrated from mainly verbal orders to predominantly electronic orders. Although, by definition, there is no pre-trade transparency for OTC trades, they are still required to be reported under the rules of the Markets in Financial Instruments Directive (MiFID).
I agree that the Commission should evaluate the impact of setting a minimum order size for all dark transactions, and whether it could be rigorously enforced so as to maintain adequate flow of trade through the lit venues in the interests of price discovery.
in writing. - It seems that a significant consequence of the competition brought about by the implementation of MiFID has been market fragmentation which has, in itself, encouraged the explosive growth of HFT strategies. Regulation needs to recognise that these technological advances are in need of suitable provisions in the legislation so that they do not fall through regulatory gaps and inadvertently cause systemic risk to the overall functioning of the markets. That is, in summary, the proposal in the text adopted today by the EP.
in writing. - This own-initiative report sets the framework for the discussion of MiFID, to which the OTC Directive, the rise of ESMA and, of course, EMIR are related. Even the name of this report allows people to understand the nature of necessary, but often complicated, regulatory changes.
Unregulated markets have been allowed unfiltered access by means of sponsorship to formal trading venues. This must change.
Similarly, I can agree with the rapporteur that pre-trade, post-trade transparency needs improvement, and particularly that post-trade data for non-equity products are provided in a form which is readily consolidated.
Understanding the market dynamics and equipping regulators with instruments plus information/data is vital.
Banks, stock exchanges and funds develop new financial products and trading practices so quickly that the directive on markets in financial instruments is already out of date. The scope of the transparency rules must also be extended to include the internal trading systems of banks and the exceptions must be more narrowly worded so that financial institutes and financial products cannot escape effective supervision.
The disclosure of pre- and post-trade data, previously only stipulated for shares, is now to be extended to bonds, centrally cleared derivatives, structured products, funds and certificates, which will increase the efficiency and transparency of the price formation process.
I voted in favour of this report because I believe that it is essential for the EU to be prepared for the chemical, biological, radiological and nuclear (CBRN) risks which have given a new dimension to terrorist attacks, to industrial accidents and to natural disasters, since such risks know no borders and could result in innumerable victims. The response of the EU to this danger should not be limited to ex post facto intervention programmes but starts much earlier when dealing with the proper storage of, limiting of access to, and controls of such materials. I consider it essential that intervention following an incident should be matched by significant cooperation between the different authorities of a Member State (civil protection, military, police, etc.), as well as between the national authorities of the various Member States and European institutions. In other words, I consider a coordinated and comprehensive approach to be essential. In June 2009, the Commission tabled a three-year EU CBRN Action Plan for 2010-2012, with the following elements: prevention, detection, and preparedness and response. In this regard, I believe that recognising the importance of each of these stages is crucial to ensure the proper implementation of risk assessment studies, response and counter measures.
in writing. - I voted in favour of this important resolution because it is high time to pay attention to Chemical, Biological, Radiological and Nuclear (CBRN) risks which present a new dimension of possible terrorist attacks, accidents, natural disasters and/or pandemics due to their transnational character and mass-scale victimisation. It is necessary to start dealing with such materials, and their proper storage, limited access, controls, etc., from the very beginning and not just create ex post facto intervention programmes. At the same time, aftermath intervention demands large-scale cooperation between different national authorities inside a Member State. Therefore, the CBRN Action Plan should ensure the efficient interaction of national and EU initiatives in addressing CBRN risks and preparing the necessary response.
Considering that CBRN accidents or attacks pose serious threats to the security of the people living in the European Union and can disrupt critical infrastructure and the normal functioning of societies in any or several EU Member States and are oblivious to borders, I support the European Parliament resolution which calls on the Council and the Commission to rapidly review and strengthen the Action Plan according to the recommendations in this report and to ensure its swift implementation.
Chemical, biological, radiological and nuclear (CBRN) risks present a new challenge to society, as well as a new basis for possible terrorist attacks, accidents, natural disasters or pandemics. I would like to take this opportunity to welcome Mrs Gomes's report as this report will enable us to establish the foundation for a suitable disaster response mechanism. We must also take into consideration, while reassessing the EU CBRN Action Plan, the suggestions put forward by Parliament, aimed at improving the basic areas which improve security in the event of such risks. I agree that it is vital to share best practices with countries which have developed a specialist mechanism in the field of CBRN risk assessment, prevention, detection, communication and response.
I think that it is important for us to stress the need to maintain well-managed stockpiles to ensure that disaster response resources, whether medical or any kind of other relevant equipment, are fully functional, current and up to date. This is why I voted in favour of this report.
Chemical, biological, radiological and nuclear disasters, whether accidental or resulting from a terrorist attack, pose serious threats to the security and health of EU citizens and are the cause of environmental pollution and contamination. Although the number of incidents in the EU involving CBRN material has so far been relatively small and have been due to industrial accidents or to the increase in, and worldwide spread of, dangerous pathogens, there remains a risk of CBRN disasters, whether accidental or intentional. I voted for this report because I agree with the rapporteur's position that the CBRN Action Plan proposed by the European Commission, the goal of which is to ensure the efficient interaction of national and EU initiatives in addressing CBRN risks and preparing the necessary response, underestimates the risks which are not confined by the EU's borders. I believe that international CBRN risks should also be properly assessed by and included in the CBRN Action Plan, and therefore preventive actions must ensure an international dimension, emphasising the implementation of international agreements in the areas of nuclear and chemical weapons.
It is essential that we adopt an effective Action Plan so that we can confront the existing and continuing risk of chemical, biological, radiological and nuclear (CBRN) disasters within EU territory. Whether accidental or intentional, these represent a serious threat and have the potential to cause devastating and far-reaching effects on the security, welfare and health of the European public, as well as on the environment, our cultural heritage and basic infrastructure. Fortunately, the number of incidents related to CBRN materials, including acts of terrorism, has been relatively low.
This Action Plan shows the need for a comprehensive and transnational response, since the effects of a CBRN disaster know no borders and such a plan should be based on the following elements: prevention, detection, and preparedness and response. It should also ensure effective interaction between national and EU initiatives in order to tackle CBRN risks and prepare capabilities to respond to and limit the consequences. Like the rapporteur, Mrs Gomes, I have no doubt that we need to adopt an EU Action Plan but I regret the fact that the Commission has not been more ambitious, because the proposed Action Plan shows a lack of strength and coherence on certain matters.
in writing. - Although I agreed with the majority of the Gomes report, I have voted against it as it focuses too much on the EU coordinating civil-military cooperation. Military competences should remain with the Member States and not with the EU and the Commission. I have no problem with Member States cooperating on an equal level in the case of a CBRN event - and in the case of an environmental disaster resulting from such an incident, it is crucial - but I do have a huge problem with this report potentially opening the door for militarisation of the EU.
I voted for this report as I think that it proposes effective measures for preventing, combating and managing chemical, biological, radiological and nuclear (CBRN) incidents. It is of paramount importance that this report promotes the notion of a rapid response mechanism in the event of a CBRN disaster in one of the Member States. In addition, this mechanism will be based on a response inspired by solidarity from all EU Member States. Another point which is just as important is that the report adopted by Parliament proposes the creation of mixed European rapid intervention teams which will be made up of military personnel, police officers and medical staff who will provide an effective response in the event of chemical, biological, radiological or nuclear disasters.
As a result of the compromises obtained by the shadow rapporteur from the Group of the European People's Party (Christian Democrats), my colleague, Mrs Hankiss, the text upon which we are voting today is much more detailed and balanced, giving many specialist matters relating to chemical, biological, radiological and nuclear safety significant priority, not only in terms of preventing accidents and responding appropriately to natural disasters, but also with reference to the clear and present danger presented by terrorism of this nature. We are increasingly faced with diffuse and unconventional threats and, with this in mind, Europe must have an adequate strategy for prevention, detection and protection, so that the safety and health of Europeans can be guaranteed. The Commission should continue along these lines and so I am voting in favour.
Chemical, biological, radiological and nuclear (CBRN) risks have given a new dimension to terrorist attacks, industrial accidents, natural disasters and pandemics, given that such threats know no borders and could result in innumerable victims. In June 2009, the Commission tabled the EU CBRN Action Plan, which was amended by the Council in November. The plan will be implemented over the next three years - 2010-2012 - and is based on three principal elements: prevention, detection, and preparedness and response. However, the amendments introduced by the Council have made the Action Plan less robust, and have rendered both the planned measures and the monitoring and inspection of their application less binding. I therefore welcome the adoption of this report, which aims to entrust the Commission with a strengthened regulatory role, as I believe that is the only way it will be possible to fill in the existing gaps in the powers conferred in this area by the different Member States.
If there were genuine concern regarding chemical, biological, radiological and nuclear (CBRN) threats, there would be no insistence by certain EU countries on maintaining extremely powerful nuclear arsenals that could be used in military attacks. Nor would US nuclear weapons still be stationed in various European countries, an action which blatantly contradicts one of the three pillars of the Nuclear Non-Proliferation Treaty (NPT), which is supposedly supported.
The report makes no reference to certain decisions such as that recently taken by the UK to sell nuclear technology to India, a country which is not a signatory to the NPT, nor to the decision by France and Germany to cooperate in the maintenance of their nuclear weapons, justifying this by a hypocritical 'cost rationalisation'. Nothing is said either about the assistance given by the main EU powers and by NATO to the project to install anti-missile systems in Europe, or on the decision by NATO to maintain its role as a 'nuclear alliance'.
At a time when the crisis of capitalism has intensified, this report makes it clear that concrete actions are what matter, and not declarations of intent: such actions demonstrate that military might continues to be a resource used by capitalist economic globalisation.
in writing. - Explanation of Vote on the Gomes report 'Strengthening chemical, biological, radiological and nuclear security in the European Union - an EU CBRN Action Plan'. Although I agreed with the majority of the Gomes report, I have voted against it as it focuses too much on the EU coordinating civil-military cooperation. Military competences should remain with the Member States and not with the EU and the Commission. I have no problem with Member States cooperating on an equal level in the case of a CBRN event - and in the case of an environmental disaster resulting from such an incident, it is crucial - but I do have a huge problem with this report potentially opening the door for militarisation of the EU.
in writing. - Chemical, biological, radiological and nuclear (CBRN) risks present a new dimension of possible terrorist attacks, accidents, natural disasters and/or pandemics due to their transnational character and mass-scale victimisation. An appropriate response against such a danger does not include only ex post facto intervention programmes but starts much earlier when dealing with such materials, their proper storage, limited access, controls, etc. At the same time, an aftermath intervention demands large-scale cooperation between different national authorities inside a Member State (civil protection, military, law enforcement, etc.) as well as between national authorities of different Member States and EU instances. Therefore, an all-hazard coordinated approach is needed. I voted for this report which sets out such a coordinated approach.
There is no doubt that we need to protect ourselves from any malicious use of chemical, biological, radiological and nuclear products, material and organisms. However, it is their everyday use that we should be most wary of. The fact is, this text never once mentions the need to find an alternative to nuclear energy. At present, the latter poses a serious threat to our fellow citizens. As for terrorism, which is at the heart of this report, why call on NATO, the organisation that poses the biggest threat to world peace, to deal with it? These are all inconsistencies that prevent me from voting for this text.
I think that the EU should be prepared to face any attack or accident which jeopardises Europeans' security and health. For this reason, the chemical, biological, radiological and nuclear Action Plan is necessary, both to prevent and to respond to any type of threat or accident occurring in EU territory. The current threats are varied, meaning that this issue is complex in nature, but we now have an appropriate and adequate mechanism to confront the most diverse of situations. This is why I voted as I did.
Chemical, biological, radiological and nuclear (CBRN) risks present a new dimension of possible terrorist attacks, accidents, natural disasters and/or pandemics due to their transnational character and mass-scale victimisation. An appropriate response against such a danger must start when dealing with these substances, their storage, limited access and controls. Aftermath interventions demand large-scale cooperation between different national authorities inside a Member State as well as between national authorities of different Member States and European bodies. The priority is to strengthen the non-proliferation regime and disarmament through the universal and full implementation of all relevant treaties and international agreements.
It is also important to address the risk of proliferation by terrorists. The urgent establishment of a European crisis response mechanism is also necessary. It should coordinate civilian and military means so as to ensure that the European Union has a rapid response capability to deal with a CBRN disaster. Finally, European quality and security standards should also be adopted.
I voted in favour because, unfortunately, at the given moment, if there is going to be no improvement in chemical, biological, radiological and nuclear security, the European Union will not be fully aware of the possible consequences. This report is a little note of explanation, not an action plan. In order to draw up a comprehensive document on the subject of nuclear security, specialists with wide experience of nuclear energy and in the uses of nuclear technology need to be involved. Such work can require several years, but it must be carried out. The European Union, and the European Parliament in particular, cannot draw up such a document on its own. I voted in favour, but I consider that this report is a mere epilogue for a book on EU nuclear security. I hope that work on that book itself will begin in the immediate future.
The security of the civilian population in the event of possible incidents of a chemical, biological, radiological or nuclear nature is a very important matter and ambitions in this regard should essentially be supported. Unfortunately, where this report is concerned, I have the feeling that the desire is to fight a terror spectre that, fortunately, does not exist in Europe in this highly organised form. Thus, the intention is to create more panic in order then to be able to implement a particular policy. Moreover, the report appears to deal predominantly with the subject of solidarity. I believe there is a point at which we should say 'enough' where terror prevention measures are concerned and the same goes for EU solidarity. I therefore abstained from voting on this report.
I voted in favour of increasing chemical, biological, radiological and nuclear security in the European Union and I am delighted to have had the opportunity to be the shadow rapporteur on this issue. Although prevention and protection from disasters caused by the substances mentioned is an issue for the Member States themselves, we need a common approach. This European Commission communication is a step towards a common action plan aiming to protect the public in the EU from various disasters. We are living in rather unstable times, and threats arise not only because of irresponsible human activity and accidents but also intentional acts. This issue is particularly relevant in my country, Lithuania, which is surrounded by chemical and nuclear hazards. Firstly, at the bottom of the Baltic Sea, there remain chemical weapons from the Second World War, and secondly, there are plans to construct two nuclear power plants near the Lithuanian border. We must assess the situation, the security standards currently in force and their suitability as regards current needs. Only by assessing the existing situation can we determine whether we need new security standards. This assessment and standard-setting framework must be sufficiently flexible so that it can be adapted to changing technologies, which, as well as making our lives easier, can also become a deadly weapon when in the hands of terrorists. On the other hand, providing security should not become a reason or a pretext to centralise civil protection. Although the establishment and supervision of common security standards would help to provide security, we should not, in every case, create new institutions or unduly complicated procedures.
I voted in favour of the report on strengthening chemical, biological, radiological and nuclear security in the European Union - an EU CBRN Action Plan, for the same reasons as those being put forward by the Group of the European People's Party (Christian Democrats). I would emphasise the need for an EU-level approach to prevent and detect attacks and/or accidents because the threat of CBRN attacks is 'global', and the focus given to the need to strengthen CBRN security if we are to prevent terrorist attacks.
I would also point out the importance of the compromise reached between the two largest political groups in terms of reducing the extent to which the entire chemical industry was to be obliged to replace high-risk materials regardless of the risks involved.
I can only support the rapporteur, Mrs Gomes, and I agree fully with the goal of the adopted chemical, biological, radiological and nuclear (CBRN) Action Plan. It should ensure the efficient interaction of national and European Union initiatives in addressing CBRN risks and preparing the necessary response.
I agree, however, that the adopted EU CBRN Action Plan is weak and lacks coherence on several points. It is of crucial importance to stress that a CBRN Action Plan offers a valuable opportunity to implement the solidarity clause enshrined in the Treaty of Lisbon. Unfortunately, the Action Plan adopted by the Council does not even make reference to the solidarity clause.
Chemical, biological, radiological and nuclear (CBRN) risks present a new dimension of possible terrorist attacks, accidents, natural disasters and/or pandemics due to their transnational character and mass-scale victimisation. An appropriate response against such a danger does not include only ex post facto intervention programmes but needs to start much earlier when dealing with such materials, their proper storage, limited access, controls, etc. At the same time, an aftermath intervention demands large-scale cooperation between different national authorities inside a Member State (civil protection, military, police etc.), as well as between national authorities in different Member States and EU instances. Therefore, an all-hazard coordinated approach is needed.
I voted for this report because it calls on the Council and the Commission to rapidly review and strengthen the Action Plan according to the recommendations in this report and to ensure its swift implementation, given that CBRN accidents or attacks pose serious threats to the security of the people living in the European Union and can disrupt critical infrastructures and the normal functioning of societies in one or more EU Member States without any respect for borders.
Attacks using chemical, biological, radiological and nuclear (CBRN) materials constitute a grave threat to the European public. This means that there must be recognition of the need to implement an effective Action Plan in order to ensure appropriate linkages between the approaches and initiatives of the different Member States and the EU regarding the prevention of, detection of, preparation for and response to CBRN incidents.
in writing. - Chemical, biological, radiological and nuclear (CBRN) risks present a new dimension of possible terrorist attacks, accidents, natural disasters and/or pandemics due to their transnational character and mass-scale victimisation. An appropriate response against such a danger does not include only ex post facto intervention programmes but starts much earlier when dealing with such materials, their proper storage, limited access, controls, etc. At the same time, an aftermath intervention demands large-scale cooperation between different national authorities inside a Member State (civil protection, military, law enforcement, etc.) as well as between national authorities of different Member States and EU bodies. Therefore, an all-hazard coordinated approach is needed. That is what we intend to do with the adoption of this report.
I voted in favour of the present report and I consider it to be of great importance during a period of economic and financial crisis, since it is necessary to ensure that all European Union regions develop harmoniously. I agree with the general intention to create a tripartite agreement between the EU, Member States and the regions, since modernisation, interconnected infrastructure and assistance for investment plans and development projects respecting the specific characteristics of each region are fundamental. I also believe that continued investment in infrastructure in many European regions, particularly in the south and east, is essential. Given the different levels of decentralisation of the European regions, a balance must be found when designing a horizontal approach between the different levels of government and between all areas of activity. Efforts towards the administrative modernisation and reform of the regions, combined with high quality technical assistance from the Commission, are essential prerequisites to improving the efficiency and effectiveness of EU investments. The simplification of procedures and the allocation of resources from the Structural Funds and the Cohesion Fund in a manner which is accessible to all interested parties is essential. This will guarantee, on the one hand, the participation of all actors in society and, on the other, better application of EU programmes, instruments and policies.
in writing. - I voted in favour of this important resolution as the implementation of the cohesion policy is predominantly decentralised and based on sub-national authorities assuming responsibility. I agree that the multi-level approach should be applied not only vertically but also horizontally, among actors of the same level, in all shared-competence Union policies including the cohesion policy, which plays a forerunner role in the application of multi-level governance, as an instrument to improve the quality of decision-making processes through the active involvement of sub-national authorities from the pre-legislative phase of the debates.
Also, it is important to stress that funding application procedures are too complicated, and an excessive number of checks are likely to discourage potential beneficiaries of cohesion policy from the efficient absorption of funds and maximisation of their impact. Therefore, there must be sufficient administrative capacity both at EU and at regional and local level in order to increase the added value of the cohesion policy and ensure the sustainability of actions.
I decided to vote for this report because we need to send out a strong signal of Europe's desire to work with local, and particularly regional, administrations.
At a time of various degrees of decentralisation in the Member States, we need to show that the European Parliament is also fully engaged with making regional politics an instrument for better governance in Europe.
To my mind, regional policy is one of the EU's most important policies. The funds it distributes throughout Europe contribute to cohesion between the different regions and help them to become competitive. However, certain things can be improved, particularly in the area of multi-level governance; in other words, the coordinated action of the Union, of Member States and of regional and local entities. Regional policy suffers from the complexity of its procedures, which often deter local players from having recourse to it. Nevertheless, despite these procedures, the number of irregularities is still too high. I voted for this European Parliament initiative, which emphasises the crucial role that local authorities play in implementing regional policy while, at the same time, calling for multi-level governance to be improved. It also recommends better follow-up on the part of the Commission, with regard to both supporting regional players and making sure the funds are put to good use.
I voted in favour of the own-initiative report by my Romanian fellow Member, Mrs Mănescu, on good governance with regard to the EU regional policy: procedures of assistance and control by the European Commission. I welcome the demand for simplification, because this is a precondition for a better understanding and use of European funds by local officials. Like the overwhelming majority of my fellow Members, I am in favour of a strong cohesion policy where financial resources are maintained after 2013, while rejecting any attempts at renationalisation. I would add, on a personal level, that the best way to prevent cohesion policy from being renationalised is to 'Europeanise' it. I find it regrettable that all too often, cohesion policy resources are used for projects with a regional or sometimes national dimension, but rarely with a European one.
European Union cohesion policy is the principle means of ensuring sustainable regional development. Implementation of cohesion policy is predominantly decentralised and based on sub-national authorities assuming responsibility. The Treaty of Lisbon has allowed territorial authorities to be more deeply involved in the decision-making process, to facilitate better and more effective implementation of cohesion policy measures, adapted to the needs of individual regions and their populations. I voted in favour of this report. I feel that it is necessary to maximise the potential for territorial cooperation, which, in some regions, has hitherto gone untapped, and to promote more active application of the principle of partnership, ensuring effective cooperation between the private and the public sectors.
Mrs Mănescu's report seeks to bring the European Union closer to its citizens: it advocates better control by the Commission of local authorities' involvement in the development of cohesion policy. This document is part of a process to simplify very complex administrative procedures aimed at developing our regions and stepping up collaboration between local authorities in the various Member States. The fact that it has been adopted by a large majority confirms the importance given to improving the use of European funds.
I voted in favour of this report because in cohesion policy, decision-making processes are improved through the application of multi-level governance and the involvement of sub-national authorities. Supervision by the Commission, as currently foreseen, is considered insufficient and cannot compensate for ineffective control systems at national level persisting throughout the whole multiannual period. Therefore, in order to improve the control system and increase assistance to sub-national authorities, it is necessary for the Commission to strengthen its supervisory role and procedures. Higher investments, both in financial assistance and training, should be ensured for national and regional administrations to increase the capacities and knowledge of rules by authorities in charge of programme management. It should also be noted that the current funding application procedures that are too complicated are likely to discourage potential beneficiaries of cohesion policy. Therefore, in the future, we need to develop a more user-friendly policy with better coordinated Structural Fund rules.
in writing. - Conservative MEPs abstained on the final vote on the Mănescu report for the following reasons.
Firstly, the report promises to maintain a strongly-funded cohesion policy, whereas we believe that the cohesion and social funds should not be ring-fenced, and that the EU should rather concentrate spending on the new challenges it faces instead of old priorities such as cohesion policy. It is also our contention that the content of this report fails to provide meaningful progress in terms of more stringent and greater control over the funding allocated under these programmes; if anything, the proposals in this report only serve to further obfuscate delivery mechanisms and muddy the waters.
We would also have liked to see the report cogently address the issues raised by the European Court of Auditors related to such funding, which it singularly fails to do. Consequently, Conservative MEPs have abstained on the final vote.
The decentralisation of Member States' powers is based on sharing responsibilities between the different levels of government. For this reason, the capacity of regional and local authorities to implement EU policy has been strengthened. I agree with the adoption of this resolution, since it focuses on the specific nature of local and regional challenges, calling attention to the need to consider integrated approaches which emphasise the regions' specific characteristics, such as their geographical and natural disadvantages, depopulation and the specific characteristics of the outermost regions, but which also recognises the different administrative processes existing in the various Member States. These approaches must also allow the coordination of the interests of the various actors involved in order to facilitate governance at several levels. The resolution also points to the fact that application procedures are too complicated and have an excessive number of checks which discourages potential beneficiaries of cohesion policy, as well as to the requirement to consult the general public in order to legitimise the decision-making process. I also agree that a stronger role for the regional and local level must correspond to a strengthened supervisory role for the Commission, and to increased coordination between cohesion and structural policies.
I voted for this report which proposes to reinforce multi-level governance with a view to achieving greater involvement by sub-national authorities at the policy development stage. I think that citizens' interests will be much better represented if regional and local authorities are involved in the decision-making process right from the outset.
Furthermore, the European Commission's role in monitoring the way in which the Structural Funds are managed is unarguable. However, this audit role of the European Commission needs to be enhanced.
The Cohesion Fund accounts for more than one third of the total EU budget. Its ultimate aim is to reduce disparities between levels of economic development in the various regions, targeting resources specifically towards growth and employment. However, the Financial Times newspaper recently published an investigation over how Cohesion Fund resources are, in fact, spent and the scenario described is very worrying: the fund is used for purposes which are categorically not those intended. For this same reason, I consider it crucial to strengthen the Commission's control procedures relating to the application and usage of the Cohesion Fund, reinforcing the mechanisms of good governance.
We agree with the need to guarantee respect for criteria relating to effectiveness, efficiency, rigour and transparency 'in all the phases of Structural Fund programming and implementation'. We recognise that the 'ongoing simplification of the Financial Regulation and of the Structural Funds rules' could be essential in terms of lifting certain existing barriers to accessing them, particularly by less developed regions. Regarding the principle of cofinancing, whilst we recognise the importance of the assumption of responsibilities by national authorities when applying cohesion policy, we consider that, in view of the current profound crisis, something which has particularly affected certain Member States and their regions, the rules relating to cofinancing should be made more flexible. This will allow a better absorption of the funds set aside for cohesion policy. In particular, the maximum rate of cofinancing should be lowered to 10% for all Structural Funds.
We still disagree with and oppose some aspects of the report. One example is the 'good governance' advocated for public services which, according to the rapporteur, can only be achieved through a partnership of 'public and private parties'. Another example is the patchwork of uncritical references to the goals of the Europe 2020 strategy: a strategy driven by liberalisation, privatisation and increased labour market flexibility which is an approach entirely at odds with the objectives of cohesion policy.
I approved of this report because the 2006 report of the European Court of Auditors showed that the control systems in place for the cohesion policy were not effective enough, and the error rate in the expenditure reimbursed was too great (12%). The 2008 report confirmed this data with 11% of funds unduly reimbursed. Overly complex rules governing the Structural Funds are partly responsible for these errors. The shared management system characterising the cohesion policy implies a high degree of complexity in the interpretation and application of the rules given the numerous actors involved. Therefore, rules should be simplified to ensure more user-friendly procedures and not discourage potential beneficiaries from participating in projects.
in writing. - Over the last decades, decentralisation of powers in several Member States has considerably reinforced regional and local authorities' competences in the delivery of Community policies. The incorporation by the Reform Treaty of sub-national subsidiarity into the Community law for the policies of shared competence allows today territorial authorities to be more deeply involved in the decision-making process, both for the design and the implementation of policies, as fully dignified partners, to participate in achieving the Community objectives. This important step towards better multi-level governance answers repeated requests by the Parliament to reinforce the involvement of the sub-national authorities in the conception of policies, always respecting the different national constitutional assets.
An efficient implementation depends strongly on how policies are conceived; involving local and regional authorities also in this phase - as those knowing best the needs of their territory and of its population - is an assurance of more effective results at a later stage. It is crucial to place the emphasis on the pre-legislative phase of the decision-making process and on the added value offered by policies and best practices implemented at local and regional level to the development of territorial strategies in the EU.
This text acts as a foil to the creation of European macro-regions. In order to further impose these competitive clusters to serve the interests of the sacrosanct common market, this House is proposing that they be overseen by the European Commission to the detriment of elected governments. EU regional policy should be centred on reducing inequalities in the income and living conditions of those living in the European regions. We are a far cry from that.
Given that some regions possess clear geographical and natural disadvantages such as depopulation, among other things, I believe that this measure is fundamental if we are to make cohesion policy more effective. It is fundamental for there to be greater rigour in applying the Cohesion Fund so that asymmetries between the Member States and regions of the EU can be reduced. In this way, we will create a process which is more transparent, less bureaucratic and more equitable in terms of funding distribution. As a result, there will be fewer gaps between levels of competitiveness. This is why I voted as I did.
At last! At last, someone has given some thought to what is referred to as regional policy. Taking the example of Latvia alone, I can honestly say that not even I have been able to extract information from the officials at the Latvian Ministry of Economics on plans for the application of EU Structural Funds. This information is kept in great secrecy from the people of Latvia. In return for what sort of 'appreciation', however, is it possible to find out about the European Commission's plans in relation to Latvia and, possibly, receive funding? I voted in favour in the hope that the process will become accessible to everyone, and that no one will make a secret of the European Commission's plans.
The report aims to strengthen the role of the Commission in supporting regional and local authorities. This is an attempt to extend the overall power of the Commission and that is something to which I must most definitely express my opposition. I therefore voted against this motion.
Over recent years, the European Union has seen local authorities become increasingly significant in the Member States. Decentralisation of the management of the territory to smaller, local bodies has meant that, due to the principle of subsidiarity, these have assumed greater power and influence, mainly concerning specific competences delegated to them by the Member States. Regional authorities have therefore found themselves in direct contact with the European institutions. I voted for Mrs Mănescu's report, precisely because in this situation, there is a need for greater control and support for regional policies from the European Commission. The report also targets the adoption of a White Paper on territorial cohesion, which would be a real step forward for the EU towards a new multi-level governance that ingrates perfectly with European, national and regional competences.
The principle of sub-national subsidiarity, introduced by the Treaty of Lisbon, puts into practice the aim of involving the regions in the European decision-making process. The increase in dialogue with the European Commission involves the principles of good governance in relation to regional policy and the adoption of other procedures of assistance and control. I voted in favour of the present report, which deals with the competences and role of regional and local authorities in the process of implementing cohesion policy. Regional authorities can now participate more directly and more actively in the decision-making process. This includes drawing up and implementing policy, and being treated as true partners in realising EU objectives.
I welcome this important step for governance, which responds to the repeated calls by the European Parliament for an increase in sub-national entities' participation in drawing up and implementing European policy.
I should like to congratulate the rapporteur, Mrs Mănescu, on her excellent work and I agree with her that the potential of territorial cooperation can be better exploited through multi-level governance, thanks to the relationships developed between private and public actors across national borders. I also agree on promoting the exchange of information between the European Groupings of Territorial Cooperation (EGTC) that have already been created, as well as those in the process of being set up within the framework of existing programmes.
Over recent decades, the decentralisation of powers in several Member States has reinforced regional and local authorities' competences considerably in the development of Community policies. Emphasising the prelegislative phase of the decision-making process and the added value offered by the policies and best practices implemented at local and regional level to the development of territorial strategies in the EU helps ensure their effectiveness and sustainability. The following aspects need to be considered to see how the multi-level governance approach can be improved in the area of cohesion policy: the vertical and horizontal dimensions of governance, setting up real partnerships with local and regional authorities, territorial cohesion and cooperation, simplification of rules at EU and national level (Member States should simplify their national provisions and develop a stronger culture of evaluation at all levels in order to ensure effective controls and avoid errors - in 2008, 11% of funds were mistakenly reimbursed).
The Commission's role needs to be strengthened in supporting regional and local authorities, with serious reflection about the ways in which to improve governance and, consequently, the effectiveness of the delivery system of the Structural Funds for the period after 2013.
I believe that it is necessary to improve governance in the area of regional policy with a view to making the management of the Structural Funds and of cohesion policy not only more effective, but also more balanced. I agree with the rapporteur in seeking from the Commission a policy which will, in future, put more emphasis on results, based, above all, on the quality of intervention and the development of strategic projects. I also believe that European networks for exchanging best practices should strengthen their initiatives, as this will contribute to our assurance with regard to the application of these procedures in practice.
in writing. - Over the last few decades, the decentralisation of powers in several Member States has considerably reinforced regional and local authorities' competences in the delivery of Community policies. The incorporation by the reform treaty of sub-national subsidiarity into Community law for policies of shared competence today allows territorial authorities to be more deeply involved in the decision-making process, both for the design and the implementation of policies, as fully dignified partners, to participate in achieving the Community objectives. This important step towards better multi-level governance answers repeated requests by Parliament to reinforce the involvement of the sub-national authorities in the conception of policies always respecting the different national constitutional assets.
The decentralisation of government brings increased responsibility to regional and local authorities. Indeed, it is authorities at local level which best understand the needs of their regions and the people who live there, thanks to which they can adapt general objectives to their own potential and possibilities. We will achieve success if the Member States identify with the work they undertake and responsibility for it is devolved to authorities at the appropriate level. We should support a grass-roots approach, which should be flexible and integrated.
It is important for cohesion policy to be user friendly. There is a need to reduce administrative costs and simplify procedures, the complicated nature of which, in many cases, not only results in mistakes, but often discourages beneficiaries from using support which is available to them. We talk about reducing the risk of error, but we should not forget the plans and objectives upon which we have decided. I am thinking, here, of innovative measures. We have given an important place to innovative methods, so we have to reckon with the risk and possibility of mistakes being made. We should, therefore, ask ourselves if we want to undertake work of an experimental nature in the spirit of the priorities of the 2020 strategy, or if we would rather reduce the number of mistakes, which would mean discouraging our citizens from undertaking innovative but sometimes uncertain work.
Good governance in European regional policy is essential if such policy is to be successful. Governance must be given a greater presence at several levels, with the aim of strengthening the participation of all institutions in the legislative process. With this in mind, it is fundamental that there should be an increase in the involvement of regional and local authorities in both the pre-legislative and implementation phases of such policies. I would emphasise the fact that the Treaty of Lisbon recognises sub-national subsidiarity, not only in the sphere of regional policy, but also horizontally, which is to say, in all European policies.
I believe that with more and better participation at the various levels of decision making, the aim of territorial cohesion, based on a vision of integration, will be realised. However, a bottom-up perspective should be adopted, because it is local and regional institutions which can best understand the characteristics and problems of the regions. The Territorial Pact of Local and Regional Authorities on Europe 2020 can add to the strengthening of this contribution to the goals of intelligent, sustainable and inclusive growth. The principles of partnership and cofinancing will contribute to an increase in the responsibility of these institutions and the European Commission should see its supervisory role strengthened, particularly by improving the control and audit system.
in writing. - I voted for this report as it makes important calls on the Commission to strengthen its monitoring role in order to reduce the error rate highlighted in the recent report by the Court of Auditors. The Commission should also consult local and regional authorities at all stages of legislation relating to the regions to make them more accountable in producing a more results-oriented policy. This should also help to reduce the level of error, improve control systems and increase assistance to sub-national authorities and beneficiaries. I feel this report goes a long way to promoting better cooperation between regions in different Member States, which will only have a positive effect in achieving the aims of cohesion policy across the EU and ensuring that all European Union regions develop harmoniously.
in writing. - I voted in favour of this report, which aims to harness the know-how and experience of immigration liaison officers for the benefit of Frontex and vice-versa. This was not a matter addressed in the original regulation adopted in 2004. There is a clear need for the amendments and for new issues to be included in order to improve the functioning of Frontex, such as exploitation of the information obtained through the liaison officer networks and exchange of this via ICONet (secure Information and Coordination Network for Member States' migration management services), accessing the External Borders Fund to promote the creation of liaison officer networks and facilitate their operation and, lastly, expediting the system for the presentation of half-yearly reports. I am convinced that those amendments are very timely and necessary as the EU has to face and manage the increased flow of legal - and also illegal - immigration.
Council Regulation (EC) No 377/2004 of 19 February 2004 established an immigration liaison officers network. These officers are representatives of Member States posted in a third country and are responsible for facilitating the EU's efforts to combat illegal immigration, in particular, by gathering information for the European Frontex agency. However, coordination in the context of this policy, which is still in its infancy, can be improved. Meetings between these liaison officers and Commission and Frontex representatives should be taking place. Furthermore, better cooperation with other bodies, such as the European Asylum Support Office and the Office for the United Nations High Commissioner for Refugees, should be encouraged. That is why it was deemed necessary to amend Regulation (EC) No 377/2004. I gave my support to this text which, as well as reiterating the fundamental rights conditions to be fulfilled by this policy, provides the means by which to effectively control the management of the EU's external borders.
I agree with the amendment of the regulation aiming to enhance cooperation between Frontex and immigration liaison officers. More active cooperation would help Frontex carry out its principle functions in combating illegal immigration, i.e. preventing illegal immigration and returning illegal immigrants. As the agency's activities concern migration within EU territory, immigration liaison officers posted to third countries can make a decisive contribution to Frontex achieving its objectives outside the Union.
The agency would thus have an opportunity for a more effective exchange of information with the competent authorities of third countries or with international organisations on EU border control issues, through the training of border guards, operational information exchanges and joint operations. It would be possible to exchange information via ICONet (secure Information and Coordination Network for Member States' migration management services).
I voted in favour of this European Parliament report because, with the increase in migration flows, it is important to create liaison officer networks. Given that the current economic, financial and social crisis has encouraged even more people to migrate, the European Union must do all it can to ensure that immigration flows are properly managed. The creation of networks would not only help to regulate legal, irregular and illegal immigration, but would also facilitate operational cooperation between the Member States and expedite the system for the presentation of the half-yearly reports. Furthermore, closer cooperation between officers would guarantee a better exchange of technical knowledge and liaison with colleagues working in third countries. I would like to underline that the European Union institutions should constantly strive to ensure a safe and swift immigration process and guarantee that EU citizens are protected from the possible dangers posed by irregular and illegal immigration. This can only be achieved by using all possible effective instruments of international and internal cooperation.
I believe that Parliament's position on amendments to Council Regulation (EC) No 377/2004 on the creation of an immigration liaison officers network contributes to the appropriate management of legal as well as illegal or clandestine flows of migrants. In fact, it is necessary to strengthen the synergies and operational cooperation between the Member States and third countries, in particular, through the liaison officers. I also believe that it is fundamental to analyse the activities of the immigration liaison officer networks in regions and/or countries of special interest to the European Union, particularly where the circumstances of these regions and/or countries have a bearing on illegal immigration or human rights issues. For its part, the Commission should develop recommendations on developing immigration liaison officer networks.
I voted against the report on the creation of an immigration liaison officers network because it is designed to further reinforce Frontex, which does all it can to promote the idea of Fortress Europe. In other words, the idea is to replace the progress needed in immigration and asylum policies with repressive policies, which not only conflict with basic principles and rights, but which are also ineffective and have a disastrous impact on host communities and communities of origin and on the lives of refugees and immigrants.
I voted for this report as I think that it makes significant improvements in the management of immigration flows in the European Union. Enhancing the remit of immigration liaison offers located in third countries will help Frontex as a whole operate more efficiently, given that it will be based on information and assistance from these officers. Another point which is also just as important is that these liaison officers will be obliged to respect fundamental rights during their mission. Indeed, regular reports will be submitted to the European Parliament for scrutiny regarding the monitoring of respect for these rights.
Following the formal creation of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), it has become necessary to make the best possible use of Union border resources. In this regard, it has become imperative to institute closer cooperation between the immigration liaison officer networks and Frontex. Using the skills of both immigration liaison officers and Frontex, based on an exchange of information obtained from the liaison officer networks through the Information and Coordination Network for Member States' migration management services, will enable better risk analysis by Frontex, as well as more cooperation in relation to legal and illegal immigration.
As shadow rapporteur on this dossier, I supported Mr Diaz de Mera's report, which has enabled us to go beyond the technical changes proposed by the Commission by gaining a better understanding of the complexity and lack of transparency of the work carried out by immigration liaison officers (ILO). In the context of 'mixed' migratory flows, it is indeed crucial to include in their activities an approach that is more mindful and respectful of human rights. The assignments carried out by ILOs also need to reflect greater transparency and greater democratic supervision; this is now the case, with the exchange of information between the European Parliament, on the one hand, and organisations such as the Office of the United Nations High Commissioner for Refugees (HCR) and the European Asylum Support Office (EASO), on the other, being strengthened. Given the Council's opposition, the compromise finally found to solve the terminological controversy ('illegal' immigration versus 'irregular' immigration) seems satisfactory, but it can only be a first step. The European institutions will have to make good their commitment.
The exchange of best practices between different countries' police forces is sometimes necessary and its objectives commendable. We should remember, however, that international police cooperation existed way back in the 19th century, long before European integration. This report proposes, in the context of Frontex (European Agency at the External Borders of the Member States), an improvement in the exchange of information on illegal migratory flows, illegal immigration and the deportation of persons residing without authorisation, including the introduction of immigration liaison officers networks. One could welcome this new initiative, which the majority of Europeans want, were it really aimed at dramatically reducing immigration. However, the reality is altogether different, and this agency's work, like the measures taken by the national governments, has resulted in failure. France and Europe are being swamped with immigrants. Around 900 000 people enter Europe illegally each year, according to an 'official' European Union figure. Given that illegal immigrants, and even foreign criminals, are not sent back to their country of origin, one is entitled to wonder how yet more provisions could reverse migratory flows without real political courage backed up by action.
in writing. - The proposal amending Council Regulation (EC) No 337/2004 aims to harness the know-how and experience of immigration liaison officers for the benefit of Frontex and vice-versa, which was not a matter addressed in the original regulation.
The amending proposal has the following objectives: harnessing of the know-how of liaison officers and of Frontex for their mutual benefit; exploitation of the information obtained through the liaison officer networks and exchange of this via ICONet (secure Information and Coordination Network for Member States' migration management services); accessing of the External Borders Fund to promote the creation of liaison officer networks and facilitate their operation and, lastly, to expedite the system for the presentation of the half-yearly reports. I welcome this measure.
Following the formal creation of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex), it has become necessary to make the best possible use of Union border resources. In this regard, it is necessary to institute closer cooperation between the various immigration liaison officer networks and Frontex. Exchanging information and skills between immigration liaison officers and Frontex using the Information and Coordination Network for Member States' migration management services will enable better risk analysis by Frontex, as well as better control over legal and illegal immigration.
I am in favour of this regulation, which seeks to amend the regulation of 19 February 2004 on the creation of an immigration liaison officers network. These amendments are necessary as a result of the way in which European law in this area has developed and is practised. The new regulation makes provision for, among other things: • a legal basis between Frontex and the liaison officers; • better use of ICONet and; • increased rationalisation of the reporting systems pertaining to the network's activities. With this new regulation, we hope that this immigration liaison officers network will become more effective.
The border protection agency Frontex plays an important role when it comes to combating illegal immigration. This can only be effectively combated in the transit countries. A dense network of immigration liaison officers and their close cooperation is therefore a sensible measure to enable us effectively to combat mass immigration into Europe with all its negative consequences for the peoples of Europe. However, this will only be the case if the information and assessments provided by liaison officers are made available to Frontex and the national authorities as quickly as possible and without any red tape. As regards cooperation in particular, there is still potential for improvement and this needs to be exploited with regard to the issue of immigration. For example, the powers of Frontex should, with the consent of the Member States, be enhanced as quickly as possible in order to ensure that its work is uniform and effective, particularly at the external borders.
It would be important to have a comprehensive strategy for how the external borders of the EU can be better protected and the causes of emigration from the countries of origin better combated. This is a task for the Commission. Although the report does not deal adequately with these considerations, it represents an improvement on the current situation and, for that reason, I voted in favour of it.
The proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 377/2004 on the creation of an immigration liaison officers network introduces amendments which aim to use the knowledge and experience of immigration liaison officers for the benefit of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Frontex) and vice versa. In fact, Frontex could not yet be fully operational without the creation of such a network of liaison officers.
I agree with the objectives of the proposed amendment, in particular: actions to make the most of the knowledge and experience of liaison officers and of Frontex; making use of information obtained through networks of liaison agents via the Information and Coordination Network for Member States' migration management services; permission to use the External Borders Fund to promote the creation of networks of liaison officers and simplify their operations; and, finally, improvements to the system of submitting biannual activity reports.
I agree with Mr Díaz de Mera García Consuegra in relation to the decisive contribution that immigration liaison officers posted to third countries could, by virtue of their remits, make to Frontex achieving its objectives, especially considering that the agency has no representation outside the European Union.
I also support the amending proposal, which will have the following objectives: to harness the know-how of liaison officers and of Frontex for their mutual benefit; to exploit the information obtained through the liaison officer networks and exchange this via ICONet (secure Information and Coordination Network for Member States' migration management services); to access the External Borders Fund to promote the creation of liaison officer networks and facilitate their operation; and, lastly, to expedite the system for the presentation of the half-yearly reports.
I believe that amending the regulation is essential to providing a genuine platform for the exchange of information between immigration liaison officers and the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union. The exchanging of information will definitely add value to the work of both parties.
in writing. - When the regulation now being amended was adopted on 19 February 2004, Frontex was yet to be officially established. It was eight months later, on 26 October 2004, that the Council adopted the Regulation establishing a European Agency for the Management of Operational Cooperation at the External Borders. By virtue of the remits set out in its rules of procedure, Frontex is responsible for carrying out risk analysis based on the information gathered by the competent authorities in the Member States, for facilitating operational cooperation between the Member States and third countries, and for cooperating with the competent authorities of third countries and with international organisations through, for example, exchanges of experience on border control issues, the training of border guards, operational information exchanges and joint operations. The amendments proposed here are appropriate and necessary. The troubled times that the European Union is experiencing demand appropriate management of immigration flows. This should be seen as having two facets: management of legal immigration and management of illegal and clandestine immigration.
in writing. - I voted in favour of this resolution as economic immigration is a growing challenge for the EU. Therefore, the EU must develop balanced legal immigration channels which meet the needs of our labour markets while taking account of the demographic and economic challenges which the EU will face in the near future. I am convinced that the adoption of this directive will simplify procedures for the admission of third-country nationals for employment purposes, will reduce administrative costs and will also make it easier to check on people admitted to the territory of a Member State and authorised to work there.
With reference to the simplified procedure, I have to stress that the implementation of legal requirements and transparency of decision making by national authorities must be ensured. I agree with the rapporteur that these decisions on the admission of third-country nationals for employment purposes have a strong impact on the life of the persons concerned, and must therefore be taken in a way which is completely transparent.
The directive on a single residence and work permit in all the Member States of the EU and the European Parliament report on it view immigrants as cheap labour, at the mercy of the cruel exploitation of capital. An immigrant will only have the right to stay in the territory of a Member State of the EU if he works to swell the coffers of the plutocracy. Otherwise, he will be considered illegal and will be treated as an unwanted object, imprisoned for up to 18 months and thrown out. Nothing sets immigrants apart from local workers in the Member States of the EU. They are united by the common fate of the worker, the exploited, the producers of the wealth seized by capital. The fight for the fair demands of immigrants, for their legalisation, for the abolition of black-market and uninsured work, for higher salaries and wages, for an equal day's pay for an equal day's work, for full protection of social and civil rights and for the repeal of the Dublin agreement is a joint fight.
Immigrants' problems will only be resolved by integrating them into the working class movement and stepping up its fight against the anti-grassroots and chauvinist policy of the EU and its bourgeois governments, which are responsible for the poverty and misery of local and immigrant workers in the EU and throughout the world.
I am convinced that we will only be able to fight illegal immigration and undeclared work effectively through balanced legal immigration channels that are mindful of the needs of the labour market.
The advantages deriving from the adoption of this directive are obvious: the issuance of a single document authorising residence and access to the labour market constitutes a considerable simplification of the admission system, will reduce its costs and cut procedure times.
The adoption of this directive is needed in order to introduce additional measures regarding seasonal workers and workers posted within their undertaking and, hence, I hope that this takes place as soon as possible, with due regard to the competence of Member States to decide maximum entrance quotas for workers from third countries.
On Wednesday, we voted on the draft directive by my colleague, Véronique Mathieu, on the creation of a single residency and work permit for migrant workers. I voted for this text. Unfortunately, it was not adopted. This text allowed for the alignment of the system applicable to foreign workers and thus tackled social dumping. By regulating illegal immigration more effectively, it enabled the Union to clamp down on undeclared work and on illegal sectors. The socialists opposed this directive on the pretext that its scope excluded some categories. However, the liberals' position was totally unexpected and led to the text being rejected. Having seen one of their positions on a rejected amendment, they voted against the whole text without having warned us beforehand about the importance they attached to that point. That is how a year of precious work has been wasted.
People must realise that the European Parliament is not subordinate to the Council. From now on, even with regard to immigration, Member States must take MEPs seriously. The ordinary legislative procedure is a reality. The draft directive on the single permit for third-country nationals was rejected in plenary: that is a strong signal on the part of Parliament because the issue was a crucial one. For years, we have been talking about creating a single permit for third-country nationals who wish to live and work in a Member State. It was a laudable initiative to start with, but the amendments tabled by the Group of the European People's Party (Christian Democrats), as they stand, deny the very essence of a single permit. They also go against equal treatment for all and create different categories of workers, which is quite simply unacceptable.
Equal treatment cannot be compromised. Thus, in response to these PPE amendments, we voted by a majority against the final proposal: with 350 votes to 306, it has been rejected and will have to be sent back to the European Commission. We need to do better: yes to a responsible common immigration policy but no to a restrictive and discriminatory one!
When it voted today on the directive on a single permit for third-country nationals to reside and work in the territory of a Member State, the European Parliament blocked the European Commission's proposal and returned it to the competent parliamentary committees for the contents of the proposal for a directive to be further improved. This vote is a victory for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and all workers in the European Union. I would like to stress that because the framework of the directive we were promised was already deleted from the Commission's proposal, as certain categories of workers, such as seasonal workers, intra-company transfers and refugees were deleted from its contents, the European Parliament could not approve such a directive. This directive should be a general framework directive on rights for third-country workers and should serve as a framework for specific directives, because only then will the European Union goal of a common migration policy be achieved. By voting in this way, we demonstrated that the European Union cannot be home to a double labour market with double standards, because this would undermine all the social standards we have gained previously.
in writing. - I have voted in favour of Amendments 30, 34, 65, 103, 109 and 114 because although I fully support the UN International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families, I believe that regulation of access to labour markets, social security schemes and public housing are matters to be regulated by the Member States which should not be regulated at Community level. By ratifying the abovementioned UN Convention, Member States have pledged to implement it in their domestic systems without ceding any powers in that regard to the Union.
The report on the single permit to reside and work in the European Union has given us the chance to reflect upon and discuss the important role that immigrants can have in our societies. Legal entry, effective integration and respect for the law are essential preconditions for this important role and allow for greater participation by immigrants in the shared development of their adopted communities. In this regard, the single permit voted upon can provide a way to manage entries and safeguard the rights and duties of all the people who make up a community. I supported the proposal for a directive, including the parts that are without prejudice to the more favourable provisions contained in EU legislation and international instruments. I regret that this House has not adopted the proposal being discussed, which I believe could make a useful contribution to the creation of a European area of freedom and integration between people that wish to work together for the growth of the EU.
For years, we have been talking about creating a single permit for third-country nationals who wish to live and work in a Member State. This is a commendable initiative, the initial objective of which is to simplify the administrative requirements for third-country nationals by enabling them to obtain a work permit and a residence permit via a 'one-stop shop' procedure. The initial legislative proposal stipulated that workers from third countries should enjoy the same treatment as nationals with respect to employment rights (such as access to social security, education and training). However, according to the text as amended by the rapporteur, Member States would have been authorised to restrict some of these rights. This is contrary to equal treatment and is not acceptable. We therefore voted by a majority against the final proposal, which was rejected. Formulating a humane and reasonable immigration policy will be a fundamental challenge for society over the next few years, but it can only be done at European level so as to avoid electoral agendas and national knee-jerk reactions.
The issue in question in this proposal is the introduction of a single application procedure for a single permit for third-country nationals to reside and work in the territory of a Member State and on a common set of rights for third-country workers legally residing in the EU. This presupposes the existence of rules common to all Member States, which aims to put an end to the current differences in approach of the various EU countries and which would make the process of giving legal status to workers quicker, more uniform and more transparent throughout the Union. On the one hand, the legal migration of labour and, above all, qualified labour, helps to fight clandestine working, and can improve the competitiveness of the economy and overcome existing scarcities. On the other hand, however, we cannot forget that, during a period of economic crisis and vulnerability, when unemployment is growing, labour migration policy must be flexible, as argued by the Commission, but also sustainable and reasonable.
I am genuinely disappointed about the rejection of the report by Mrs Mathieu on the single application procedure for a residence and work permit. It was balanced report that was much improved at the voting stage by the amendments of the Group of the European People's Party (Christian Democrats), which were accepted with the decisive contribution of liberals and conservatives.
I am saddened by the failure of the Group of the Alliance of Liberals and Democrats for Europe to respect the agreement and the mistaken assessment by the European Conservatives and Reformists, which open the doors to a new proposal from the Commission, which is likely to be inferior to the current one.
The opportunity for legal immigrants to obtain the necessary residence and work documents by means of a single procedure for the entire territory of the European Union would have been a decisive step forward, and a right and proper corollary to the necessary reinforcement of the fight against illegal immigration through greater cooperation with the coastal Member States and the strengthening of Frontex.
Instead, as has been the case on a number of other occasions, it is some stubborn ideological remnants of the Left that prevail, who, in pursuing the indiscriminate opening of borders, end up denying the need to protect honest foreigners who come to Europe for work.
We consider it very significant that this proposal for a directive on a single application procedure for a single residency and work permit has been rejected by a majority of the European Parliament, as Parliament's text, already negotiated with the Council, only served the interests of large firms and economic groups. These groups were pressing for social dumping so that they could have a foreign workforce that they could exploit with low wages and few rights.
Although put forth under the pretext of a single regulation, such groups in practice wanted to legalise social dumping, strengthen job insecurity, increase inequality and open the way for different outcomes and laws to put the principles of equality and justice for all workers into jeopardy.
In some ways, they wished to resurrect the country of origin principle from the infamous Bolkestein Directive, which was rejected after concerted resistance by workers. Now, the resistance and arguments of workers and unions in various Member States has had repercussions for the European Parliament, demonstrating that the struggle has been worthwhile. Portuguese workers also contributed to this positive result, through the general strike of 24 November. However, it is necessary to maintain our vigilance.
At a time when almost 25 million Europeans are registered as unemployed, a directive aimed at facilitating the immigration of job seekers has once again been tabled. You have to admit that there is something obscene about that. What is more, this text sought to guarantee certain economic and social rights to these immigrant workers, allegedly to avoid any social dumping or unfair competition with indigenous workers or workers who are already in Europe. This is an implicit admission that immigration pushes down European wages and does not make up for any labour shortages, but, on the contrary, results in direct competition for our workers.
Some amendments, in wanting to promote equal rights - and equal costs - between residents and immigrants, were, in fact, tantamount to allowing every kind of immigrant, whether working or not, access to our social benefits. This represents a choice between social dumping and automatic handouts which is no longer bearable, neither politically nor financially. It is time to decide, at Member State level, to reverse migratory flows, which have become unbearable economic, social and even cultural burdens, and to practise national and Community preference in all areas.
The EU Member States face a constant struggle with the problem of illegal immigration and work carried out in what is known as the shadow economy by citizens of third countries. Appropriate steps must be taken to counteract these problems effectively. Simplifying and standardising procedures for issuing entry and residence permits for citizens of third countries in order for them to start working in a Member State will help limit illegal immigration. At the same time, it will make it possible for the workforce requirements of European markets to be met. The proposed regulations leave a certain margin of discretion to accepting countries, especially with regard to conditions for refusal of entry. This ensures an appropriate level of legal security and that there will be no interference in Member States' competences.
The directive under discussion will make it possible for all Member States to adopt a common position on economic immigration. This will ensure transparent regulations, security and legal protection for workers who suffer discrimination, a continued fight against illegal immigration and, finally, measures to combat unfair competition. For this reason, I agree with the rapporteur's position.
in writing. - In 2001, the Commission submitted a proposal for a directive on the conditions of entry and residence of third-country nationals for the purpose of paid employment and self-employed economic activities. Despite a favourable opinion from the European Parliament, this ambitious proposal, which sought to establish the entry and residence conditions for third-country nationals wishing to undertake an economic activity within the Union, did not survive beyond its first reading within the Council, and the Commission officially withdrew it in 2006. I welcome the fact that the new legal basis provided by the Lisbon Treaty gives this proposal a good chance of being adopted.
I voted in favour of this report, together with my group, because I believe that it responds well to the considerable demographic challenges that the European Union will face in the coming years by establishing a single application procedure for third-country nationals who wish to be admitted to the territory of a Member State in order to work there, and by offering them a secure legal status.
Unfortunately, Parliament's rejection will delay the analysis of this important directive, which would have simplified the often complex administrative procedures for receiving economic migrants. It would thus have enabled the labour markets of our Member States to respond to current and future manpower needs and would have provided a way of combating exploitation and discrimination, to which these workers too often fall victim. The directive seeks to reduce the differences that exist between national legislations: with this one-stop shop system, the administrative procedure would be simpler, less expensive and quicker.
Our proposal would not have defined the conditions for admission for third-country nationals: the Member States would always have been responsible for determining the conditions for admission and setting the number of migrants to allow into their territory for employment purposes.
This report and the draft directive that it amends are shameful. They introduce selective immigration governed by market requirements. They deprive of their rights all immigrants who are of no use, or no more use, to these markets. Even when they do grant limited rights to those who work, they offer the option to restrict them still further in the future. Immigrants are not second-class human beings! This directive is quite simply inhumane. I shall vote against it and I also condemn it.
This document, which has been rejected by the majority of Members, was a piece of legislation which would have enabled flows of migrants to be better managed. It aimed to eliminate the differences between Member States in their labour and residency procedures, and give third-country nationals working legally in the EU access to certain rights. It was thus a step forward, for two reasons. Firstly, because we are creating a new instrument which aims to benefit third-country nationals wishing to immigrate to the territory of Member States by conferring upon them a set of rights. Secondly, because of the political message which it sends overseas, disproving the idea that Europe is closed and only able to pass repressive measures, and strengthening security at a time when we are responding to the concerns expressed in the Stockholm Programme regarding the creation of flexible immigration policies in order to support the EU's economic development. This is why I voted as I did.
The circumstances under which third-country nationals are permitted to reside and work in an EU Member State are a matter for the state in question, not the EU. The fact that, in certain areas, periodic immigration of well-educated skilled workers may perhaps be useful must not result in an open door policy because, first and foremost, it should be workers from our own population, in other words, EU citizens, who are recruited. If we have a shortage of workers in many areas, we should investigate the causes of this and respond by adapting the training accordingly, but also by providing opportunities for reskilling. The fact that labour migration can be a problem for workers because it suppresses wage levels and can also lead to dumping prices has been shown time and again in the past.
It was for this reason, for example, that the transitional periods for the free movement of workers were introduced at the insistence of the countries with well-developed social security safety nets. In the debate, it must not be forgotten that the rules and regulations for the supply of labour can be exploited by clever enterprises. I therefore voted against the report.
I voted for this report as the European Union has needed for many years now clear rules and procedures about the rights granted to legally resident third-country workers. We need such a set of rules for at least two reasons. Firstly, although we should provide a preferential scheme for EU workers, legally resident workers participate in Member States' economic life and are entitled to protection and guarantees. They should be considered as an asset to the EU economy and not as a threat to EU workers.
Secondly, such clear rules would help achieve better control over migration. On the other hand, if we avoid such rules, we encourage illegal migration and employment and all the repercussions they entail. I regret to say that I reject the report and call on the Commission to come back with a new proposal.
I voted in favour of the report by Mrs Mathieu because I hope that after years of work, the guidelines will be established to draw up a directive that provides a single package of European rules on permits and rights for workers from third countries. We have been working on a European directive since 2001 without seeing any results. Now let us hope that the Council approves it in codecision with Parliament and that a conclusion is reached, given the importance of the issue. This is a crucial point for the development of Europe, as increasing demand for manpower is taking us ever closer to what is called 'economic immigration' and, therefore, a common regulation on the issue is urgently needed. Long-term economic development of the Union must be supported, so we need to simplify administrative practices regarding permits for third-country nationals who wish to be admitted to the territory of a Member State in order to work there, offering them a secure legal status. The directive will enable us to meet current and future manpower needs and will provide a way of combating exploitation and discrimination, to which these workers too often fall victim.
I voted in favour of the present report, which was not adopted in the final vote. I did so because I believe the monitoring of migration in the European Union is a fundamental part of a responsible hosting policy in the Member States. The best way to combat illegal immigration and clandestine working is to develop a balanced policy towards legal migration, hosting immigrants on the basis of the needs of the labour market in the host state.
At a time without economic growth, it is important not to create false expectations of inclusion, or encourage policies which promote a scarcity of labour. The proposal of filling out a single application to the authorities of the host country, requesting a work and residence visa, would cater for this concern.
I agree with the rapporteur, Mrs Mathieu, and with the proposal for a directive, which is part of the European Union's efforts to develop a global migration policy and is a framework proposal for citizens of third countries. Its aim is twofold: a) to create a single application procedure for a permit to reside and work in a Member State; and b) to establish a uniform set of minimum rights for third-country workers legally resident in the EU, on the basis of equality of treatment with EU nationals.
Legal immigration into EU Member States is important for economic development. The immigration of workers can increase competition and vitality and, in light of the demographic challenges that the EU is facing with an ageing population, it is important to adopt a flexible immigration policy. We therefore welcome the Commission's proposal, which seeks to introduce a single application procedure for third-country nationals applying for work and residence permits. This should simplify the complex administrative formalities involved in the reception of migrants. It should also make it possible for the labour markets in our Member States to react to current and future labour requirements and provide a tool for combating the exploitation of, and discrimination against, these workers.
However, we are opposed to the amendments tabled concerning additional documents, which would make the proposal contradictory and pointless. Having a single application procedure and one document becomes meaningless if all of the Member States can issue and demand additional documents. The amendment stating that the Member States may issue a document to supplement the residence permit, which may be updated or withdrawn when the person's labour market situation changes, was voted through. As we were dissatisfied with the text and would have preferred the proposal to go to a second reading before it was adopted, we voted for the inclusion of correlation tables, against the wishes of the Council. These were not voted through, either, and when we found ourselves in a situation where a positive vote for the report would mean adoption at first reading with a content that we believed undermined the whole proposal for a single document instead of several within the EU, we chose to vote against the proposal.
One of the best ways of combating illegal immigration and undeclared work is to develop balanced legal immigration channels which meet the needs of the labour markets in our countries. Economic immigration is a reality on which we must impose order, but it is also a necessity in view of the demographic and economic challenges which the European Union will face in the near future. Immigration policy must be devised as an instrument for regulating our labour needs, thereby helping to implement the Europe 2020 strategy.
EU law does not limit the power of Member States to organise their own social security schemes. In the absence of harmonisation at Union level, it is for the legislation of each Member State to lay down the conditions under which social security benefits are granted, as well as the amount of these benefits and the period for which they are granted.
However, when exercising this power, Member States should comply with EU law. Furthermore, working conditions must be respected, including for pay and dismissal, health and safety at the workplace, working time, leave and disciplinary procedures, taking into account any general collective agreements in force.
The European Union must prepare itself for future demographic challenges. The issues relating to labour migration are relevant to the competitiveness and vitality of economies. They demand both balanced treatment and deep consideration.
I am pleased that the European Parliament has rejected this proposal for a single permit. Today's vote paves the way for new negotiations and says 'no' to allocating rights according to workers' market value. This directive, far from guaranteeing a common set of rights for all migrant workers, founded on equal treatment and non-discrimination, proposed a fragmented concept of legal migration, where the market value of a migrant worker would determine the extent of his or her rights. On the eve of the 20th anniversary of the UN Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families, this hierarchical arrangement is totally unacceptable: the Union must at last incorporate the conclusions of the many studies which show that the benefits - both individual and collective, economic and societal - for host countries and countries of origin alike go hand in hand with the full and effective exercise of migrants' rights. The Greens will continue to pay extremely close attention to this matter in order to help equip the Union with an ambitious migration policy that is based on the principle of universality and indivisibility of fundamental rights. This will be the issue at stake in the new talks prompted by the rejection of this dreadful agreement.
The objective of the draft directive of the European Parliament and of the Council on the European Protection Order is crime prevention. It is based on the fact that, although the Member States provide protection for the victims of crime when within national borders, it has become necessary to develop a European-level mechanism for early warning and prevention. This takes into consideration the recommendations made by the Stockholm Programme and the procedures resulting from the entry into force of the Treaty of Lisbon, which allow reports to be provided for on a cross-cutting basis, as well as the first Council proposal for a European victim protection directive of 5 January 2010. I agree with a wide-ranging approach in order to include the victims of several types of crime, and with the amendments that provide for arrangements for revoking the protection order, for ensuring continuity of legal protection, for laying down a deadline for execution of an order and for clarifying the position as regards victims moving from one Member State to another.
in writing. - I voted in favour of this resolution because it supports the Council's proposal for a directive which provides clear measures concerning the prevention of crime and victim protection in particular. It is important that victims of violence should not only be prevented in their country from being harmed by offenders, but should also have these kinds of preventive measures within the whole of the European Union. The adoption and implementation of this directive would show that the EU is determined to put into practice the Stockholm Action Plan, the European Union initiative to maintain and develop an area of freedom, security and justice.
It is important to stress that a European Protection Order should be applicable to all victims of crime, including victims of human trafficking, forced marriages, honour killings, gender violence, witnesses, victims of terrorism and organised crime, regardless of the age or sex of the victim, where there is an identified aggressor. Furthermore, protection of victims does not mean just physical protection, but also includes the dignity of victims. Therefore, I strongly agree that it is imperative to include protection for victims that aims to restore their dignity and the respect due to them as human beings.
The vote in Parliament on the proposed directive on the European Protection Order for victims sends out an important signal for the protection of people who have suffered from violence. Unfortunately, even though there was no qualified majority in the Council after the Netherlands took the side of the countries that are blocking the initiative, this has no effect on the importance of today's vote.
The European legislative vacuum regarding the protection of victims of violence needs to be filled by a concrete response that is not only limited to the territory of the State in which the victim is present, but which applies across borders. Through the cooperation of 12 Member States, including Italy, the aim is to activate an early-warning and victim protection mechanism within the territory of the European Union.
I am convinced of the importance of reaching an agreement on this instrument - including in political terms - because it will guarantee protection to victims of all kinds of crime and will provide for restraining and prohibiting actions against people who constitute a threat. An equally significant aspect is the possibility for the victim to move to another Member State, receiving the information and assistance they need to start a new life, while continuing to benefit from protection measures.
I am in favour of the general idea of the protection order. Victims of violence must be safeguarded from repeat attacks by their aggressors, and must receive the benefit of preventive measures throughout the European Union.
The draft directive is another step towards achieving the objectives of the Stockholm Action Plan and of the European Union initiative to maintain and develop an area of freedom, security and justice.
I am aware of the complexity of this initiative. Judicial systems vary in the different Member States, as do criminal and civil proceedings. Despite this, I believe that the rapporteurs have succeeded in strengthening the continuity of legal protection and guaranteeing maximum protection for victims, while ensuring legal certainty.
Victims of violence can benefit from protection measures against their aggressors in their respective Member States. However, this protection stops at the borders of their Member States, and until now, there was no way of extending this protection beyond those borders. I voted for this new directive, which allows the judicial authorities of a Member State that has implemented protection measures under its national law to issue a 'European Protection Order', which protects victims on the territory of the other Member States. Obviously, the directive is intended primarily for female victims of violence, but it may be applied to anyone regardless of gender or age, potential victims and their relatives.
I voted in favour of the draft directive on the European Protection Order, which aims to protect victims of crime throughout the European Union. This initiative aims to introduce a mechanism for judicial and police cooperation between the Member States so that victims of crime who benefit from a protection measure in one Member State will not need to repeat the entire judicial process to obtain protection measures, and so that they may also be protected should they decide to reside or remain in another EU country.
The European Protection Order will be issued at the request of the protected person and should be given not only to women who are the victims of domestic violence, the main group to receive protection, but also to all other victims, such as victims of human trafficking, female genital mutilation, forced marriages, honour killings, incest, gender violence, witnesses, and victims of terrorism and organised crime.
I voted in favour of the proposal for a directive on the European Protection Order because its fundamental goals are crime prevention and victim protection. Currently, even when Member States have made provision for protection orders for victims, the resulting enforcement measures stop at the border of the issuing State. The European Union must do all that it can to prevent crime and persecution at European level. Only then will we be able to guarantee a safe environment for victims without restricting victims' right to mobility. Although the Member States' criminal, civil and administrative proceedings are different, all countries must work together to prevent repeat offences.
I feel that it is very important to include the aspect of moral support in this proposal. For most victims, crime has various psychological and moral repercussions that continue long after the crime has been committed. The EU must concern itself not only with prevention and protection, but also with moral support for victims so that they can begin a new life in any EU Member State.
I have voted in favour of the report on the European Protection Order because it aims to improve the legal position of victims of violent crime. Legal protection is needed, in particular, by people who are victims of repeated violence by close relatives, people who become victims of violence on the basis of gender, or people who become victims of other kinds of crime in a Member State where they have neither citizenship nor a place of abode. I agreed with the amendment proposals, which limit the reasons for refusing to recognise or for rejecting a European Protection Order, setting a 20-day limit for implementing an order or clarifying the situation when a victim moves from one Member State to another.
I am pleased that the problem of the legal basis, which the Council and the Commission, in particular, raised against each other, has been clarified. The specific conflict of views between the civil and criminal aspects of the European Protection Order has, in my view, been eliminated through adoption of the amendment proposal, which adds the recognition of court rulings to cooperation in criminal cases. This will accommodate the Commission's objection that the European Protection Order legislation will contravene its exclusive right of initiative in the area of civil law.
I support this resolution as I believe that it is fundamental that victims of violence should benefit from measures to prevent crime and from protection throughout the European Union. In other words, this protection should not be restricted to a single Member State but should allow the individual to reside or remain in other EU countries. This measure should be applied to victims of human trafficking, female genital mutilation, forced marriages, honour killings, incest, gender violence, witnesses and victims of terrorism and organised crime. To achieve this, it will be necessary to overcome the fact that the legal systems of the Member States are different.
This draft directive aims to fill a gap in existing legislation regarding the victims of crime, which does not address the issue of preventing crime and the need for a rapid and effective, Europe-wide early warning and prevention mechanism to protect victims. The creation of a European Protection Order should, for these reasons, become an important way of protecting victims, regardless of the type of violence to which they have been subjected. It must work across the borders of Member States, so that victims will not have to start the entire judicial process required to obtain protection measures afresh if they move to another Member State.
Although, on the one hand, we have just adopted legislation regarding the civil and procedural rights of suspects in the EU, on the other hand, we cannot forget the civil and procedural rights of victims who are, without any doubt, vulnerable and lacking in protection to a greater extent. The adoption of this directive is an important step towards assisting victims, but I hope that the Commission can go further and present a comprehensive and more complete legislative package regarding victims as soon as possible.
I voted in favour of the draft directive of the European Parliament and of the Council on the European Protection Order. Unlike, perhaps, some of the more resistant Member States (the United Kingdom, the Netherlands since the last change of government, and so on), I am against limiting the scope to criminal procedures in the strictest sense; I am in favour of including a broader range of procedures. I hope that the strong signal sent by the European Parliament in plenary will ensure not only that the current deadlock caused by the blocking minority within the Council is broken, but also that the forthcoming Hungarian Presidency carries on looking into this matter.
Conferring legal protection upon the victims of crime is fundamental to the construction of an area of liberty, security and justice. It is for this reason that I agree, despite some reservations, with the objectives of the present proposal which aims to improve the existing legal situation in the following respects: (i) improving the arrangements for revoking a European Protection Order; (ii) continuity of legal protection; (iii) limiting the reasons for refusal to recognise, or rejection of, a European Protection Order; (iv) deadlines for execution of an order; and (v) clarifying the position as regards victims moving.
This directive concerns the application of protection measures intended to assist victims of criminal acts whenever these endanger an individual's life, or physical, psychological or sexual wellbeing.
Protection measures exist in all EU Member States, but cease to take effect when someone crosses the country's borders. The European Protection Order aims to ensure that the protection offered to an individual in one Member State will be maintained and continued in any other Member State to which the person relocates or has been relocated.
This is the position which the European Parliament adopted today, with 610 votes in favour, 13 against and 56 abstentions. It is based on the compromise negotiated between Members of this House and representatives of the Belgian Presidency of the EU. However, the text has yet to be confirmed by a qualified majority of Member States in the Council.
Although most of the protection measures are aimed at women who have been the victims of domestic violence, the new rules should apply to all victims: as the adopted report states, 'this directive applies to protection measures which aim at protecting all victims and not only the victims of gender violence, taking into account the specificities of each type of crime concerned'.
The European Protection Order is the practical expression of the priority given by the Spanish Presidency to combating violence against women. Victims covered by measures stipulating the distance to be observed by their aggressors will be protected beyond national borders, thus allowing them to start a new life wherever they see fit. The European Protection Order issued will have the same legal force throughout the Union. The scope of the text has been extended to include the protection 'of life, physical or psychological integrity, dignity, personal liberty or sexual integrity'. This broad definition includes the notions of forced marriage, paedophilia, human trafficking, genital mutilation, and so on. This measure meets the primary objective of the area of freedom, security and justice, which is to build a protective Europe. I therefore voted for this text.
in writing. - I welcome the European Protection Order. It is an excellent initiative which will ensure that measures for victims' protection will extend from one Member State to another. At present, protection orders stop at our border, leaving the victim defenceless. The EPO marks a huge step forward in victim rights. It is a strong instrument which will provide a safer haven for victims of violence across Member States' borders. Over 100 000 women in the EU are covered by protective measures. However, I am very concerned by the blocking minority at Council level of which Ireland is part. I hope that the huge acceptance of this report at Parliament level will encourage the blocking minority to re-think their stance. I do not accept their argument that the legal basis of the report is inaccurate. Both the Council and the Parliament's legal service found that the legal basis was adequate and, as unanimously supported by JURI, the protection order does not establish obligations to modify national systems for adopting protection measures, as the Member State to which a victim travels is asked to provide protection in accordance with its national law.
in writing. - The ECR Group fully supports the aims and objectives of the proposed European Protection Order and we are keen to see that victims of violence, terrorism, domestic abuse, stalking and/or harassment are protected if and when they move throughout the EU. The ECR Group is sympathetic to the distress that physical, psychological and or sexual abuse can cause and the state of vulnerability in which it leaves its victims.
We were not able to vote in favour of the report today due to our concerns over the legal base and scope of the directive. This proposal has a criminal law basis; however, some of the offences that this proposal intends to cover are civil law matters, yet there is an absence of the use of Article 81 of the TFEU. The ECR Group is concerned about how effectively this proposal would be implemented and what message this anomaly sends out to the EU public about how we make law here. The ECR Group strongly believes that the legislation we produce at EU level must be legally sound and robust and should not compromise Member States' legal systems.
For these reasons, the ECR Group abstained on this report.
in writing. - The proposal for a directive on the European Protection Order, submitted by 12 Member States, is an initiative aimed at preventing crime. Even when Member States have provided for protection orders for victims, the resulting enforcement measures stop at the border of the issuing State. Victims, however, may move from one Member State to another for many reasons, not least to escape crime. Because they move in this way, they are defenceless when judicial and law enforcement cooperation fails to protect them by implementing a rapid, effective Europe-wide early warning and prevention mechanism. Setting up a cooperation arrangement along these lines is the aim that has given rise to this initiative. The action taken by Member States shows that crime can be prevented at European level when the aggressor or aggressors are identified.
Thanks to the contribution of the Council, and especially of the two rapporteurs and of the amendments we tabled in committee, the draft directive on the European Protection Order offers excellent protection for victims without any national legislative restrictions. It should be seen as a symbol of regulatory progress in Europe, which is working step by step to ensure that rights and safeguards are the same in every Member State.
As it has been presented, the European Protection Order makes protection for victims wishing to move freely within the European Union a more decisive and faster process. The difference between our legal systems, including their procedures, is clearly still a constraint. However, the scope as defined allows our countries to adapt quickly to the new order, thereby strengthening our Union and giving more protection to European citizens, particularly the most vulnerable.
I therefore strongly support this proposal, which would give hope to the many people whose freedom and dignity is infringed on a daily basis, and who do not have all the means to react. In the future, they might even be able to start a new life in another country.
It is a matter of the most elementary justice that the victim of a crime who has benefited from a protection order in a Member State should also be protected should they decide to reside or remain in another EU country. It was with this intention that we adopted these new rules today. All victims, and not only victims of domestic violence, should be able to benefit from the European Protection Order. Protection measures exist in all EU Member States, but they cease to take effect when an individual crosses a country's borders. The European Protection Order aims to ensure that the protection offered to an individual in one Member State will be maintained and continued in any other Member State to which the person relocates or has been relocated, regardless of the crime they have suffered.
Any victim of a reprehensible act who receives protection in a Member State of the European Union should be able to enjoy the same protection when he or she travels to another Member State. Despite the fact that most measures concern female victims of sexist violence, it should be specified that any other victim of violence, including children, can enjoy the benefits of this initiative. Moreover, we can welcome the fact that a protection order can also be requested for the family of a protected person. Protection should not, however, be limited to the victim's physical protection. His or her dignity as a human being must also be considered. I am well aware of the complexity of the initiative and of the challenges it may face, not least because of the potential differences between the Member States' judicial systems and criminal, civil and administrative procedures. Nevertheless, the Member States must be encouraged to continue along these lines.
I am in favour, and I consider that this report is the best report of those subject to a vote on 14 December. The basic criteria have been defined, all issues have been thoroughly worked through, and the rationale is clear. Now, people who have become the victims of crime will be ensured the protection of the courts in every European Union country if they move from one EU Member State to another. This will give the investigating authorities and the Public Prosecutor the opportunity to carry out their investigations effectively and the victims of crime will not keep important information from the investigation out of fear. I am grateful to the rapporteur for his report.
Even though some measures have been taken in recent years to protect victims, the people affected are often left in the lurch. Lawyers and judges learn a great deal in their training about the rights of defendants, but they hear nothing about the right way to deal with witnesses and victims who appear as witnesses. If the scheduling is tailored to the defendant only and absolutely no consideration is given to a victim who is bringing a civil action against someone, that is like a slap in the face. Greater awareness is important here, but it is also needed in medical training, too, so that the use of domestic violence can be better recognised. The question of the statutory limitation of civil compensation claims is essential in the case of child abuse. The protection of victims also includes only allowing people with an unblemished criminal record to work with our children. If forced marriages are now being prosecuted in Liechtenstein, including without the consent of the victim, and it is possible to take legal action in the case of genital mutilation performed on a minor, this clearly shows the potential danger of the much lauded multicultural enrichment.
Since victim protection is still in its infancy and the people affected often do not know who they can turn to in their own country and what their rights are, it is important that victim protection is harmonised within the EU. I have voted in favour of the report.
I voted in favour of the report on the draft directive of the European Parliament and of the Council on the European Protection Order because the EU needs a system that increases protection of the lives, safety and physical, psychological and sexual integrity of citizens who are the victims of aggression. The draft directive aims to strengthen the protection of victims of this type of crime within the EU, because protection measures are currently limited to domestic legislation within Member States. This resolution aims to fill a gap in legislation to ensure that victims of aggression are protected outside their own countries too, thereby guaranteeing that every Member State offers victims adequate protection. Member States will not be required to harmonise their national laws, but they may adapt them so that they are mutually recognised.
I voted today in favour of the proposal for a directive adopting a standard mechanism to facilitate and strengthen protection granted to victims of crimes who move between Member States in exercise of their right of freedom of movement. The directive will now protect victims from crimes which may endanger their life, their physical, mental and sexual integrity or their personal liberty, the ultimate goal being to avoid such crimes in the future.
Following negotiations with the Council, the directive has been improved, especially on the following points:
legal protection has been extended, as the victim will no longer be required to restart the whole legal process of gaining protection when moving to another Member State;
the conditions under which European Protection Orders are issued have been improved and simplified;
the reasons for refusal to recognise or rejection of a European Protection Order have been limited;
a clear deadline has been set for execution of an order;
protection extends not only to the physical integrity, but also to the dignity of the victim.
This report goes against the already adopted Stockholm Action Plan, a European Union initiative to maintain and develop an area of freedom, security and justice. Despite the problems regarding the legal basis of these amendments, I decided to vote in favour of the report, as I believe that protection measures for the victims or potential victims of crime are a positive thing. The possibility of enlarging the scope of a legal protection order from one Member State ('the issuing state') to another Member State to which the protected person wishes to move ('the executing state') is a significant advance towards the creation in practice of an area of freedom, security and justice in the European Union, and this is an ideal which I share.
Domestic violence is a violation of fundamental human rights and can affect anyone, irrespective of religion, colour or social status. Romania saw a 35% rise in domestic violence in 2009 compared with 2008. Indeed, in 2010, it is reported that the number of cases of domestic violence is increasing. Domestic violence incidents are estimated to affect 1 200 000 people every year, yet only 1% of the victims of violence are brave enough to report it to the authorities.
The European Protection Order must be a strong instrument capable of providing a safer haven for victims of violence across Member States' borders. This will also include protection against acts of violence committed by groups of people and will apply to all victims of crime, such as victims of human trafficking, female genital mutilation, forced marriages, honour crimes, incest, gender-based violence, as well as witnesses and victims of terrorism and organised crime.
Member States must continue to ensure legal protection, limit the reasons for refusing to recognise or for rejecting a European Protection Order, set a 20-day deadline for the execution of an order and clarify the position with regard to victims who move from one Member State to another.
I believe that the Council directive is very positive as it aims to create a true area of freedom, security and justice. However, I share the concerns expressed by the rapporteurs, particularly regarding the technical omissions as well as the differences that they highlight between the Member States' legal systems.
I would like to congratulate Mrs Jiménez-Becerril Barrio and Mrs Romero López on their excellent work. Victims of crime who have the right to protection in one Member State will be guaranteed the same level of protection throughout the Union, thanks to the new European Protection Order (EPO) approved today, which extends the scope of legislation to include all victims of crime, not just victims of gender violence as originally proposed. Protection measures exist within all EU Member States, but they become ineffective when victims cross borders. The European Protection Order should ensure that any protection granted to a person in one Member State will apply in all the other Member States to which he or she travels or has travelled. The European Protection Order may be issued at the request of persons under protection if they decide to move to another Member State, or if they simply wish to spend time there. The Member State that issued the protection measure will be responsible for issuing an EPO and sending it to the Member State to which the person intends to travel. The text still needs to be confirmed by a qualified majority of Member States in the Council, and they will have three years to transpose it into national law.
in writing. - The proposal for a directive on the European Protection Order, submitted by 12 Member States, is an initiative aimed at preventing crime. Even when Member States have provided for protection orders for victims, the resulting enforcement measures stop at the border of the issuing state. Victims, however, may move from one Member State to another for many reasons, not least to escape crime. Because they move in this way, they are defenceless when judicial and law enforcement cooperation fails to protect them by implementing a rapid, effective, Europe-wide early warning and prevention mechanism. Setting up a cooperation arrangement along these lines is the aim behind this initiative. The action taken by Member States shows that crime can be prevented at European level when the aggressor or aggressors are identified.
I voted in favour of the resolution on the draft directive of the European Parliament and of the Council on the European Protection Order. The directive is indispensable in order that victims of violence can feel comparatively safe throughout the European Union, regardless of where they are living. After the directive has been adopted, it will be important to conduct regular training courses for judicial bodies and other competent bodies, to enable them to provide appropriate help to victims. It will also be vital to conduct an information campaign aimed at making citizens aware of the possibility of issuing a European Protection Order.
As a result, the victims of violence will receive significantly more protection, and there will be a drop in such crimes. The directive on the European Protection Order represents a key step towards a European directive on violence against women. A joint, comprehensive EU strategy needs to be drafted and implemented as quickly as possible, with the aim of fighting violence against women in all EU Member States. We urgently need European legislative standards to combat violence against women. This is the only way we can support women and oppose society's acceptance of domestic violence and the impunity of those who commit this crime. I hope that the upcoming Polish Presidency will make a significant contribution to the drawing up and adoption of a draft directive on this matter. I have already written a letter bringing this matter to the attention of the Prime Minister of Poland, Donald Tusk, but I have not yet received a response.
I welcome the adoption by a resounding majority of the report on the European Protection Order. The measure adopted today will enable people who have been granted protection in a Member State to enjoy the same protection in any other Member State to which they may travel. The directive applies not only to victims of domestic violence, but also to victims of forced marriages, human trafficking and female genital mutilation. This represents a major step forward for the rights of victims and their mobility within the European Union. I now call on the Council to follow the European Parliament's position by giving its overwhelming support to the European Protection Order.
in writing. - UKIP condemns all forms of human trafficking as a modern day version of slavery and calls for the toughest penalties within the UK on such activity. However, UKIP voted against this report as we cannot legitimise giving more power to the EU on matters such as criminal law and border protection. This proposal was for the EU to decide minimum sentences in Member States for a crime, and that is simply not a matter for the EU. It should be up to elected national governments to decide such penalties individually and to work with other countries to help stamp human trafficking out.
The EU also exacerbates the problem of people trafficking. As there is freedom of movement within the EU and open borders, along with a single currency, organised crime is allowed to operate much more effectively unchecked. If Member States had proper border controls and checks, this would go a long way to help disrupt the operation of such evil criminal organisations. The EU is actually part of the problem, not the solution.
There is nothing more inhuman than exploiting the lives of other living beings for profit, infringing every fundamental right. Trafficking in human beings is one of the basest activities in history; it is a widespread and highly complex phenomenon. I am pleased that Parliament has approved at first reading the proposal for a directive on trafficking in human beings. This is a significant step forward in combating the phenomenon, which is the main activity of a large number of international criminal organisations. The most important point is the recognition that organised crime is the main problem to tackle. The EU is finally making a real, explicit distinction between crime and organised crime, because the latter is a truly separate issue. There are many other positive elements such as a broader definition of exploitation, greater protection for victims and the rule stipulating that victims of trafficking shall not be charged for crimes they have been forced to commit as a result of violence or the threat of violence against them. As Amnesty International points out, often women who are victims of trafficking are arrested for prostitution, or are not guaranteed full access to justice.
in writing. - I supported this resolution as trafficking in human beings is a modern form of slavery, a serious crime and a severe violation of fundamental human rights. The Treaty of Lisbon has strengthened EU action in the field of judicial and police cooperation in criminal matters, including in combating trafficking in human beings, and the European Parliament, in becoming colegislator, has a full role to play. I strongly support the EP proposal that penalties for traffickers need to be increased to the level of the 2009 proposal, the confiscation of assets should be applied, and assistance to victims and, in particular, to child victims, should be further developed.
I am convinced that the EP should clearly express the requirement for Member States to do more in order to discourage demand for the services of victims of human trafficking, through awareness-raising campaigns, education, training and so on, all of which should fully incorporate a gender perspective. It is important to stress that criminal sanctions against employers who use trafficked labour have a strong preventive effect, so these must be developed further.
The continued existence of economic and cultural inequalities on a global level has resulted in the development of new forms of slavery, no longer necessarily linked to the realm of sexual exploitation, but also to that of economic exploitation.
These situations may not match the historical view we have of slavery, but they are equally offensive. They deprive their victims of the values of freedom and equality on which modern society is based. Victims are priced, sold or bartered, and stripped of their dignity. Trafficking in human beings is an extremely profitable business for organised crime, and it now has a cross-border dimension.
One year after the Treaty of Lisbon came into force, there have been many initiatives in the field of judicial and police cooperation in criminal matters. We now need to strengthen the work of the EU by providing incentives for anti-trafficking actions, collecting data in order to compile reliable statistics, and establishing closer cross-border cooperation, including the exchange of information and best practice, as well as closer collaboration with Eurojust and Europol.
We also need to take a victim-focused approach. Victims need protection, including legal protection. They need assistance and social rehabilitation programmes. Above all, however, it is important to increase the penalties for traffickers and employers who take advantage of the vulnerability of their victims, who are sometimes minors.
The MEPs of the Communist Party of Greece voted against the Commission proposal for a directive on preventing and combating trafficking in human beings and the European Parliament report on it, because they impose uniform and harmonised criminal legislation and penalties on the Member States. The EU has set its mind on exploiting the workers' vulnerability and gradually getting them to believe that single, uniform rules of criminal law are needed in all sectors and in all the Member States. The imposition of harmonised criminal law in the Member States of the EU, with the unashamed stated objective of strengthening the Euro-unifying and state mechanisms of repression in order to consolidate the power of the monopolies, is yet another heavy blow to grassroots freedoms. At the same time, it is an unacceptable and dangerous restriction on grassroots sovereignty and the sovereign rights of the Member States.
The EU's interest in combating trafficking in human beings is feigned, because it comes from a capitalist, transnational union which freely admits that it is founded on the capitalist system. Converting the workforce to a capitalist commodity turns people into a commodity to serve the only value recognised by the rotten system of exploitation: capitalist profit.
I welcome the adoption of this proposal and of new penalties. Trafficking in human beings is a serious crime and a severe violation of fundamental human rights. I hope that this new directive will succeed in filling the gaps in the previous judicial framework and that the Anti-Trafficking Coordinator role is established within a clear legislative framework.
Although the Treaty of Lisbon strengthened the European Parliament's role in judicial and police cooperation in criminal matters, the Member States are the ones that can play a key role in combating this crime. If we want to achieve a strong preventive effect, the Member States must make it a criminal offence for anyone to knowingly use the services of victims of trafficking.
Trafficking in human beings is an abomination that the European Union unfortunately cannot ignore. Whatever the motives, be it sexual exploitation or work, it is considered unacceptable by the Union's authorities. That is why Europe has already, for some time, had a broad range of legislation to combat this phenomenon. This new directive, for which I voted, replaces the former framework decision, in accordance with the new powers in this regard. By bringing together the acquis communautaire in this area and concentrating it within a single text, this directive is destined to play a major role in the fight against human trafficking. It defines the principles on which the Member States' legislation must be based, lays down the applicable penalties, establishes the responsibility of legal persons, protects victims against any prosecutions that their status may have brought about, introduces measures for assisting and protecting victims and contains some specific provisions for women and children.
Hundreds of thousands of people are trafficked in the EU each year for the purposes of, among other things, sexual exploitation, forced labour, the illegal trade in organs and begging. This modern form of slavery is a terrible crime and a gross violation of fundamental human rights.
I welcome what the report says about putting more stringent measures in place to prevent trafficking, imposing stricter penalties on traffickers and providing better protection for victims. This modern form of slavery must be combated; provision must be made for support, protection and enhanced assistance to victims; and prevention and monitoring must be strengthened.
International criminal organisations must be combated, and cooperation at EU and international levels must be established to do this properly.
I welcome what the report says about imposing stricter penalties on traffickers and about the seizure of assets. Children are most at risk from human trafficking, and there must be help and protection available for all victims of trafficking, especially children.
I support this report. Trafficking in human beings is a serious crime and a severe violation of fundamental human rights. This crime is widespread across the world and may take many forms, relating to sexual exploitation, forced labour, the illegal trade in human organs, illegal adoptions, etc. We therefore urgently need to take active measures to support a strategy on fighting trafficking in human beings, in which significant attention would be paid to combating and preventing trafficking in human beings.
Furthermore, it is necessary to ensure effective systems of assistance and support for victims, providing for the right to compensation, necessary medical treatment and free legal and psychological assistance, with special attention being paid to children. The strategy on fighting trafficking in human beings should also include social dimensions and the dimensions of immigration, asylum and reintegration policies. Moreover, in order to reduce the scale of offences, it is necessary to provide for effective and appropriate penalties for those who violate the provisions of the directive.
I supported the report because human trafficking is a serious problem which we need to tackle, and the measures set out in the Treaty of Lisbon are not forceful enough to overcome criminality in this area. Human trafficking is a kind of slavery, and Europe must protect its women, its children, its citizens, against this threat using all available means. It is a grave offence and a huge infringement of fundamental human rights which forces people into dependence through threats, violence and humiliation, and should be subject to a minimum sentence of 10 years. In addition, in my opinion, we need to adopt a victim-based approach which incorporates the identification of all potential categories of victims and special measures aimed at protecting them, focusing, in particular, on children and other risk groups, as Edit Bauer mentioned in her report.
Today, the European Parliament adopted an historic and particularly important directive strengthening the fight against trafficking in human beings. This directive is a very important step towards combating the scale of this terrible crime, laying down more severe penalties and sanctions, and further enhancing prevention and victim protection. I voted for this report because there must be a stricter response to human traffickers and the terrible crimes they commit, and harsher penalties and sanctions must be adopted so that their levels reflect the gravity of the offence committed and that they would act as an effective deterrent to such acts. The new directive contains a very important provision whereby, in addition to penalties, the Member States should include such sanctions as the seizure of property and take the necessary measures to seize and confiscate instrumentalities and proceeds from offences, as only then will these offences no longer be economically viable. I would like to draw attention to the fact that with the increase in the scale of these offences in Europe, the EU's approach must be more oriented towards human rights, with most attention being paid to preventive actions, victim protection, return and reintegration policy and social issues.
Creating an Anti-Trafficking Coordinator position at European Union level would enhance the coherence of the actions taken in the battle against this modern-day slavery. Cooperation between states on this issue, especially at EU level, is good. However, on many occasions, they lose sight of the action involved in reintegrating into society those who have fallen victim to human trafficking. Education and prevention campaigns must obviously be focused in the less developed states in the European Union where broad sections of the population are vulnerable due to material shortages.
In order to have a better and more precise picture of this phenomenon, harmonised data must be collected which should include information on the number of people trafficked, including data on gender, age, the nationality of the victims, as well as the form of trafficking, the types of services for which the victims were used, the number of traffickers arrested, prosecuted and convicted and the mechanisms for referring these cases to the national asylum authorities. The extent of human trafficking is huge at the moment, but we do not know the real scale of this phenomenon due to a lack of precise, centralised EU data.
I would like to congratulate Mrs Bauer and Mrs Hedh on tackling the difficult task of preparing a report on such a topical issue. Trafficking in human beings is one of the greatest evils of our times, on a par with slavery; it reduces its victims to a state of exploitation and dependency by ruthless criminal organisations.
Unfortunately, this is a phenomenon of vast proportions; we do not know exactly how vast due to a lack of information. We therefore need to carry out specific studies to discover its true extent. At the same time, Europe needs to promote policies allowing for greater cooperation in the criminal and judicial fields. These can be implemented under Article 79 of the Treaty of Lisbon, which identifies the legal basis within the framework of the common immigration policy.
To conclude, I agree with the rapporteur's request, namely: to increase penalties for traffickers in human beings and confiscate their assets; to make it a criminal offence for anyone to knowingly use the services of trafficking victims; and to provide greater assistance for victims.
in writing. - UKIP condemns all forms of human trafficking as a modern-day version of slavery, and calls for the toughest penalties within the UK on such activity. However, UKIP voted against this report as we cannot legitimise giving more power to the EU on matters such as criminal law and border protection. This proposal was for the EU to decide minimum sentences in Member States for a crime, and that is simply not a matter for the EU. It should be up to elected national governments to decide such penalties individually and to work with other countries to help stamp out human trafficking. The EU also exacerbates the problem of people trafficking. As there is freedom of movement within the EU and open borders, along with a single currency, organised crime is allowed to operate much more effectively unchecked. If Member States had proper border controls and checks, this would go a long way to help disrupt the operation of such evil criminal organisations. The EU is actually part of the problem, not the solution.
I voted in favour of this directive because increasing efforts to combat human trafficking is a fundamental element of it. The EU's response to this now covers prostitution and other forms of sexual exploitation, the exploitation of workers through forced labour and begging, organ trafficking, illegal adoption, forced marriage, drug trafficking and even the exploitation of an individual to commit petty theft or robberies. In my view, the document strengthens crime prevention, particularly by creating legal offences, or by using penalties, the confiscation of goods, or the permanent closure of establishments used for criminal purposes, in the case of human trafficking. I believe that there will also be better help and assistance to victims through provision of the required accommodation, legal advice, and material, psychological and medical assistance.
Human trafficking is the modern form of slavery and the second most lucrative activity for organised crime throughout the world. This directive is the first legal instrument adopted on this subject, making use of the new possibilities opened up by the Treaty of Lisbon, and it has defined a common approach in the fight against human trafficking and in the protection of its victims, filling a significant gap in the previous legal framework. It has been possible to reach a balanced compromise, creating an instrument capable of dealing more effectively with this type of criminal activity, and creating more rigorous policies and making penalties more severe, including prison terms of five to 10 years and the seizure of the proceeds of crime. At the same time, it strengthens the areas of prevention and victim protection, paying particular attention to children and other vulnerable groups.
I also support the proposal to create a coordinator of the fight against trafficking in the EU, although any duplication of roles with the other already existing bodies, such as the European Police Office, should be avoided.
Trafficking in human beings affects many hundreds of people every day in Europe, most of them women and young girls. There was an urgent need, therefore, to plug the legal gap that exists in some European countries, such as Spain, where, incidentally, the largest brothel has just opened a few kilometres from the French border. Hence, the European Union has finally equipped itself with an instrument for creating an environment that deters traffickers, and for making sure that trafficking victims are given assistance and protection. From now on, common rules will define the offences and penalties applicable to traffickers. This marks a further step towards the protection of human dignity and an end to human beings being treated as commodities.
The trafficking of human beings today is, for its victims, an inhumane modern-day form of slavery. For its perpetrators - criminal organisations involved in prostitution and sexual exploitation, illegal adoption, forced labour, illegal immigration and illegal organ trafficking - it is an extremely lucrative activity. Since various European countries are the 'destination' for such networks, I welcome this initiative to create a common framework for preventing and combating human trafficking at European level, an approach which stems from Parliament's proposal for a resolution, on which we voted on 10 February 2010.
Human trafficking is a serious violation of human rights and is very profitable for organised crime. The importance of this form of modern slavery is huge, even whilst we do not know its true extent.
The Treaty of Lisbon has strengthened European Union policy in the area of cooperation between judicial authorities and the police on criminal matters, including the fight against human trafficking. Having become colegislator in this area, the European Parliament will have an important role to play from now on.
I welcome the passing of the measures adopted in this report with regard to the need to gather data on the number of trafficked persons and the sex, age and nationality of the victims, the means by which trafficking takes place, the type of services which the victims ultimately end up providing, the number of traffickers arrested, tried and convicted and the national referral procedures for national asylum authorities.
We know that it is not enough to adopt legal instruments to combat human trafficking and protect its victims. The fight to eradicate human trafficking must be seen as a priority in the struggle for the respect of human rights. Political will is required for this to happen. However, above all, it is also essential to act on prevention, something which requires other economic and social policies, and implies the end of capitalist exploitation and neoliberal policies.
Conditions must be created which release the individuals involved from poverty, by promoting policies for the fair redistribution of wealth, by guaranteeing access to essential public services, and by promoting the creation of jobs with rights and pay levels that afford a decent living.
For these reasons, the adoption of this document is only one step in the long, hard fight which must continue if we are to end human trafficking.
Last week, we adopted a report on the proposal for a directive on preventing and combating trafficking in human beings, and protecting victims, and I am very pleased with the result of this vote. Firstly, the definition of 'trafficking in human beings' will now be much broader and will include trafficking into the sex industry, labour exploitation, especially in the agricultural sector and domestic service, and forced begging. Secondly, our text establishes sanctions and minimum penalties for traffickers. Thirdly, our text provides for a whole range of assistance and support measures for victims, and we must not forget that there are reportedly several hundreds of thousands of victims in the European Union each year. Time has proven that the existing framework was not effective enough. The text we adopted last week demonstrates that the will is there to step up our action to protect citizens and to prosecute traffickers throughout Europe.
Trafficking in human beings is a modern form of slavery. For criminal gangs, it is also an extremely profitable business which can take on may different forms, such as sexual exploitation, forced labour, trafficking in human organs, begging, illegal adoption and domestic servitude. This text is the first binding European legislation on the subject. It strengthens both protection for victims and sanctions against perpetrators. The gender perspective that underpins the text is to be welcomed, as it is often women who are the victims of human trafficking. Another important point is that victims will not be prosecuted for crimes committed as a result of trafficking, such as breaking immigration laws. I supported this text.
in writing. - The ECR Group strongly believes that in the 21st century, it is simply abominable that slavery still exists on our Continent, and believes that people-trafficking will only be combated if all nations work together at the highest levels to prevent it. Current EU legislation is out-dated and far from effective; the ECR Group supports its revision. The ECR Group today voted in support of this directive, which focuses on cross-border cooperation to prevent and combat this heinous crime of trafficking human beings.
The ECR Group did request split votes on Articles 4(1), 4(2) and 15(4) and voted against these specific articles, as it does not believe that the EU should set maximum criminal penalties; nor does it believe in specifying a criminal offence, as is done in Article 15(4). The ECR Group supported the resolution overall and the text amended by the LIBE and FEMM committees.
Trafficking in human beings is a modern form of slavery and a severe violation of fundamental human rights. Trafficking in human beings is also one of the most profitable activities of criminal organisations.
The entry into force of the Treaty of Lisbon gave the EU greater powers in the field of judicial and police cooperation in criminal matters, and the report adopted today, on the proposal for a directive of the European Parliament and of the Council on preventing and combating trafficking in human beings, and protecting victims, represents the European legislator's commitment in this area. The text identifies minimum rules for defining criminal offences and imposing sanctions on traffickers, and introduces common rules to improve prevention and the protection of victims, who shall have to receive assistance, including legal representation. Trafficking in human beings, a phenomenon closely linked to organised crime, in the same way as drug trafficking and money laundering, must be combated with strong and effective measures. Experience gained over the last few years has shown that judicial and police cooperation and a high level of harmonisation of individual national laws are both essential for combating these types of crime.
in writing. - Trafficking in human beings is a modern form of slavery, a serious crime and a severe violation of fundamental human rights which reduces people to a state of dependency via threats, violence and humiliation. Trafficking in human beings is also an extremely profitable business for organised crime, with high profit possibilities and limited risk-taking. It may take many forms such as sexual exploitation, forced labour, illegal trade in human organs, begging (including the use of a dependent person for begging), illegal adoptions and domestic work. The scale of this phenomenon is impressive, but certainly not known in full. The Treaty of Lisbon has strengthened EU action in the field of judicial and police cooperation in criminal matters, including in combating trafficking in human beings. I welcome the fact that the European Parliament has become colegislator in this area and has a full role to play. I supported this report.
The recent findings of the International Labour Organisation revealed that, throughout the world, there are at least 2.45 million people subjected to forced labour as a result of human trafficking. This phenomenon has been on the increase in recent years and now also occurs in European countries. This is why I believe that this is a scourge which must be fought robustly in the EU, without neglecting the proper help and protection for victims. This is why I voted as I did.
It is clear that trafficking in human beings is a serious crime and a serious infringement of fundamental rights. It is clear that everyone will vote for a stricter law against trafficking in human beings. It is clear that A. Mirsky will be in favour of a stricter law, together with other Members. This is a win-win subject. Everyone is in favour and, as a result, this will be a 'plus' for the report's authors. Perhaps a more important topic could be found? In this way, another 100 reports could be written, about vice, about terrorism, about killing, about fanaticism, about fraud, about robbery, about rape, about insults. About, about, about ... Is this the job of a Member of the European Parliament? I am voting in favour. Is there anyone who will be against?
Officially, slavery no longer exists. Unofficially, however, it is very much in existence in the form of human trafficking. This form of crime in particular has, for many people, become a lucrative business with billions being made in profits. When it comes to combating human trafficking, we are lagging far behind organised crime. Only a combination of different measures can ultimately achieve the goal. On the one hand, the security apparatus, which, in recent years, has been starved of funds, must be topped up again. Within the EU, only the spin-offs of human trafficking can really be combated, but we need to remove what underpins this. Subsidiary areas, such as begging, would be relatively easy to combat by imposing a general ban on begging throughout the EU.
On the other hand, cooperation with the countries of origin, for example, for forced labour and forced prostitution, is essential. Therefore, information and awareness campaigns via the education systems in the countries of origin, transit and destination are an important tool for combating human trafficking. Some of the fundamental considerations in the report are right, but in other areas, I cannot give my consent without reservations. I therefore abstained from the vote.
Romanian children are being brought to central Europe and forced to steal and beg, and elderly and disabled people are also being forced to beg. Meanwhile, the heads of the begging mafia are living in luxury villas. Human trafficking is a lucrative and fast-growing business. According to Europol, there are hundreds of thousands of victims in the EU alone. Therefore, the stepping up by the EU of the fight against human trafficking is to be welcomed. A particularly positive aspect is the fact that organised begging is also being addressed for the first time. Left-wing romantics often shut their eyes and would have the public believe that these people are begging voluntarily and that there is no such thing as begging tourism or the begging mafia. However, some of the proposed measures go too far. Instead of placing the countries of origin under obligation with regard to the destruction of mafia structures and providing victims with local help and the opportunity for training and, therefore, a future in their own country, the EU is moving in the direction of residence permits and exemption from punishment for victims of human trafficking. This is sending the wrong signal: these people are already being lured to Europe with false promises. Residence permits in the context of victim protection and exemption from punishment if someone is caught stealing will be all the more of an incentive for someone to place themselves in the hands of the mafia. I have therefore abstained from voting.
My decision to vote in favour of report is justified by the essence of the human being as such. The protection of individual freedom is a fundamental right to be fought for, insofar as violations of human rights that reduce people to a state of dependency via threats, humiliation and violence are a heinous and very serious crime. Unfortunately, in recent years, trafficking in human beings has become an extremely profitable business for organised crime, with excellent profit possibilities and limited risk-taking, which is why this phenomenon is growing at an uncontrollable rate. As a result, the European Union is taking steps to prevent and combat the phenomenon by applying rules on the definition of criminal offences and sanctions in the area of organised crime. I consent to the fight against this phenomenon because I hope to see the development of an action aimed at combating trafficking in human beings, the development of a victim-focused approach, with special attention given to women and children, and, lastly, the targeted organisation of information and awareness campaigns run through the education and school system in the countries of origin, transit and destination for trafficking.
A policy to prevent and combat human trafficking is a fundamental issue at the heart of the EU. I share the objective of creating tougher rules in this area, an environment which is hostile to human traffickers, greater protection for victims and more rigorous prevention measures. I thus agree with the European Parliament proposal to create an Anti-Trafficking Coordinator. I also wish to emphasise the positive nature of the proposed penalties, particularly a prison term of up to 10 years and the possibility of 'seizing the assets' of the criminal, as well as of the Council proposal which urges Member States to use the seized assets for the purpose of assisting and protecting the victims, including compensating them.
Human trafficking is a clandestine activity carried out on a global scale, as well as being a serious violation of human rights and a social phenomenon with repercussions for the whole of society. Human trafficking involves strategic risks affecting stability and socio-economic development leading to: destabilisation of the labour market; the growth and diversification of organised crime; economic destabilisation resulting from the scale of money laundering; demographic destabilisation; a rise in public sector corruption; and destabilisation of internal economic investment. In Romania, approximately 780 victims were registered in 2009. At least 416 of these were victims of forced labour and at least 320 were victims of forced prostitution. The victims identified last year also included 176 children trafficked for forced labour and prostitution. Member States must provide funds for assisting and protecting victims, including for the provision of compensation to victims and the cross-border enforcement of EU anti-trafficking law. In the case of child victims, primary consideration must be given to the interests of the child and harsher penalties must be imposed on traffickers. The amendments made will help create a hostile environment for traffickers, protect victims and prevent this activity more effectively because fundamental rights must be respected.
I voted in favour of the resolution as I believe that it is essential for there to be a coordinated and consolidated European Union strategy against human trafficking. Having become colegislator in this area, the European Parliament will have an important role to play from now on. I believe that, in line with the resolution adopted on 10 February 2010, the approach taken in combating human trafficking must prioritise a global view of the phenomenon and focus on the defence of human rights.
I congratulate Mrs Bauer and Mrs Hedh on their excellent work: the text adopted today will make the sanctions against traffickers tougher; it will provide greater protection for victims and will strengthen prevention.
Prostitution, exploitation of children, forced labour: it is calculated that, each year in Europe, hundreds of thousands of people are sold as though they were objects. The EU considers that the main victims of trafficking are women and children, exploited for the purposes of prostitution (43%) or of forced labour (32%). There are many other reasons, besides prostitution and forced labour, for the exploitation of human beings: forced begging, illegal adoptions, organ trafficking, and so on are all cases covered by the text of the directive.
Under the new rules, victims will have to be given assistance and, in particular: appropriate accommodation and material assistance, necessary medical treatment, including psychological assistance, counselling and information, and translation services where appropriate. Legal representation must be provided free of charge, at least when the victim does not have sufficient financial resources. Victims of human trafficking should also have access to witness protection programmes, if deemed necessary by the national authorities.
in writing. - This legislation represents an important step forward in combating this inhumane and degrading crime, and we welcome its adoption today. However, the aim of the directive was to address prevention, prosecution and protection, and the Greens regret that the provisions on victim protection are not as strong as we believe is possible and necessary. The position of victims and their legal status or their rights to legal assistance could, and should, have been much stronger. Hopefully, the Commission will now come forward with a proposal to revise the directive on residence permits for victims of trafficking so that we get a truly holistic approach to tackling this hideous crime, as envisaged from the beginning. I am also glad that there is no direct reference requiring Member States to take legal measures to penalise those who use services (for example, dining in a restaurant in which victims of trafficking are working). Besides the intricacy and legal uncertainty of differentiating the 'what, who and when' in all of this, such measures actually risk bringing victims of trafficking further outside the reach of the authorities.
We have just adopted by an overwhelming majority the report on the proposal for a directive on preventing and combating trafficking in human beings, and protecting victims. This is an historic vote for several reasons. In the first instance, it is the first time in the European Union's history that binding European legislation has been adopted to combat human trafficking. In the second instance, the European Parliament and the Council reached an agreement at first reading, which means that the provisions of this directive will be implemented as quickly as possible. Lastly, this directive introduces heavier penalties for traffickers (five years minimum) and strengthens protection and assistance for victims. The new rules will apply to trafficking into the sex industry and to labour exploitation in sectors such as construction, agriculture and domestic service. I am therefore delighted with the result of this historic vote.
The illegal trafficking in human beings really should be viewed as present day slavery. It is the third fastest growing criminal industry, with a volume of around EUR 23 billion a year. The Treaty of Lisbon strengthens the actions of the EU in the area of judicial and police cooperation in criminal matters - including human trafficking. We therefore need to increase the penalty for human traffickers and enhance our support for victims accordingly, particularly for children.
in writing. - I voted in favour of this resolution which approves the conclusion of the agreement with Georgia on readmission of persons residing without authorisation, which will push out the frontiers of the area of liberty and security, extending it beyond the European Union and encompassing this neighbouring country. I am convinced that this agreement is a step forward in the relations between the European Union and Georgia, it shows the European aspirations of Georgia, and will thus represent a strong signal on the part of the European Union. It will promote friendly relations, stability, security and the wellbeing of citizens, which is so much needed in the region. Moreover, it will encourage Georgia to implement the reforms needed in the area of freedom, security and justice. I strongly support the EU-Georgia agreement on readmission of persons residing without authorisation as a sufficiently sound framework is in place in Georgia to ensure that the rights of those persons treated under the agreement will be respected.
EU enlargement in 2004 and 2009 encouraged the EU to create a new framework for a collaborative partnership system with its neighbours to the east and the south located at the EU's external borders, promoting their security, stability and development and preventing new divisions on the European continent. I voted in favour of this agreement. The European Union must pursue its engagement with the countries of the South Caucasus and protect this area.
This region has strategic importance for the European Union, which can assist this region in its economic and commercial development. Above all, the EU's action must be marked by encouragement, based on principles of good governance and absolute respect for human rights and democracy. I feel that this agreement with Georgia on readmission is relevant from a regional point of view and will also support EU efforts to enhance cooperation with other countries in the region.
The two issues of facilitating the issuance of visas for Georgian citizens and approving an agreement on readmission of persons residing without authorisation were voted on during the plenary sitting of the European Parliament on Tuesday, 14 December. My colleague, Nathalie Griesbeck, was rapporteur on both of these agreements that concern the movement of persons between the EU and Georgia. This agreement with Georgia is aimed at shortening the visa application process, simplifying the paperwork required, and even exempting some categories of individuals, such as students, journalists and retired persons, from the requirement to obtain a visa. We voted at the same time on the agreement on readmission, in which the EU and Georgia have mutually undertaken to readmit their own respective nationals residing without authorisation. Both these agreements are a sign of the will of the EU and Georgia to cooperate in the areas of freedom, security and justice.
The actions of the European Union must be based upon the principles of good governance and respect for democracy and human rights. In relations with the region of South Caucasus, the EU must be a partner to it, assisting with economic and commercial development, with security, with stability, with the promotion of prosperity, and with conflict resolution. On this basis, I voted in favour of the agreement with Georgia on the readmission of persons residing without authorisation, as I believe that it is a contribution towards the achievement of the above objectives.
The Prague Summit Joint Declaration of 7 May 2009 establishing the Eastern Partnership has underlined the importance of promoting the mobility of citizens in a secure environment, through visa facilitation and readmission agreements. This readmission agreement is therefore a necessary complement to the adoption of the visa facilitation agreement reached with Georgia, which would necessarily have to be accompanied by an improvement in the security conditions necessary to combat cross-border crime and illegal immigration. I hope that, based on this agreement and in the spirit of joint commitment, the EU and Georgia can effectively fight illegal immigration and contribute to the development of democracy, the rule of law, human rights and civil society in that country.
Bearing in mind the results of dialogue over human rights between the EU and Georgia, which took place this year, the fact that Georgia has ratified a number of relevant international conventions on the protection of fundamental rights, its Membership of the Council of Europe and its participation in the Eastern Partnership, which is based on commitments to the principles of international law and to fundamental values, I voted in favour of signing this agreement.
Georgia's increasingly close relationship with the European Union, evident in a range of recent activities, is to be welcomed. The agreement on the readmission of persons residing without authorisation is an important stimulus to the strengthening of relations between Georgia, its neighbouring countries and the European Union, as well as to the fight against illegal immigration. The incentives for reforms in the spheres of security, freedom and justice could bear ample fruit if there is a spirit of commitment on both sides.
in writing. - I welcome this report which is the sister of the report on the issuance of visas between the EU and Georgia. The package should ease travel and improve the EU's relations in this part of the world.
Georgia has made significant efforts to develop closer relations with the European Union, as is evident in a range of recent activities. This agreement on the readmission of persons residing without authorisation is essential as a stimulus to relations between Georgia, its neighbouring countries and the European Union, as well as to the fight against illegal immigration. It is, however, essential that there continue to be incentives for reform in the spheres of security, freedom and justice in Georgia.
I am in favour, because I strongly hope that when Mr Saakashvili goes into hiding from the Georgian Public Prosecutor on the territory of the European Union without a residence permit, he will, in accordance with the agreement, be expeditiously extradited to the Georgian authorities without complications. This agreement is truly very necessary. I am in favour.
The facilitation of the issuance of visas to citizens of non-EU states should not be granted too hastily. Before doing so, it must be examined as carefully as possible whether appropriate readmission agreements for bogus asylum seekers and economic migrants could prevent the abuse of the system. The problems with the Schengen Information System II must also finally be resolved. Finally, it must not primarily be asylum seekers, or even criminals, that benefit from visa-free travel.
A great deal will de facto depend on whether, and to what extent, the agreement is actually implemented. It will, in any case, increase Georgia's cooperation with the European Union. In my opinion, the readmission agreement is not restrictive enough and therefore, I abstained from the vote.
Over the last few years a series of highly significant political acts, such as Georgia's accession to the Council of Europe and to the European Convention on Human Rights, have brought it closer than ever before to the European Union. I voted in favour of the draft Council decision concerning the conclusion of the Agreement between the European Union and Georgia on the facilitation of the issuance of visas because I believe it is extremely important for Europe to implement a neighbourhood policy with its neighbouring countries, especially with regard to 'hot spots' such as the Caucasus, where the interests of the EU itself are reflected in an important trade partnership. Furthermore, reducing the bureaucracy and controls with regard to a neighbouring country can only improve relations with that country, creating the conditions for greater control of the area and, hence, for more security, development and stability. The two agreements concluded - on the readmission of persons residing without authorisation and on the facilitation of the issuance of visas - will be absolutely instrumental in achieving these objectives.
The process of strengthening relations between the European Union and the countries of the Southern Caucasus, including Georgia, is vital if we are to create a solid, coherent and effective foreign policy.
I support the agreement between the European Union and Georgia on the readmission of persons residing without authorisation. I would highlight the following positive measures: the readmission obligations defined within the agreement have been drawn up on a fully reciprocal basis, and cover its own nationals, third-country nationals and stateless persons. The obligation to readmit its own nationals includes former nationals who have given up their nationality, who have lost their nationality or who have had their nationality taken away, without having acquired the nationality of another state. The obligation to readmit nationals also covers family members - spouses and minors or unmarried children - who do not have the right of residency in the requesting state, irrespective of their nationality. There is also what is called the fast-track process, agreed in relation to people intercepted in the 'border region', that is to say, within an area that extends up to 5 kilometres from ports, including customs zones, and international airports in Member States or in Georgia.
I fully agree with the rapporteur Mrs Griesbeck's assertion that information campaigns are essential in Georgia in order to inform people of the new situation and to allow them to take advantage of the new possibilities. In addition, the changes in the visa policy should also appear as soon as possible on the European institutions' websites.
I also agree with the rapporteur's recommendation that the European Parliament's Committee on Civil Liberties, Justice and Home Affairs and the European Commission, which is responsible for monitoring the application of these agreements, should, after they have been enacted, identify any obstacles or asymmetrical barriers to their proper application and to the reciprocity of procedures, both at consular service level and at the borders to be crossed.
I voted in favour of signing this agreement as I believe that, combined with the agreement on facilitating the issuing of visas, it constitutes very significant progress in relations between the EU and Georgia, signalling an important stage in its integration into Europe and, at the same time, providing an incentive for the country to promote the necessary reforms in the areas of freedom, security and justice.
in writing. - We voted against this agreement because: it aims to return people to a country where, according to the UNHCR Global Appeal 2010-2011, around 212 000 people were internally displaced for more than 16 years, living in need of shelter and means to become self-sufficient, where sexual and gender-based violence is rife in all parts of society and police ill-treatment is tolerated; it also applies to those former residents of Abkhazia and South Ossetia who do not have any de facto links to Georgia; it does not include strict safeguards concerning the violation of fundamental rights and guaranteeing high standards of reception, which are poor in Georgia; it contains numerous loopholes and ambiguities which might be clarified in the Joint Readmission Committee in which Parliament regrettably has no say, which would be entirely legitimate regarding its new competences; it does not guarantee adequately the protection of personal data - data can be forwarded to 'other bodies' without requiring the consent of the person involved.
I voted in favour of the principles espoused in this report, which reinforce the idea that the European Union can only be competitive globally if it mobilises the convergence of its regions and Member States. I agree that, despite all progress, regional disparities need to be reduced in order to strengthen the internal market and the Europe 2020 strategy, which will only be able to have tangible results if the starting point in all regions is taken into consideration. Although, on the one hand, I agree that many regions still need investment in infrastructure and accessibility, on the other, I would stress the importance of investment in research and innovation, with the participation of all levels of government and private operators being fundamental to this, so as to improve the absorption and application of funding. In order for this idea to be implemented, a clear notion of partnership on the part of the Commission is required, and EU support for the competitiveness of small and medium-sized enterprises needs to be reviewed and consolidated.
in writing. - I supported this resolution as it provides a very much needed framework highlighting the integrating role of cohesion policy and the contribution it makes to increasing the EU's global competitiveness. Cohesion policy is the EU's key policy for enabling the regions to face growing challenges, such as climate change, population ageing, social migration, energy, or the economic and financial crisis, in the best possible way and, hence, to help increase the EU's global economic competitiveness. I support the rapporteur that this could be achieved by ensuring common living standards for all EU citizens and supporting development by harnessing local and regional specificities, thereby generating added value and economic productivity.
It is important to stress that once the objective has been met of ensuring a similar quality of life by enabling access to infrastructure and quality services, the regions can concentrate on measures aimed at developing local economic potential, with an important stage being the development of local research, development and innovation policies and the appropriate regional infrastructure.
The adoption of the territorial, social and economic cohesion package has a key role to play in the task of setting the European Union's priorities and objectives, thereby guaranteeing personal and economic development and also promoting solidarity between Member States. I support the importance of promoting economic, social and territorial cohesion through infrastructure development to help ensure the success of the EU 2020 strategy in circumstances where this new strategy will be addressing bottlenecks in economic development.
Furthermore, competitiveness can only be achieved through the promotion of research, innovation and technological development and the provision of correspondingly high quality vocational training for European citizens. I voted for this report as I consider that the cohesion policy has proved to be an effective instrument providing a flexible solution to the socio-economic challenges presented by the economic and financial crisis.
I voted in favour of the fine own-initiative report on achieving real territorial, social and economic cohesion within the European Union by my excellent Romanian colleague, Petru Constantin Luhan. I back the report fully in its assertion that 'the achievement of economic, social and territorial cohesion is a necessary condition but that it is not sufficient to guarantee economic competitiveness at world level, which requires significant investments in key areas such as energy, the environment, infrastructure, education, research and development, creative industries and services, logistics and transport'. This sums up in a nutshell the major plan for investing EUR 1 000 billion that I have been calling for since the beginning of the current term of office and which is an essential condition for our continent's development through competitiveness and for equal opportunities for European citizens wherever they are in the Union.
The European Union can be competitive only insofar as internal policies bolster its capacity to respond to today's challenges. A sustainable regional and cohesion policy is essential to remove obstacles to economic development and increase competitiveness in the internal market and globally. The importance of a coherent and coordinated regional policy in the European Union is clear. The financial and economic crisis, as well as the gas crisis that had previously dominated Europe, proved that the lack of a suitable regional policy is affecting the whole of Europe.
I believe that cohesion policy is the EU's key policy for enabling the regions to overcome the problems that have arisen. I agree with the rapporteur that the development of territorial cohesion policy will have a direct impact on whether the goals set in the EU 2020 strategy are achieved and that it is necessary to analyse as soon as possible whether the support provided by the EU to specific regions builds on concrete results that will ensure the sustainability of regional policy.
At a time when the territorial disparities between the different regions of the European Union are becoming more marked, one of the most effective tools for fulfilling the ambitious objectives of the Europe 2020 strategy is a smarter EU cohesion policy that relies strongly on innovation, research and development, whilst catering for the specific situations in the regions. Mr Luhan's report confirms this approach and presents EU cohesion policy as one of the key factors in our regions' economic vitality. This policy brings us closer to a more 'sustainable' European economy.
I voted for this report because we must debate the measures adopted at European and national level on social and territorial cohesion which aim to fulfil the objectives of EU policies, including that of increasing global economic competitiveness. Actually, cohesion policy is the EU's key policy for enabling the regions to face the challenges arising from the economic and financial crisis, climate change, ageing of the population, social migration or energy. These goals can be achieved by supporting development at local and regional levels and, of course, by ensuring common living standards for all EU citizens. I would like to stress that Europe is united and so it is very important to reduce disparities in the level of development of the European regions and to ensure economic, social and territorial cohesion. Furthermore, cohesion policy should be more results-oriented and it is important to aim for even more effectiveness and usefulness, because only then will this policy become more convenient and useful for consumers. In order to achieve the objectives of the Europe 2020 strategy, we must implement cohesion and regional policy and ensure that this policy is independent and covers all European regions.
I congratulate Mr Luhan on his work in drafting this report, which I endorsed. I am convinced, in fact, that an effective cohesion policy that can reduce economic, social and territorial disparities can help to increase global economic competitiveness. In this context, regions that can rise to future challenges in the best way possible, thereby increasing competitiveness and steering Europe towards a sound economic recovery, become increasingly important.
In the light of the financial crisis, which continues to affect the whole of Europe, and in view of the objectives of the EU 2020 strategy, I feel it is useful to strengthen the Cohesion Fund and the structural policies through the greater involvement of the regions. Lastly, cohesion policy is essential for achieving the Lisbon Strategy objectives, but to consolidate these results, continued investment needs to be made in infrastructure, as a basis for increasing Europe's economic competitiveness.
The main objective of the report on achieving real territorial, social and economic cohesion within the EU is to increase the global competitiveness of EU companies. The whole premise of the report is wrong, because it considers, without further analysis, that competitiveness and cohesion are not contradictory and incompatible concepts. In fact, competitiveness, as it operates today, including at European level, means lower wages and cuts to the workers' rights and increasing privatisation for the benefit of big business; at the same time, it is out of kilter with the concept of economic and political cohesion. The report describes the problems faced by the regions in the EU, but is unable to propose convincing and viable solutions, remaining faithful instead to the Lisbon and EU 2020 strategies.
Finally, it considers that the economic crisis and the disastrous consequences of it, which are affecting most European regions, is yet another problem which the regions need to deal with, but avoids mentioning the causes of it. In this way, it basically covers up the inadequacy and weakness of European cohesion policy before the crisis. That is why I voted against the report.
The Union's cohesion policy has shown itself to be essential to reducing development disparities between the various European regions. There is a need to ensure horizontal and vertical coordination between the various levels of governance in order to achieve common standards of development, and economic, social and territorial cohesion. Support for research, innovation and education is an essential measure for ensuring an inclusive labour market, and it needs to be accompanied by policies at regional level. The active role of local and regional authorities is crucial for ensuring greater economic competitiveness within the global market.
The Treaty of Lisbon establishes as one of its founding values the promotion of economic, social and territorial cohesion within the EU, and solidarity between Member States (Article 3 of the Treaty of Rome).
The main objective of cohesion policy is to promote balanced development between the 271 different regions of the EU, through the reduction of disparities between these regions' levels of development. Special attention is paid to the less favoured regions, such as rural areas, areas affected by industrial transition, areas with severe and permanent natural and demographic limitations, and island, cross-border and mountain regions.
With regard to this, I have been arguing for the need to align cohesion policy with the strategic objectives of the Europe 2020 strategy, and to encourage transparency in the allocation of funding. In my opinion, all information relating to the adoption and implementation of cohesion policy funding plans should be made available in real time on a website accessible to the general public, divided up by the most detailed NUTS classification possible: for example, implementation by NUTS level 3 should be presented wherever this designation exists. That is what I advocate in my opinion annexed to the Cohesion policy: Strategic Report 2010 on the implementation of the programmes for 2007-2013.
The reality experienced today in the European Union is the strongest and most straightforward rebuttal of the assertion made in the report, that cohesion policy has responded effectively to the socio-economic difficulties caused by the crisis. Another idea runs through the report: the association of cohesion policy with the so-called 'Europe 2020 strategy'. It is well known that the Europe 2020 strategy, heir to the old Lisbon Strategy, follows the same political line of liberalisation, privatisations and flexibilisation of the labour laws. These guidelines, which have to be followed, do not contribute to cohesion: on the contrary, they accentuate disparities between countries and regions, and within each country. The redistributive function of the EU budget - essential for putting the principle of cohesion into practice - is seriously compromised by the smallness of its role.
To this must be added the costs, to the most vulnerable economies within the EU, of entry into the single market, of Economic and Monetary Union and of the deregulation of international trade, aspects ignored by the report. The recovery of production in each country and region, the sustainable use of resources and the conservation of the environment constitute strategic channels for the economic development of each country, together with the creation of jobs with rights, and the strengthening of the network of public services and the social functions of the state.
I agreed with this report because, in accordance with the spirit of the treaties, a cohesion policy which aims at reducing disparities in levels of development and prepares the regions to meet long-term and short-term challenges (globalisation, demographic change, the depopulation of rural areas, climate change and biodiversity protection), by taking into account their specific strengths and weaknesses, has proved to be essential in the process of European integration. A strong and well-financed cohesion policy is a precondition for delivering the objectives of the EU 2020 strategy. All regions should develop harmoniously. I am pleased that there are calls for the Commission to examine and propose working methodologies that promote urban-rural partnerships, combat the depopulation of rural areas and, at the same time, stimulate sustainable urban development, since nearly 80% of the EU population lives in urban areas. Urban and rural areas play a dynamic role in regional economic development. In the next programming period, there is a need for investment in urban as well as sub-urban projects and for better coordination with rural development programmes. There is a need to promote entrepreneurship and support small and medium-sized enterprises (SMEs), recognising the key role they have played in fostering economic competitiveness and creating jobs, and we must facilitate access to funding, especially for SMEs, and ensure simplified access to risk capital and micro-finance. The Commission shall continue to simplify the procedures for utilising both the Structural Funds and the Cohesion Fund in order to reduce the administrative burden on funding beneficiaries.
in writing. - An improved quality of life through the creation of secure and better quality jobs and ensuring access to infrastructure of all types - be this transport, social or educational, or relating to research, development and innovation - has been the main reason for the public supporting the process of European integration. Cohesion policy can ensure the cohesive development of the EU through its specific objectives and instruments, hence satisfying the economic and social needs of the European public. At the same time, the EU Member States are being directly confronted with the effects of globalisation. This report, entitled 'Achieving real territorial, social and economic cohesion within the EU - a sine qua non for global competitiveness?' is intended to spur debate among the Members of the European Parliament on the interdependence and complementary nature of the measures adopted at European and national level to fulfil the objectives of EU policies, including that of increasing global economic competitiveness. The report seeks to provide a framework highlighting the integrating role of cohesion policy and the contribution it makes to increasing the EU's global competitiveness. I welcome the report and the debate.
This report is primarily concerned with regional and European competitiveness and increased productivity. It is completely in line with the Europe 2020 strategy. This means that the impact of the only interesting point made in the report, on 'quality public services for all citizens wherever they live and work' is cancelled out. I voted against this text.
It has been through strong cohesion policy that the Union has succeeded in reducing development disparities between the various European regions. It is essential that it continues to ensure coordination between all levels of governance, in order to achieve the objectives that the EU favours with regard to development, and economic, social and territorial cohesion. Aid for research, innovation and education is an essential measure for ensuring a labour market for all. They need to give everything in order to ensure greater economic competitiveness within the global market.
I voted in favour because I support cohesion, if only so that all Latvian bribers will be locked up in gaol and therefore no longer in a position to interfere with the proper application of the EU Structural Funds. In this respect, we must put cohesion into practice at the level of the Public Prosecutor, the police and the courts, not only in Latvia, but also throughout the territory of the European Union. In this way, the billions of euro will be applied, firstly, as intended; secondly, in compliance with deadlines; and, thirdly, in the interests of citizens, and not in the interests of individual civil servants and political groupings. I am in favour of cohesion.
Cohesion policy is a key concern of the EU in order to balance out the relationship between the richer and poorer regions. It is also intended to enable the results of uneven economic development to be levelled out. Accordingly, it should also be possible to ensure that common standards of living can be achieved. Particularly in a globalised world, a great deal of importance should be attached to the competitiveness of the regions. I am voting against the report, as it is not clear to what extent the regions of the individual Member States already have the necessary expertise at their disposal.
The report on territorial, social and economic cohesion seeks to provide, in my view, a comprehensive framework highlighting the integrating role of cohesion policy and the contribution it makes to increasing the EU's global competitiveness. My vote in favour of the report is intended to spur debate in Europe on the interdependence and complementary nature of the measures adopted at European and national level to fulfil the objectives of EU policies, including that of increasing global economic competitiveness. An improved quality of life through the creation of secure and better quality jobs is one of the main reasons for the public supporting the process of European integration. Territoriality must be protected and developed via a social action to ensure the full integration - including the economic integration - of the public. Cohesion policy can now ensure cohesive development through specific objectives and instruments that satisfy the economic and social needs of the public.
This particular own-initiative report, which I voted in favour of, follows on from a long hard debate on what is a very sensitive topic for Greece. It is true that progress to date in political cohesion has helped to reduce the equality divide between the regions. However, the economic times have changed and cohesion policy needs to adapt to them. As the most important Community instrument of solidarity between the poorest and richest areas of the EU, the new role of cohesion policy should be to step up efforts to prevent the creation of nouveau pauvres economic islands or regions within the European structure. We therefore face a clear and specific challenge.
There are two points to which Greece will need to pay particular attention: 1. The cohesion policy Objective 1 regions; this point has to do with convergence in terms of gross national product, which needs serious strengthening. 2. Regions which are being phased out (which include Attica); these will need to be examined case-by-case on the basis of their most recent economic data, as the economic crisis may have reversed the data for previous years.
in writing. - (PT) This report results from an initiative by the Group of the European People's Party (Christian Democrats) during the course of the debate on the future of cohesion and regional policy. The strengthening of the territorial, social and economic cohesion of the European Union is one of the directions that needs to be taken to contribute to global competitiveness.
I agree entirely with the fundamental objective of this report, which is to emphasise the role that cohesion policy plays in reducing economic, social and territorial disparities, creating new jobs, increasing growth and building infrastructure. Territorial and social cohesion should be the foundations of the architecture of a new policy that is able to ensure sustainable growth and increased competitiveness at global level.
I congratulate the rapporteur Mr Luhan on his excellent work and I agree with him that the need to improve quality of life through the creation of secure and better quality jobs and ensuring access to infrastructure of all types - be this transport, social or educational, or relating to research, development and innovation - has been the main reason for the public supporting the process of European integration.
I completely agree with the idea that cohesion policy is the EU's key policy for enabling the regions to face these challenges in the best way possible and, hence, to help increase the EU's global economic competitiveness, by ensuring common living standards for all EU citizens and supporting development by harnessing local and regional specificities, thereby generating added value and economic productivity.
We support our common cohesion policy and believe it is important for European integration. At a time of considerable tensions within the EU, it is important to stick together. However, we believe that regional policy should primarily be the responsibility of the regions and the Member States and that the EU's support should focus on the poorest regions and on various programmes for territorial cooperation.
The report highlights the achievements of the cohesion policy, which is essential to the successful implementation of the EU 2020 strategy as an instrument for eliminating the disparities between regions. Approximately EUR 86 billion has been allocated to research and innovation for the 2007-2013 period. In the future programming period, it is necessary to promote and apply successful models in the 'knowledge triangle' to ensure the sustainable development of regional strategic framework programmes for research and innovation
The rapporteur calls on the European Commission to submit concrete proposals for defining and implementing consistently the objective of territorial cohesion, emphasising the importance of the principle of decentralisation down to local authority level (the 'bottom-up' approach), with a view to improving the level of absorption of funds (it is counterproductive that regions administer, on average, only 30.5% of the overall budget allocated to the cohesion policy, with the remainder being administered by central governments).
Consequently, in future, the partnership principle must be significantly strengthened. The report recommends that Member States and the European Commission pay greater attention to supporting major projects covering two or more operational programmes with a considerable impact at European level, which will generate added value, create high quality jobs and safeguard the regions' sustainable development.
European Union cohesion policy is crucial to enabling the regions to face the challenges of the new international situation. By supporting development, reinforcing local and regional specificities and ensuring that the gaps between Europeans' living standards are narrowing, we are consolidating the European project. However, there is a need, through policies and measures at regional level, to strengthen support for research, development and innovation, together with the development of education and the skills needed by Europeans to ensure an inclusive labour market.
This House has today adopted the own-initiative report highlighting the role that cohesion policy plays in reducing economic, social and territorial disparities, creating new jobs, increasing growth, building infrastructure and ensuring the cohesive development of the EU through its specific objectives and instruments, thereby satisfying the economic and social needs of the European public.
Cohesion policy was one of the first policies to embrace its regional dimension, representing its added value and helping to ensure its effectiveness and sustainability. The manner in which each Member State harnesses the opportunities provided by belonging to the single European market depends on its maturity and level of development, which differ from one country to the next. It follows that each Member State is responsible for pinpointing the most effective measures for enabling its economy to function within this global system. The report proposes new guidelines for the future architecture of the policy, for enhancing its performance, and for guaranteeing strong, sustainable growth and increased global competitiveness.
Throughout the production of this report, our group often expressed fundamental disagreement with the line suggested by the author. Ultimately, therefore, we had no option other than to vote against it.
In recent years, money from the Cohesion Fund and the Structural Funds has contributed to the dynamic development of many towns and a significant proportion of rural areas. Cohesion policy is tangible evidence for EU citizens of the positive impact of actions taken at EU level on local communities and their regions. We are slowly exiting the crisis which has given rise to additional inequalities within the EU. Cohesion policy has turned out to be a flexible instrument which has managed to respond to the specific needs of individual regions and, to a certain extent, cushion the negative effects of the crisis. Cohesion between regions is a unique kind of added value which has a positive impact on the EU's economic competitiveness. By bringing the level of development of the regions closer together and ensuring a similar quality of life and equal access to infrastructure, the EU can face up to global challenges. It will be able to concentrate more on investments in innovation, research and development.
A sustainable, green, knowledge-based economy will mean we are more competitive, since competitiveness will increase if unemployment falls in the regions and if we support the creation of a well qualified and mobile workforce, both in urban and rural areas. Support for small and medium-sized enterprises, which employ the majority of the EU's citizens, is a key issue. We need a strong cohesion policy, which, in turn, requires an appropriate budget, at least at its current level, in order to meet its ambitious targets.
Economic, social and territorial cohesion is a necessary condition of competitiveness at global level, but is not sufficient to ensure it. European cohesion policy aims to reduce regional disparities, taking into account the impact of global challenges, such as climate change, demographic change, problems relating to energy and the protection of biodiversity, as well as the new challenges resulting from the economic and financial crisis. I therefore support the text put forward by the rapporteur, my colleague in the Committee on Regional Development, which reiterates the idea that cohesion and competitiveness are not contradictory or incompatible, but possess complementary elements.
Competitiveness within the European Union may only be achieved through sustainable economic growth, which will see cohesion policy contributing to the successful implementation of the objectives of the Europe 2020 strategy, and to responses to societal and economic challenges. The regional dimension should therefore not be forgotten, but rather encouraged, whether through greater participation by regional and local entities, or through an increase in the role of urban and rural areas, as it is only through the stimulation of regional competitiveness that we will have solid competitiveness at global level.
in writing. - This report sets out Parliament's plans to better coordinate EU structural funding and European innovation spending as a way of tackling differences between levels of development in regions across the EU, and to sustain regional competitiveness. I support these calls, along with further calls to simplify the procedures relating to this funding, in particular for SMEs, which we should be assisting in the current economic climate by reducing the administrative burden placed upon them. This report also lays down important markers underlining the importance of the principle of decentralisation (the 'bottom-up' approach) with a view to improving the 'partnership principle' with local authorities who are often best placed to recognise the needs of citizens across the EU, and especially in Wales.
When we talk about cohesion in this Parliament, we talk about wish-lists. Our voters and we ourselves would like to live in a Europe where everyone is successful, no one is poor and there is no shortage of jobs. This report therefore rather resembles a list that a child might send to Father Christmas. The undisputable benefit of the report is that it includes perhaps everything we would like to see under the Christmas tree - if not this year then perhaps in 2020. There is only one problem here. All of these things cost money. Just as in a family with young children, we must decide on our priorities here as well. I cannot help thinking that this is the original role of this Parliament. The submitted report bears rather sad witness to the fact that not even the crisis will help us to perform this role any better.
We always have too many priorities. There is, however, only one budget in every family and gifts are purchased out of what remains once the family has been fed and clothed, and all of the housing and energy bills have been paid. The support we so magnanimously demand for this or that represents money taken from the pockets of taxpayers; mothers and fathers who decide every month what is their real priority and what will have to wait. We must not forget this.